ICJ_135_PulpMills_ARG_URY_2010-04-20_JUD_01_ME_00_FR.txt.        COUR INTERNATIONALE DE JUSTICE


           RECUEIL DES ARRE| TS,
    AVIS CONSULTATIFS ET ORDONNANCES


FFAIRE RELATIVE Av DES USINES DE PÂTE
 Av PAPIER SUR LE FLEUVE URUGUAY
         (ARGENTINE c. URUGUAY)


           ARRE
              | T DU 20 AVRIL 2010




               2010
        INTERNATIONAL COURT OF JUSTICE


         REPORTS OF JUDGMENTS,
      ADVISORY OPINIONS AND ORDERS


   CASE CONCERNING PULP MILLS
     ON THE RIVER URUGUAY
         (ARGENTINA v. URUGUAY)


         JUDGMENT OF 20 APRIL 2010

                     Mode officiel de citation :
sines de pâte à papier sur le fleuve Uruguay (Argentine c. Uruguay),
                  arrêt, C.I.J. Recueil 2010, p. 14




                        Official citation :
    Pulp Mills on the River Uruguay (Argentina v. Uruguay),
              Judgment, I.C.J. Reports 2010, p. 14




                                          Sales number
SN 0074-4441
BN 978-92-1-071089-3
                                          No de vente :   977

                                    20 AVRIL 2010

                                        ARRE
                                           |T




USINES DE PA
           | TE A
                v PAPIER SUR LE FLEUVE URUGUAY
           (ARGENTINE c. URUGUAY)




      PULP MILLS ON THE RIVER URUGUAY
           (ARGENTINA v. URUGUAY)




                                     20 APRIL 2010

                                     JUDGMENT

                           TABLE DES MATIE
                                         v RES
                                                                      Paragraphes

QUALITÉS                                                                     1-24
    I. CADRE JURIDIQUE ET FAITS DE L’ESPÈCE                                 25-47
      A. Cadre juridique                                                    26-27
      B. Le projet CMB (ENCE)                                               28-36
      C. L’usine Orion (Botnia)                                             37-47
II. ÉTENDUE DE LA COMPÉTENCE DE LA COUR                                     48-66
II. LA VIOLATION ALLÉGUÉE DES OBLIGATIONS DE NATURE PROCÉDURALE            67-158
      A. Les liens entre les obligations de nature procédurale et les
         obligations de fond                                                71-79
      B. Les obligations de nature procédurale et leur articulation        80-122
         1. La nature et le rôle de la CARU                                 84-93
         2. L’obligation de l’Uruguay d’informer la CARU                   94-111
         3. L’obligation de l’Uruguay de notifier les projets à l’autre
            partie                                                        112-122
      C. Les Parties sont-elles convenues de déroger aux obligations
         de nature procédurale prévues dans le statut de 1975 ?           123-150
         1. L’« arrangement » du 2 mars 2004 entre l’Argentine et
            l’Uruguay                                                     125-131
         2. L’accord créant le Groupe technique de haut niveau
            (GTAN)                                                        132-150
      D. Les obligations de l’Uruguay après l’expiration de la période
         de négociation                                                   151-158
IV. LES OBLIGATIONS DE FOND                                               159-266
      A. La charge de la preuve et la preuve par expertise                160-168
      B. Les violations alléguées des obligations de fond                 169-266
         1. L’obligation de contribuer à l’utilisation rationnelle et
            optimale du fleuve (article premier)                          170-177
         2. L’obligation de veiller à ce que la gestion du sol et des
            forêts ne cause pas un préjudice au régime du fleuve ou à
            la qualité de ses eaux (article 35)                           178-180
         3. L’obligation de coordonner les mesures propres à éviter
            une modification de l’équilibre écologique (article 36)       181-189
         4. L’obligation d’empêcher la pollution et de préserver le
            milieu aquatique (article 41)                                 190-266
            a) Evaluation de l’impact sur l’environnement                 203-219
                 i) Le choix du site de Fray Bentos pour l’usine Orion
                    (Botnia)                                              207-214
                ii) Consultation des populations concernées               215-219

4

             b) La question des techniques de production utilisées à
                l’usine Orion (Botnia)                                  220-228
             c) L’impact des rejets sur la qualité des eaux du fleuve   229-259

                  i) L’oxygène dissous                                  238-239
                 ii) Le phosphore                                       240-250
                iii) Les substances phénoliques                         251-254
                iv) La présence de nonylphénols dans le milieu aqua-
                     tique                                              255-257
                 v) Les dioxines et furanes                             258-259
             d) Effets sur la diversité biologique                      260-262
             e) Pollution atmosphérique                                 263-264
             f) Conclusions relatives à l’article 41                        265
             g) Obligations continues : suivi et contrôle                   266
 V. LES DEMANDES PRÉSENTÉES PAR LES PARTIES DANS LEURS CONCLU-
    SIONS FINALES                                                       267-281
DISPOSITIF                                                                 282




5

                    ABRÉVIATIONS ET ACRONYMES


AAP            « Autorización Ambiental Previa » (autorisation environnemen-
               tale préalable)
ADCP           « Acoustic Doppler Current Profiler » (profileur de courant à
               effet Doppler)
AOX            « Adsorbable Organic Halogens » (composés organo-halogénés
               adsorbables)
BAT            « Best Available Techniques (or Technology) » (meilleures tech-
               niques disponibles)
Botnia         « Botnia S.A. » et « Botnia Fray Bentos S.A. » (deux sociétés de
               droit uruguayen créées par la société finlandaise Oy Metsä-
               Botnia AB)
CARU           « Comisión Administradora del Río Uruguay » (commission
               administrative du fleuve Uruguay)
CIS            « Cumulative Impact Study » (étude d’impact cumulé réalisée
               en septembre 2006 à la demande de la Société financière inter-
               nationale)
CMB            « Celulosas de M’Bopicuá S.A. » (société de droit uruguayen
               créée par la société espagnole ENCE)
CMB (ENCE) Usine de pâte à papier projetée à Fray Bentos par la société
               espagnole ENCE ayant créé à cette fin la société uruguayenne
               CMB
DINAMA         « Dirección Nacional de Medio Ambiente » (direction nationale
               de l’environnement du Gouvernement uruguayen)
ECF            « Elemental Chlorine-Free » (exempt de chlore élémentaire)
EIE            Evaluation de l’impact sur l’environnement
ENCE           « Empresa Nacional de Celulosas de España » (société espa-
               gnole ayant créé la société CMB de droit uruguayen)
GTAN           « Grupo Técnico de Alto Nivel » (Groupe technique de haut
               niveau créé en 2005 par l’Argentine et l’Uruguay pour résoudre
               leur litige concernant les usines CMB (ENCE) et Orion (Bot-
               nia))
 PPC-BAT       « Integrated Pollution Prevention and Control Reference Docu-
               ment on Best Available Techniques in the Pulp and Paper
               Industry » (document de référence en matière de prévention et
               de réduction intégrées de la pollution sur les meilleures techni-
               ques disponibles dans l’industrie de la pâte et du papier)
MVOTMA         « Ministerio de Vivienda, Ordenamiento Territorial y Medio
               Ambiente » (ministère uruguayen du logement, de l’aménage-
               ment du territoire et de l’environnement)
Orion (Botnia) Usine de pâte à papier construite à Fray Bentos par la société
               finlandaise Oy Metsä-Botnia AB, ayant créé à cette fin les
               sociétés uruguayennes Botnia S.A. et Botnia Fray Bentos
               S.A.
OSE            « Obras Sanitarias del Estado » (organisme public uruguayen
               chargé de l’assainissement et de la distribution de l’eau)


6

PAES     Plan d’action environnemental et social
POP      Polluants organiques persistants
PROCEL   « Plan de Monitoreo de la Calidad Ambiental del Río Uruguay
         en áreas de Plantas Celulósicas » (plan de contrôle et de suivi
         (monitoring) de la qualité des eaux du fleuve Uruguay dans la
         zone des usines de pâte à papier, mis en place dans le cadre de
         la CARU)
PROCON   « Programa de Calidad de Aguas y Control de la Contamina-
         ción del Río Uruguay » (programme de contrôle de la qualité et
         de la pollution des eaux du fleuve Uruguay, mis en place dans
         le cadre de la CARU)
SFI      Société financière internationale




7

               COUR INTERNATIONALE DE JUSTICE

                                 ANNÉE 2010

                                 20 avril 2010


AFFAIRE RELATIVE Av DES USINES DE PÂTE
  Av PAPIER SUR LE FLEUVE URUGUAY
                      (ARGENTINE c. URUGUAY)




   Cadre juridique et faits de l’espèce.
   Traité de Montevideo de 1961 — Statut du fleuve Uruguay de 1975 — Eta-
blissement de la commission administrative du fleuve Uruguay (CARU) — Pro-
 et d’usine de pâte à papier CMB (ENCE) — Projet d’usine de pâte à papier
Orion (Botnia) — Terminal portuaire de Nueva Palmira — Objet du différend.

                                        *
   Etendue de la compétence de la Cour.
   Clause compromissoire (article 60 du statut de 1975) — Dispositions du sta-
 ut de 1975 et compétence ratione materiae — Incompétence de la Cour pour
connaître d’allégations relatives à la pollution sonore et visuelle ou aux mau-
vaises odeurs (article 36 du statut de 1975) — Pollution atmosphérique et
atteinte à la qualité des eaux du fleuve examinées dans le cadre des obligations
de fond.
   Article premier du statut de 1975 — Définition du but du statut
de 1975 — Mécanismes communs nécessaires à l’utilisation rationnelle et opti-
male du fleuve — Portée de la référence aux « droits et obligations découlant des
 raités et autres engagements internationaux en vigueur à l’égard de l’une ou
 ’autre des parties » — Texte original espagnol — Statut adopté par les parties
dans le respect de leurs engagements internationaux respectifs.
   Alinéa a) de l’article 41 du statut de 1975 — Texte original espagnol — Absence
de « clause de renvoi » ayant pour effet d’incorporer dans le champ d’application
du statut les obligations des parties découlant des accords internationaux et
autres normes qui y sont visées — Obligation des parties d’exercer leurs pouvoirs
de réglementation en conformité avec les accords internationaux applicables aux
fins de la protection et de la préservation du milieu aquatique du fleuve Uru-
guay — Règles d’interprétation du statut de 1975 — Article 31 de la convention

8

de Vienne sur le droit des traités — Distinction entre la prise en considération
d’autres règles internationales lors de l’interprétation du statut de 1975 et l’éten-
due de la compétence de la Cour en vertu de son article 60.

                                         *
   Violation alléguée des obligations de nature procédurale.
   Question des liens entre les obligations de nature procédurale et les obliga-
 ions de fond — Objet et but du statut de 1975 — Utilisation rationnelle et opti-
male du fleuve Uruguay — Développement durable — Coopération entre les
parties pour la gestion commune des risques de dommages à l’environne-
ment — Existence d’un lien fonctionnel, relatif à la prévention, entre les obli-
gations de nature procédurale et les obligations de fond — Responsabilité en cas
de violation des unes ou des autres.
   Articulation des différentes obligations de nature procédurale prévues par les
articles 7 à 12 du statut de 1975 — Texte original espagnol de l’article 7 — Obli-
gation d’informer, de notifier et de négocier comme moyen approprié de parvenir
à l’objectif d’utilisation rationnelle et optimale du fleuve en tant que ressource
partagée — Personnalité juridique de la CARU — Rôle central de la CARU
dans la gestion commune du fleuve et l’obligation de coopérer entre les parties.
   Obligation d’informer la CARU (premier alinéa de l’article 7 du statut de
1975) — Ouvrages soumis à cette obligation — Lien entre l’obligation d’infor-
mer la CARU, la coopération entre les parties et l’obligation de préven-
 ion — Détermination sommaire par la CARU d’un risque de préjudice sensible
à l’autre partie — Contenu de l’information devant être transmise à la
CARU — Obligation d’informer la CARU avant la délivrance de l’autorisation
environnementale préalable — L’information de la CARU par des opérateurs
privés ne peut tenir lieu de l’obligation d’informer prévue par le statut
de 1975 — Violation par l’Uruguay de l’obligation d’informer la CARU.
   Obligation de notifier les projets à l’autre partie (deuxième et troisième ali-
néas de l’article 7 du statut de 1975) — Nécessité de disposer d’une évaluation
de l’impact sur l’environnement (EIE) complète — Notification de l’EIE à
 ’autre partie par l’intermédiaire de la CARU avant toute décision relative à la
viabilité environnementale du projet — Violation par l’Uruguay de l’obligation
de notifier les projets à l’Argentine.
   Question de l’éventuelle dérogation aux obligations de nature procédurale
convenue entre les Parties — « Arrangement » du 2 mars 2004 — Contenu et
portée — L’Uruguay ne s’y étant pas conformé, l’« arrangement » ne peut être
considéré comme ayant eu pour effet de le dispenser du respect des obligations
de nature procédurale — Accord créant le Groupe technique de haut niveau
(GTAN) — Saisine de la Cour sur la base de l’article 12 ou de l’article 60 du
 tatut de 1975 : distinction sans incidence — L’accord créant le GTAN a eu
pour but de permettre aux négociations prévues à l’article 12 du statut de 1975
d’avoir lieu, mais il n’a pas dérogé à d’autres obligations de nature procédu-
 ale — En acceptant la création du GTAN, l’Argentine n’a renoncé ni aux
droits de nature procédurale que lui reconnaît le statut, ni à invoquer la respon-
 abilité de l’Uruguay ; l’Argentine n’a pas davantage consenti à suspendre
 ’application des dispositions procédurales du statut (article 57 de la convention
de Vienne sur le droit des traités) — Obligation de négocier de bonne foi — Obli-
gation de « non-construction » durant la période de négociation — Travaux pré-
 iminaires autorisés par l’Uruguay — Violation par l’Uruguay de l’obligation de
négocier prévue à l’article 12 du statut de 1975.

9

   Obligations de l’Uruguay après l’expiration de la période de négocia-
 ion — Portée de l’article 12 du statut de 1975 — Absence d’obligation de « non-
construction » après l’expiration de la période de négociation et pendant la phase
de règlement judiciaire.

                                        *
   Violations alléguées des obligations de fond.
   Charge de la preuve — Approche de précaution et absence de renversement de
 a charge de la preuve — Preuve par expertise — Rapports établis à la demande
des Parties — Indépendance des experts — Appréciation des faits par la
Cour — Experts intervenus à l’audience en qualité de conseils — Question des
 émoins, experts et témoins-experts.
   Utilisation rationnelle et optimale du fleuve Uruguay — Définissant le but du
 tatut de 1975, l’article premier ne crée pas de droits ou obligations spécifi-
ques — Obligation de se conformer aux obligations prescrites par le statut aux
fins de la protection de l’environnement et de la gestion conjointe du
fleuve — Fonction réglementaire de la CARU — Lien étroit entre l’utilisation
équitable et raisonnable du fleuve comme ressource partagée et la nécessité,
qui est au cœur du développement durable, de concilier le développement écono-
mique et la protection de l’environnement (article 27 du statut de 1975).

   Obligation de veiller à ce que la gestion du sol et des forêts ne cause pas un
préjudice au régime du fleuve ou à la qualité de ses eaux (article 35 du statut
de 1975) — Allégations de l’Argentine non établies.
   Obligation de coordonner les mesures propres à éviter une modification de
 ’équilibre écologique (article 36 du statut de 1975) — Exigence d’une action
 ndividuelle de chaque partie et d’une action concertée par l’intermédiaire de la
CARU — Obligation de diligence requise (« due diligence ») — L’Argentine n’a
pas démontré de manière convaincante que l’Uruguay a refusé de prendre part
aux efforts de coordination prévus par l’article 36 du statut de 1975.
   Obligation d’empêcher la pollution et de préserver le milieu aquati-
que — Contenu normatif de l’article 41 du statut de 1975 — Obligation pour
chaque partie d’adopter des normes et mesures destinées à protéger et préserver
 e milieu aquatique et, en particulier, à empêcher la pollution — Les normes et
mesures adoptées par chaque partie doivent être conformes aux accords inter-
nationaux applicables et, le cas échéant, en harmonie avec les directives et
 ecommandations des organismes techniques internationaux — Obligation de
diligence requise (« due diligence ») d’adopter des normes et mesures et de les
mettre en œuvre — Définition de la pollution selon l’article 40 du statut
de 1975 — Activité réglementaire de la CARU (article 56 du statut de 1975),
complémentaire à celle de chaque partie — Digeste de la CARU — Règles à
 ’aune desquelles l’existence d’effets nocifs doit s’apprécier : statut de 1975,
digeste de la CARU, droit interne de chacune des parties dans la mesure exigée
par le statut de 1975.
   Evaluation de l’impact sur l’environnement (EIE) — Obligation de procéder
à une EIE — Portée et contenu de l’EIE — Renvoi au droit interne — Question
du choix du site des usines comme élément de l’EIE — La Cour n’est pas
convaincue par l’argument de l’Argentine selon lequel une évaluation des diffé-
 ents sites possibles n’a pas eu lieu — Capacité de réception des eaux du fleuve
à Fray Bentos et inversions de courant — Les normes de la CARU relatives à la
qualité des eaux tiennent compte des caractéristiques géomorphologiques et

10

hydrologiques du fleuve et de la capacité de réception de ses eaux — Question de
 a consultation des populations concernées comme élément de l’EIE — Aucune
obligation juridique de consulter les populations concernées ne découle des ins-
 ruments invoqués par l’Argentine — Une consultation par l’Uruguay des popu-
 ations concernées a bien eu lieu.
   Techniques de production utilisées à l’usine Orion (Botnia) — Aucun élément
ne vient à l’appui de la prétention de l’Argentine selon laquelle l’usine Orion
(Botnia) n’appliquerait pas les meilleures techniques disponibles en matière de
 ejets d’effluents par tonne de pâte à papier produite — Il ne ressort pas des
données réunies après la mise en service de l’usine Orion (Botnia) que ses rejets
ont excédé les limites autorisées.
   Impact des rejets de l’usine sur la qualité des eaux du fleuve — Contrôle et
 uivi postopérationnel — Oxygène dissous — Phosphore — Prolifération
d’algues — Substances phénoliques — Présence de nonylphénols dans le milieu
aquatique — Dioxines et furanes — Violations alléguées non établies.
   Effets sur la diversité biologique — Eléments de preuve insuffisants pour
conclure que l’Uruguay n’a pas respecté l’obligation de protéger le milieu aqua-
 ique, y compris la faune et la flore.
   Pollution atmosphérique — Pollution indirecte par dépôt dans le milieu aqua-
 ique — Eléments de preuve insuffisants.
   Sur la base des preuves présentées, absence de violation de l’article 41 du sta-
 ut de 1975 par l’Uruguay.
   Obligations continues : suivi et contrôle — Obligation des Parties de veiller à
ce que la CARU puisse continûment exercer ses pouvoirs au titre du statut
de 1975 — Obligation de l’Uruguay de poursuivre le contrôle et le suivi du fonc-
 ionnement de l’usine Orion (Botnia) — Obligation des Parties de poursuivre
 eur coopération par l’intermédiaire de la CARU.

                                        *
   Demandes présentées par les Parties dans leurs conclusions finales.
   Demandes de l’Argentine — Violation des obligations de nature procédu-
 ale — Constat d’illicéité et satisfaction — Formes de réparation autres que
 ’indemnisation non exclues par le statut de 1975 — Restitution en tant que
 orme de réparation du préjudice — Définition — Limites — Caractère appro-
prié de la forme de réparation par rapport au préjudice subi, compte tenu du
 ait illicite — Caractère inapproprié de la restitution sous la forme du déman-
 èlement de l’usine Orion (Botnia) dans le cas d’une violation des seules obliga-
 ions de nature procédurale — Absence de violation des obligations de fond et
 ejet des autres réclamations présentées par l’Argentine — Absence de circon-
 tances spéciales requérant d’ordonner des assurances et garanties de non-
 épétition.
   Demande de l’Uruguay visant à confirmer son droit de poursuivre l’exploita-
 ion de l’usine Orion (Botnia) — Absence de portée utile.

                                        *
   Obligation des Parties de coopérer entre elles selon les modalités prévues par
 e statut de 1975 afin d’assurer la réalisation de son objet et de son but — Action
conjointe des Parties au sein de la CARU et établissement d’une réelle commu-
nauté d’intérêts et de droits dans la gestion du fleuve Uruguay et dans la protec-
 ion de son environnement.

11

                                   ARRÊT

Présents : M. TOMKA, vice-président, faisant fonction de président en l’affaire ;
           MM. KOROMA, AL-KHASAWNEH, SIMMA, ABRAHAM, KEITH, SEPÚLVEDA-
           AMOR, BENNOUNA, SKOTNIKOV, CANÇADO TRINDADE, YUSUF, GREENWOOD,
           juges ; MM. TORRES BERNÁRDEZ, VINUESA, juges ad hoc ; M. COUVREUR,
           greffier.


  En l’affaire relative à des usines de pâte à papier sur le fleuve Uruguay,
  entre
a République argentine,
eprésentée par
  S. Exc. Mme Susana Ruiz Cerutti, ambassadeur, conseiller juridique du mi-
     nistère des relations extérieures, du commerce international et du culte,
  comme agent ;
  S. Exc. M. Horacio A. Basabe, ambassadeur, directeur général de l’Institut
     du service extérieur de la nation, ancien conseiller juridique du ministère
     des relations extérieures, du commerce international et du culte, membre
     de la Cour permanente d’arbitrage,
  S. Exc. M. Santos Goñi Marenco, ambassadeur de la République argentine
     auprès du Royaume des Pays-Bas,
  comme coagents ;
  M. Alain Pellet, professeur à l’Université de Paris Ouest, Nanterre-La
     Défense, membre et ancien président de la Commission du droit interna-
     tional, membre associé de l’Institut de droit international,
  M. Philippe Sands, Q.C., professeur de droit international à l’University Col-
     lege de Londres, avocat, Matrix Chambers (Londres),
  M. Marcelo Kohen, professeur de droit international à l’Institut de hautes
     études internationales et du développement de Genève, membre associé de
     l’Institut de droit international,
  Mme Laurence Boisson de Chazournes, professeur de droit international à
     l’Université de Genève,
  M. Alan Béraud, ministre à l’ambassade de la République argentine auprès
     de l’Union européenne, ancien conseiller juridique du ministère des rela-
     tions extérieures, du commerce international et du culte,
  M. Daniel Müller, chercheur au Centre de droit international de Nanterre
     (CEDIN), Université de Paris Ouest, Nanterre-La Défense,
  comme conseils et avocats ;
  M. Homero Bibiloni, secrétaire d’Etat à l’environnement et au développe-
     ment durable,
  comme autorité gouvernementale ;
  M. Esteban Lyons, directeur national du contrôle environnemental du secré-
     tariat à l’environnement et au développement durable,
  M. Howard Wheater, docteur en hydrologie de l’Université de Bristol, pro-
     fesseur d’hydrologie à l’Imperial College de Londres, directeur de l’Impe-
     rial College Environment Forum,

12

 M. Juan Carlos Colombo, docteur en océanographie de l’Université de Qué-
  bec, professeur à la faculté des sciences et au musée de l’Université natio-
  nale de La Plata, directeur du laboratoire de chimie environnementale et
  de biogéochimie de l’Université nationale de La Plata,
 M. Neil McIntyre, docteur en ingénierie environnementale, maître de confé-
  rences à l’Imperial College de Londres,
 Mme Inés Camilloni, docteur en sciences atmosphériques, professeur de
  sciences atmosphériques à la faculté des sciences de l’Université de
  Buenos Aires, maître de recherche au conseil national de la recherche
  (CONICET),
 M. Gabriel Raggio, docteur en sciences techniques de l’Ecole polytechnique
  fédérale de Zurich (ETHZ) (Suisse), consultant indépendant,

 comme conseillers scientifiques et experts ;
 M. Holger Martinsen, ministre au bureau du conseiller juridique du minis-
  tère des relations extérieures, du commerce international et du culte,
 M. Mario Oyarzábal, conseiller d’ambassade, membre du bureau du
  conseiller juridique du ministère des relations extérieures, du commerce
  international et du culte,
 M. Fernando Marani, deuxième secrétaire à l’ambassade de la République
  argentine au Royaume des Pays-Bas,
 M. Gabriel Herrera, secrétaire d’ambassade, membre du bureau du conseiller
  juridique du ministère des relations extérieures, du commerce international
  et du culte,
 Mme Cynthia Mulville, secrétaire d’ambassade, membre du bureau du
  conseiller juridique du ministère des relations extérieures, du commerce
  international et du culte,
  me
 M Kate Cook, avocat, Matrix Chambers (Londres), spécialisée en droit de
  l’environnement et en droit du développement,
 Mme Mara Tignino, docteur en droit, chercheur à l’Université de Genève,
 M. Magnus Jesko Langer, assistant d’enseignement et de recherche à l’Insti-
  tut de hautes études internationales et du développement de Genève,
 comme conseillers juridiques,

 et

a République orientale de l’Uruguay,
eprésentée par
 S. Exc. M. Carlos Gianelli, ambassadeur de la République orientale de
   l’Uruguay auprès des Etats-Unis d’Amérique,
 comme agent ;
 S. Exc. M. Carlos Mora Medero, ambassadeur de la République orientale de
    l’Uruguay auprès du Royaume des Pays-Bas,
 comme coagent ;
 M. Alan Boyle, professeur de droit international à l’Université d’Edimbourg,
  membre du barreau d’Angleterre,
 M. Luigi Condorelli, professeur à la faculté de droit de l’Université de Flo-
  rence,

13

 M. Lawrence H. Martin, cabinet Foley Hoag LLP, membre des barreaux de
  la Cour suprême des Etats-Unis d’Amérique, du district de Columbia et du
  Commonwealth du Massachusetts,
 M. Stephen C. McCaffrey, professeur à la McGeorge School of Law de
  l’Université du Pacifique (Californie), ancien président de la Commission
  du droit international et rapporteur spécial aux fins des travaux de la
  Commission sur le droit relatif aux utilisations des cours d’eau internatio-
  naux à des fins autres que la navigation,
 M. Alberto Pérez Pérez, professeur à la faculté de droit de l’Université de la
  République (Montevideo),
 M. Paul S. Reichler, cabinet Foley Hoag LLP, membre des barreaux
  de la Cour suprême des Etats-Unis d’Amérique et du district de Colum-
  bia,
 comme conseils et avocats ;
 M. Marcelo Cousillas, conseiller juridique à la direction nationale de l’envi-
  ronnement, ministère du logement, de l’aménagement du territoire et de
  l’environnement,
 M. César Rodriguez Zavalla, chef de cabinet au ministère des affaires étran-
  gères,
 M. Carlos Mata, directeur adjoint des affaires juridiques au ministère des
  affaires étrangères,
 M. Marcelo Gerona, conseiller à l’ambassade de la République orientale de
  l’Uruguay au Royaume des Pays-Bas,
 M. Eduardo Jiménez de Aréchaga, avocat, admis au barreau de la Répu-
  blique orientale de l’Uruguay et membre du barreau de New York,
 M. Adam Kahn, cabinet Foley Hoag LLP, membre du barreau du Com-
  monwealth du Massachusetts,
 M. Andrew Loewenstein, cabinet Foley Hoag LLP, membre du barreau du
  Commonwealth du Massachusetts,
 Mme Analia Gonzalez, LL.M., cabinet Foley Hoag LLP, admise au barreau
  de la République orientale de l’Uruguay,
 Mme Clara E. Brillembourg, cabinet Foley Hoag LLP, membre des barreaux
  du district de Columbia et de New York,
 Mme Cicely Parseghian, cabinet Foley Hoag LLP, membre du barreau du
  Commonwealth du Massachusetts,
 M. Pierre Harcourt, doctorant à l’Université d’Edimbourg,
 M. Paolo Palchetti, professeur associé à la faculté de droit de l’Université de
  Macerata,
 Mme Maria E. Milanes-Murcia, M.A., LL.M., J.S.D. Candidate à la
  McGeorge School of Law de l’Université du Pacifique (Californie), docto-
  rante à l’Université de Murcie, admise au barreau d’Espagne,
 comme conseils adjoints ;
 Mme Alicia Torres, directrice nationale de l’environnement au ministère du
  logement, de l’aménagement du territoire et de l’environnement,
 M. Eugenio Lorenzo, conseiller technique à la direction nationale de l’envi-
  ronnement du ministère du logement, de l’aménagement du territoire et de
  l’environnement,
 M. Cyro Croce, consultant technique à la direction nationale de l’environ-
  nement du ministère du logement, de l’aménagement du territoire et de
  l’environnement,

14

  Mme Raquel Piaggio, organisme public chargé de l’assainissement et de la
    distribution de l’eau (OSE), consultante technique à la direction nationale
    de l’environnement du ministère du logement, de l’aménagement du terri-
    toire et de l’environnement,
  M. Charles A. Menzie, Ph.D., Principal Scientist et directeur d’EcoSciences
    Practice chez Exponent, Inc., à Alexandria (Virginie),
  M. Neil McCubbin, Eng., B.sc. (Eng.), 1st Class Honours (Glasgow), Asso-
    ciate au Royal College of Science and Technology de Glasgow,
  comme conseillers scientifiques et experts,

  LA COUR,
  ainsi composée,
  après délibéré en chambre du conseil,
  rend l’arrêt suivant :
   1. Le 4 mai 2006, la République argentine (ci-après dénommée l’« Argen-
 ine ») a déposé au Greffe de la Cour une requête introduisant une instance
contre la République orientale de l’Uruguay (ci-après dénommée l’« Uruguay »)
au sujet d’un différend relatif à la violation, qu’aurait commise l’Uruguay,
d’obligations découlant du statut du fleuve Uruguay (Recueil des traités des
Nations Unies (RTNU), vol. 1295, no I-21425, p. 348), traité signé par l’Argen-
 ine et l’Uruguay à Salto (Uruguay) le 26 février 1975 et entré en vigueur le
18 septembre 1976 (ci-après le « statut de 1975 ») ; selon la requête, cette viola-
 ion résulte de « l’autorisation de construction, [de] la construction et [de]
 ’éventuelle mise en service de deux usines de pâte à papier sur le fleuve Uru-
guay », l’Argentine invoquant plus particulièrement les « effets desdites activités
 ur la qualité des eaux du fleuve Uruguay et sa zone d’influence ».
   Dans sa requête, l’Argentine, se référant au paragraphe 1 de l’article 36 du
Statut de la Cour, entend fonder la compétence de celle-ci sur le premier para-
graphe de l’article 60 du statut de 1975.
   2. Conformément au paragraphe 2 de l’article 40 du Statut de la Cour, la
 equête a été immédiatement communiquée au Gouvernement uruguayen par le
greffier. Conformément au paragraphe 3 de cet article, le Secrétaire général de
 ’Organisation des Nations Unies a été informé du dépôt de ladite requête.
   3. Le 4 mai 2006, immédiatement après le dépôt de sa requête, l’Argentine a
en outre présenté une demande en indication de mesures conservatoires sur la
base de l’article 41 du Statut de la Cour et de l’article 73 de son Règlement.
Conformément au paragraphe 2 de l’article 73 du Règlement, le greffier a
 mmédiatement transmis au Gouvernement uruguayen une copie certifiée
conforme de cette demande.
   4. Le 2 juin 2006, l’Uruguay a fait tenir à la Cour un CD-ROM contenant la
version électronique de deux volumes de documents relatifs à la demande en
 ndication de mesures conservatoires présentée par l’Argentine, intitulés « Obser-
vations de l’Uruguay » (dont des exemplaires sous forme papier ont ensuite été
 eçus) ; copie de ces documents a immédiatement été transmise à l’Argentine.
   5. Le 2 juin 2006, l’Argentine a fait parvenir à la Cour divers documents,
dont un enregistrement vidéo, et, le 6 juin 2006, elle lui en a fait parvenir de
nouveaux ; copie de chaque série de documents a immédiatement été transmise
à l’Uruguay.
   6. Les 6 et 7 juin 2006, diverses communications ont été reçues des Parties,

15

par lesquelles chacune a présenté à la Cour certaines observations sur les docu-
ments déposés par l’autre. L’Uruguay a fait objection à la présentation de
 ’enregistrement vidéo déposé par l’Argentine. La Cour a décidé de ne pas auto-
 iser la présentation de cet enregistrement à l’audience.
   7. La Cour ne comptant sur le siège aucun juge de la nationalité des Parties,
chacune d’elles s’est prévalue du droit que lui confère le paragraphe 3 de l’arti-
cle 31 du Statut de procéder à la désignation d’un juge ad hoc pour siéger en
 ’affaire. L’Argentine a désigné M. Raúl Emilio Vinuesa, et l’Uruguay M. San-
 iago Torres Bernárdez.
   8. Par ordonnance du 13 juillet 2006, la Cour, après avoir entendu les
Parties, a conclu « que les circonstances, telles qu’elles se présent[ai]ent [alors] à
 elle], n[’étaient] pas de nature à exiger l’exercice de son pouvoir d’indiquer des
mesures conservatoires en vertu de l’article 41 du Statut ».
   9. Par une autre ordonnance du même jour, la Cour, compte tenu des vues
des Parties, a fixé au 15 janvier 2007 et au 20 juillet 2007, respectivement, les
dates d’expiration des délais pour le dépôt d’un mémoire de l’Argentine et d’un
contre-mémoire de l’Uruguay ; ces pièces ont été dûment déposées dans les
délais ainsi prescrits.
   10. Le 29 novembre 2006, l’Uruguay, invoquant l’article 41 du Statut et
 ’article 73 du Règlement, a présenté à son tour une demande en indication de
mesures conservatoires. Conformément au paragraphe 2 de l’article 73 du
Règlement, le greffier a immédiatement fait tenir au Gouvernement argentin
une copie certifiée conforme de cette demande.
   11. Le 14 décembre 2006, l’Uruguay a fait parvenir à la Cour un volume de
documents relatifs à la demande en indication de mesures conservatoires, inti-
 ulé « Observations de l’Uruguay » ; copie de ces documents a immédiatement
été transmise à l’Argentine.
   12. Le 18 décembre 2006, avant l’ouverture de la procédure orale, l’Argen-
 ine a fait parvenir à la Cour un volume de documents relatifs à la demande en
 ndication de mesures conservatoires présentée par l’Uruguay ; le greffier a immé-
diatement transmis au Gouvernement uruguayen une copie de ces documents.
   13. Par ordonnance du 23 janvier 2007, la Cour, après avoir entendu les
Parties, a conclu « que les circonstances, telles qu’elles se présent[ai]ent [alors] à
 elle], n[’étaient] pas de nature à exiger l’exercice de son pouvoir d’indiquer des
mesures conservatoires en vertu de l’article 41 du Statut ».
   14. Par ordonnance du 14 septembre 2007, la Cour, compte tenu de l’accord
des Parties et des circonstances de l’espèce, a autorisé la présentation d’une
 éplique par l’Argentine et d’une duplique par l’Uruguay, et fixé respectivement
au 29 janvier 2008 et au 29 juillet 2008 les dates d’expiration des délais pour le
dépôt de ces pièces. La réplique de l’Argentine et la duplique de l’Uruguay ont
été dûment déposées dans les délais ainsi prescrits.
   15. Par lettres datées respectivement du 16 juin 2009 et du 17 juin 2009, les
Gouvernements de l’Uruguay et de l’Argentine ont fait connaître à la Cour
qu’ils étaient parvenus à un accord à l’effet de produire des documents nou-
veaux en application de l’article 56 du Règlement. Par lettres du 23 juin 2009,
 e greffier a informé les Parties que la Cour avait décidé de les autoriser à pro-
céder comme elles en étaient convenues. Ces nouveaux documents ont été
dûment déposés dans le délai convenu.
   16. Le 15 juillet 2009, chacune des Parties a, conformément à l’accord inter-
venu entre elles et avec l’autorisation de la Cour, présenté certaines observa-
 ions sur les documents nouveaux déposés par la Partie adverse. Chaque Partie
a également déposé certains documents à l’appui desdites observations.

16

   17. Conformément au paragraphe 2 de l’article 53 de son Règlement, la
Cour, après s’être renseignée auprès des Parties, a décidé que des exemplaires
des pièces de procédure et des documents annexés seraient rendus accessibles au
public à l’ouverture de la procédure orale.
   18. Par lettre du 15 septembre 2009, l’Uruguay, se référant au paragraphe 4
de l’article 56 du Règlement et à l’Instruction de procédure IX bis, a commu-
niqué à la Cour des documents faisant partie de publications facilement acces-
 ibles sur lesquels il entendait s’appuyer au cours de la procédure orale.
L’Argentine n’a formulé aucune objection au sujet de ces documents.
   19. Par lettre du 25 septembre 2009, le Gouvernement argentin, se référant à
 ’article 56 du Règlement et au paragraphe 2 de l’Instruction de procédure IX,
a adressé au Greffe des documents nouveaux qu’il souhaitait produire. Par let-
 re du 28 septembre 2009, le Gouvernement uruguayen a informé la Cour qu’il
 ’opposait à la production desdits documents. Il a indiqué en outre que si,
néanmoins, la Cour autorisait que les documents en question soient versés au
dossier de l’affaire, il présenterait des observations à leur sujet et soumettrait
certains documents à l’appui de ces observations. Par lettres en date du 28 sep-
 embre 2009, le greffier a porté à la connaissance des Parties que la Cour
n’avait pas estimé que la production des documents nouveaux présentés par le
Gouvernement argentin était nécessaire, au sens du paragraphe 2 de l’article 56
du Règlement, et qu’elle n’avait par ailleurs pas identifié de circonstance excep-
 ionnelle (Instruction de procédure IX, paragraphe 3) qui eût justifié leur pro-
duction à ce stade de la procédure.
   20. Des audiences publiques ont été tenues entre le 14 septembre 2009 et le
2 octobre 2009, au cours desquelles ont été entendus en leurs plaidoiries et
 éponses :
Pour l’Argentine : S. Exc. Mme Susana Ruiz Cerutti,
                   M. Alain Pellet,
                   M. Philippe Sands,
                   M. Howard Wheater,
                   Mme Laurence Boisson de Chazournes,
                   M. Marcelo Kohen,
                   M. Alan Béraud,
                   M. Juan Carlos Colombo,
                   M. Daniel Müller.
Pour l’Uruguay :    S. Exc. M. Carlos Gianelli,
                    M. Alan Boyle,
                    M. Paul S. Reichler,
                    M. Neil McCubbin,
                    M. Stephen C. McCaffrey,
                    M. Lawrence H. Martin,
                    M. Luigi Condorelli.
  21. A l’audience, des questions ont été posées aux Parties par des membres
de la Cour, auxquelles il a été répondu oralement et par écrit conformément au
paragraphe 4 de l’article 61 du Règlement. Conformément à l’article 72 du
Règlement, l’une des Parties a présenté des observations écrites sur une réponse
 ournie par écrit par l’autre Partie et reçue après la clôture de la procédure
orale.

                                        *
17

  22. Dans la requête, les demandes ci-après ont été formulées par l’Argentine :
        « Sur la base de l’exposé des faits et des moyens juridiques qui précèdent,
     l’Argentine, tout en se réservant le droit de compléter, d’amender ou de
     modifier la présente requête pendant la suite de la procédure, prie la Cour
     de dire et juger :
     1. que l’Uruguay a manqué aux obligations lui incombant en vertu du
         statut de 1975 et des autres règles de droit international auxquelles ce
         statut renvoie, y compris mais pas exclusivement :
         a) l’obligation de prendre toute mesure nécessaire à l’utilisation ration-
             nelle et optimale du fleuve Uruguay ;
         b) l’obligation d’informer préalablement la CARU et l’Argentine ;
         c) l’obligation de se conformer aux procédures prévues par le cha-
             pitre II du statut de 1975 ;
         d) l’obligation de prendre toutes mesures nécessaires pour préserver
             le milieu aquatique et d’empêcher la pollution et l’obligation de
             protéger la biodiversité et les pêcheries, y compris l’obligation de
             procéder à une étude d’impact sur l’environnement, complète et
             objective ;
         e) les obligations de coopération en matière de prévention de la pollu-
             tion et de la protection de la biodiversité et des pêcheries ; et
     2. que, par son comportement, l’Uruguay a engagé sa responsabilité inter-
         nationale à l’égard de l’Argentine ;
     3. que l’Uruguay est tenu de cesser son comportement illicite et de respec-
         ter scrupuleusement à l’avenir les obligations lui incombant ; et
     4. que l’Uruguay est tenu de réparer intégralement le préjudice causé par
         le non-respect des obligations lui incombant.
       L’Argentine se réserve le droit de préciser ou modifier les présentes
     demandes dans une étape ultérieure de la procédure. »
  23. Au cours de la procédure écrite, les conclusions ci-après ont été présen-
ées par les Parties :
Au nom du Gouvernement de l’Argentine,
dans le mémoire :
        « Pour l’ensemble des raisons exposées dans le présent mémoire, la
     République argentine prie la Cour internationale de Justice de bien vou-
     loir :
     1. constater que, en autorisant unilatéralement la construction des usines
         de pâte à papier CMB et Orion et les installations annexes de celle-ci
         sur la rive gauche du fleuve Uruguay en violation des obligations
         découlant du statut du 26 février 1975, la République orientale de
         l’Uruguay a commis les faits internationalement illicites énumérés aux
         chapitres IV et V du présent mémoire, qui engagent sa responsabilité
         internationale ;
     2. dire et juger que, en conséquence, la République orientale de l’Uruguay
         doit :
            i) immédiatement cesser les faits internationalement illicites mention-
               nés ci-dessus ;
          ii) reprendre une stricte application de ses obligations découlant du
               statut du fleuve Uruguay de 1975 ;

18

        iii) rétablir sur le terrain et au plan juridique la situation qui existait
             avant la perpétration des faits internationalement illicites mention-
             nés ci-dessus ;
        iv) verser à la République argentine une indemnité pour les dommages
             occasionnés par ces faits internationalement illicites qui ne seraient
             pas réparés par cette remise en état, dont le montant sera déterminé
             par la Cour dans une phase ultérieure de la présente instance ;

         v) donner des garanties adéquates qu’elle s’abstiendra à l’avenir
             d’empêcher l’application du statut du fleuve Uruguay de 1975 et,
             en particulier, du mécanisme de consultation institué par le cha-
             pitre II de ce traité.
        La République argentine se réserve la possibilité de compléter et amen-
     der le cas échéant les présentes conclusions, notamment en fonction de
     l’évolution de la situation. Il en irait ainsi tout spécialement si l’Uruguay
     aggravait le différend1, notamment si l’usine Orion devait être mise en ser-
     vice avant la fin de la présente procédure.

       1
         Voir l’ordonnance de la Cour du 13 juillet 2006 sur la demande en indication de
     mesures conservatoires de l’Argentine, par. 82. »

dans la réplique :
        « Pour l’ensemble des raisons exposées dans son mémoire, qu’elle main-
     tient intégralement, et dans la présente réplique, la République argentine
     prie la Cour internationale de Justice de bien vouloir :
     1) constater qu’en autorisant
         — la construction de l’usine CMB,
         — la construction et la mise en service de l’usine Orion et de ses ins-
              tallations connexes sur la rive gauche du fleuve Uruguay,
         la République orientale de l’Uruguay a violé les obligations lui incom-
         bant en vertu du statut du fleuve Uruguay du 26 février 1975 et engagé
         sa responsabilité internationale ;
     2) dire et juger que, en conséquence, la République orientale de l’Uruguay
         doit :
           i) reprendre une stricte application de ses obligations découlant du
              statut du fleuve Uruguay de 1975 ;
          ii) immédiatement cesser les faits internationalement illicites par les-
              quels elle a engagé sa responsabilité ;
         iii) rétablir sur le terrain et au plan juridique la situation qui existait
              avant la perpétration de ces faits internationalement illicites ;
         iv) verser à la République argentine une indemnité pour les dommages
              occasionnés par ces faits internationalement illicites qui ne seraient
              pas réparés par cette remise en état, dont le montant sera déterminé
              par la Cour dans une phase ultérieure de la présente instance ;

         v) donner des garanties adéquates qu’elle s’abstiendra à l’avenir
            d’empêcher l’application du statut du fleuve Uruguay de 1975 et,
            en particulier, du mécanisme de consultation institué par le chapi-
            tre II de ce traité.

19

        La République argentine se réserve la possibilité de compléter et amen-
     der le cas échéant les présentes conclusions au vu des développements ulté-
     rieurs de l’affaire. »
Au nom du Gouvernement de l’Uruguay,
dans le contre-mémoire :
        « Sur la base des faits et arguments exposés ci-dessus, et se réservant le
     droit de compléter ou de modifier les présentes conclusions, l’Uruguay prie
     la Cour de rejeter les demandes de l’Argentine. »
dans la duplique :
       « Compte tenu de tout ce qui précède, il y a lieu de conclure que :
     a) l’Argentine n’a établi l’existence, pour le fleuve ou son écosystème,
        d’aucun préjudice, ou risque de préjudice, qui résulterait des violations
        qu’aurait commises l’Uruguay des obligations de fond lui incombant
        en vertu du statut de 1975 et suffirait à justifier le démantèlement de
        l’usine Botnia ;
     b) un tel démantèlement causerait à l’économie uruguayenne un préjudice
        considérable sous forme de pertes d’emplois et de revenus ;
     c) à la lumière des points a) et b), le remède consistant à démolir l’usine
        se traduirait donc par des coûts disproportionnellement élevés et ne
        doit pas être accordé ;
     d) si la Cour estime, nonobstant toutes les preuves contraires, que
        l’Uruguay a violé les obligations procédurales lui incombant envers
        l’Argentine, elle peut rendre un jugement déclaratoire à cet effet, qui
        constituerait une forme de satisfaction adéquate ;
     e) si la Cour estime, nonobstant toutes les preuves contraires, que l’usine
        ne satisfait pas pleinement à l’obligation incombant à l’Uruguay de
        protéger le fleuve ou son milieu aquatique, elle peut ordonner à l’Uru-
        guay de prendre toute autre mesure de protection nécessaire pour faire
        en sorte que l’usine réponde aux obligations de fond imposées par le
        statut ;
     f) si la Cour estime, nonobstant toutes les preuves contraires, que l’Uru-
        guay a effectivement causé un dommage au fleuve ou à l’Argentine,
        elle peut condamner l’Uruguay à indemniser cette dernière au titre des
        articles 42 et 43 du statut ; et
     g) la Cour doit faire une déclaration énonçant clairement que les
        Parties sont tenues de veiller au plein respect de tous les droits en
        litige en l’espèce, y compris celui de l’Uruguay de continuer à
        exploiter l’usine Botnia conformément aux dispositions du statut de
        1975.
                                     Conclusions
        Sur la base des faits et arguments exposés ci-dessus, et se réservant le
     droit de compléter ou de modifier les présentes conclusions, l’Uruguay prie
     la Cour de rejeter les demandes de l’Argentine et de lui reconnaître le droit
     de continuer à exploiter l’usine Botnia conformément aux dispositions du
     statut de 1975. »
  24. Au cours de la procédure orale, les conclusions finales ci-après ont été
présentées par les Parties :

20

Au nom du Gouvernement de l’Argentine,
à l’audience du 29 septembre 2009 :
       « Pour l’ensemble des raisons exposées dans son mémoire, dans sa
     réplique et lors de la procédure orale, qu’elle maintient intégralement,
     la République argentine prie la Cour internationale de Justice de bien
     vouloir :
     1) constater qu’en autorisant
        — la construction de l’usine ENCE,
        — la construction et la mise en service de l’usine Botnia et de ses ins-
             tallations connexes sur la rive gauche du fleuve Uruguay,
        la République orientale de l’Uruguay a violé les obligations lui incom-
        bant en vertu du statut du fleuve Uruguay du 26 février 1975 et engagé
        sa responsabilité internationale ;
     2) dire et juger que, en conséquence, la République orientale de l’Uruguay
        doit :
          i) reprendre une stricte application de ses obligations découlant du
              statut du fleuve Uruguay de 1975 ;
         ii) immédiatement cesser les faits internationalement illicites par les-
              quels elle a engagé sa responsabilité ;
        iii) rétablir sur le terrain et au plan juridique la situation qui existait
              avant la perpétration de ces faits internationalement illicites ;
        iv) verser à la République argentine une indemnité pour les dommages
              occasionnés par ces faits internationalement illicites qui ne seraient
              pas réparés par cette remise en état, dont le montant sera déterminé
              par la Cour dans une phase ultérieure de la présente instance ;

         v) donner des garanties adéquates qu’elle s’abstiendra à l’avenir
            d’empêcher l’application du statut du fleuve Uruguay de 1975 et,
            en particulier, du mécanisme de consultation institué par le cha-
            pitre II de ce traité. »
Au nom du Gouvernement de l’Uruguay,
à l’audience du 2 octobre 2009 :
        « Sur la base des faits et arguments exposés dans le contre-mémoire de
     l’Uruguay, dans sa duplique et au cours de la procédure orale, l’Uruguay
     prie la Cour de rejeter les demandes de l’Argentine et de confirmer le droit
     de l’Uruguay de poursuivre l’exploitation de l’usine Botnia conformément
     aux dispositions du statut de 1975. »

                                      * * *

                              I. CADRE JURIDIQUE
                              ET FAITS DE L’ESPÈCE


   25. Le différend soumis à la Cour se rapporte au projet de construc-
 ion, autorisé par l’Uruguay, d’une usine de pâte à papier, ainsi
qu’à la construction et à la mise en service, également autorisées par

21

 ’Uruguay, d’une autre usine de pâte à papier, le long du fleuve Uruguay
 voir croquis no 1, p. 33, pour le contexte géographique général). Après
avoir présenté les instruments juridiques relatifs au fleuve Uruguay
qui lient les Parties, la Cour rappellera les principaux faits de
 ’espèce.

                             A. Cadre juridique
   26. La frontière entre l’Argentine et l’Uruguay sur le fleuve Uruguay
est définie par le traité bilatéral conclu à cet effet à Montevideo le
7 avril 1961 (RTNU, vol. 635, no 9074, p. 99). Les articles premier à 4 de
ce traité délimitent la frontière des Etats contractants sur le fleuve et leur
attribuent certains îles et îlots qui occupent son lit. Les articles 5 et 6 sont
relatifs au régime de navigation sur le fleuve. L’article 7 envisage la
conclusion par les parties d’un « code de l’utilisation du fleuve » portant
sur différents éléments, dont la conservation des ressources biologiques
et la prévention de la pollution des eaux du fleuve. Les articles 8 à 10
prévoient certaines obligations relatives aux îles et îlots ainsi qu’à leurs
habitants.
   27. Le « code de l’utilisation du fleuve » envisagé par l’article 7 du
 raité de 1961 a été institué par le statut de 1975 (voir paragraphe 1 ci-
dessus). L’article premier du statut de 1975 précise que les parties l’adop-
 ent « à l’effet d’établir les mécanismes communs nécessaires à l’utilisation
rationnelle et optimale du fleuve Uruguay, dans le strict respect des droits
et obligations découlant des traités et autres engagements internationaux
en vigueur à l’égard de l’une ou l’autre des parties ». Après avoir ainsi
défini son but (article premier) et aussi précisé la portée de certains de ses
 ermes (article 2), le statut de 1975 énonce des règles relatives à la naviga-
 ion et aux ouvrages sur le fleuve (chapitre II, articles 3 à 13), au pilotage
 chapitre III, articles 14 à 16), aux facilités portuaires, au chargement et
au déchargement de marchandises (chapitre IV, articles 17 et 18), au sau-
vetage de la vie humaine (chapitre V, articles 19 à 23) et de biens maté-
riels (chapitre VI, articles 24 à 26), à l’utilisation des eaux du fleuve
 chapitre VII, articles 27 à 29), aux ressources du lit et du sous-sol (cha-
pitre VIII, articles 30 à 34), à la conservation, l’utilisation et l’exploita-
 ion d’autres ressources naturelles (chapitre IX, articles 35 à 39), à la
pollution (chapitre X, articles 40 à 43), à la recherche scientifique (chapi-
 re XI, articles 44 et 45), ainsi qu’aux différentes compétences des parties
sur le fleuve et sur les navires l’empruntant (chapitre XII, articles 46
à 48). Le statut de 1975 institue la commission administrative du
fleuve Uruguay (ci-après la « CARU », selon l’acronyme espagnol de
« Comisión Administradora del Río Uruguay ») (chapitre XIII, articles 49
à 57), avant de prévoir une procédure de conciliation (chapitre XIV,
articles 58 et 59) et de règlement judiciaire des différends (chapitre XV,
article 60). Le statut de 1975 contient enfin des dispositions transi-
 oires (chapitre XVI, articles 61 et 62) et finales (chapitre XVII,
article 63).

22

                                                                    Croquis n°1:
                                                           Contexte géographique général
                                                                        Projection de Mercator
                                                                                   (33°30' S)
                    Rivière Guale
                                                                                 WGS 84
                                                                           Ce croquis a été établi
                                                                          à seule fin d'illustration.
                         guaychú




     Gualeguaychú

                                     Fray Bentos
                                     (emplacement de l'usine Orion (Botnia))
     ARGENTINE


             Fleuve Uruguay


                                                                   URUGUAY
                                    Nueva Palmira




      BUENOS AIRES                                  Río
                                                        de
                                                           la
                                                                Pla
                                                                   ta                                   MONTEVIDEO




23

                      B. Le projet CMB (ENCE)

   28. La première usine de pâte à papier à l’origine du différend a été
projetée par la société « Celulosas de M’Bopicuá S.A. » (ci-après « CMB »),
créée à l’initiative de la société espagnole ENCE (acronyme espagnol de
« Empresa Nacional de Celulosas de España », ci-après « ENCE »). Cette
usine, ci-après l’usine « CMB (ENCE) », devait être construite sur la rive
gauche du fleuve Uruguay, dans le département uruguayen de Río Negro,
en face de la région argentine de Gualeguaychú, plus précisément à l’est
de la ville de Fray Bentos, près du pont international « General San Mar-
 ín » (voir croquis no 2, p. 35).
   29. Le 22 juillet 2002, les promoteurs de ce projet industriel entrepri-
rent des démarches auprès des autorités uruguayennes et présentèrent à la
direction nationale de l’environnement de l’Uruguay (ci-après la
« DINAMA », selon l’acronyme espagnol de « Dirección Nacional de
Medio Ambiente ») une évaluation de l’impact sur l’environnement
 « EIE », selon l’abréviation utilisée par les Parties) s’y rapportant. A la
même époque, les représentants de CMB, société spécialement créée afin
de construire l’usine CMB (ENCE), informèrent le président de la CARU
de ce projet. Le président de la CARU écrivit le 17 octobre 2002 au mi-
nistre uruguayen de l’environnement afin d’obtenir copie de l’évaluation
de l’impact sur l’environnement concernant le projet CMB (ENCE) sou-
mise par les promoteurs de ce projet industriel. Cette demande fut réité-
rée le 21 avril 2003. Le 14 mai 2003, l’Uruguay remit à la CARU un
document intitulé « Etude de l’impact sur l’environnement, Celulosas
de M’Bopicuá. Résumé de diffusion ». Un mois plus tard, la sous-
commission de la CARU chargée de la qualité des eaux et de la préven-
 ion de la pollution prit connaissance du document transmis par
 ’Uruguay et suggéra d’en remettre copie à ses conseillers techniques
en sollicitant leur opinion. Des copies furent également remises aux délé-
gations des Parties.
   30. Une séance publique de discussion relative à la demande d’autori-
sation environnementale présentée par CMB eut lieu le 21 juillet 2003
dans la ville de Fray Bentos, en présence du conseiller juridique et du
secrétaire technique de la CARU. Le 15 août 2003, la CARU pria l’Uru-
guay de lui transmettre des informations complémentaires sur différents
points au sujet de l’usine CMB (ENCE) en projet. Cette demande fut réi-
 érée le 12 septembre 2003. Le 2 octobre 2003, la DINAMA soumit son
rapport d’évaluation au ministère uruguayen du logement, de l’aménage-
ment du territoire et de l’environnement (ci-après le « MVOTMA », selon
 ’abréviation espagnole de « Ministerio de Vivienda, Ordenamiento Ter-
ritorial y Medio Ambiente »), et lui recommanda d’accorder à CMB
 ’autorisation environnementale préalable (« AAP », selon l’abréviation
espagnole d’« Autorización Ambiental Previa »), sous certaines condi-
 ions. Le 8 octobre 2003, la CARU fut informée par la délégation uru-
guayenne que la DINAMA devait incessamment lui adresser un rapport
sur le projet CMB (ENCE).

24

25
      Gualeguaychú
                                                                         ARGENTINE




                     Rivière
                        Guale
                              guayc
                                    hú
                                                                                     Lagune Inés

                                                   Baie de Ñandubaysal




                                                                                                        San M
                                                                                                       Pont G artín
                                                                                                             eneral
                                                                                                              Usine CMB (ENCE) (projet non réalisé)
                                                                                                   Usine Orion (Botnia)
                                                                             Fray Bentos


                        Croquis n°2:
     Emplacements de l'usine Orion (Botnia)
         et du projet d'usine CMB (ENCE)
                        (non réalisé)




                                                                     y
               Projection de Mercator                                                                                 URUGUAY



                                                                  gua
                                         (33°S)




                                                               Uru
                                    WGS84



                                                           uve
                                                       Fle
                      Ce croquis a été établi
                     à seule fin d'illustration.

   31. Le 9 octobre 2003, le MVOTMA délivra une autorisation environ-
nementale préalable à CMB en vue de la construction de l’usine CMB
 ENCE). Le même jour, les présidents de l’Argentine et de l’Uruguay se
rencontrèrent à Anchorena (Colonia, Uruguay). L’Argentine soutient
que le président de l’Uruguay, M. Jorge Battle, aurait à cette occasion
promis à son homologue argentin, M. Néstor Kirchner, qu’aucune auto-
risation ne serait délivrée tant qu’il n’aurait pas été répondu aux préoc-
cupations environnementales de l’Argentine. L’Uruguay conteste cette
présentation des faits et affirme qu’à l’occasion de cette réunion les
Parties seraient convenues de traiter du projet CMB (ENCE) en dehors
de la procédure prévue aux articles 7 à 12 du statut de 1975, tandis que
 ’Argentine aurait indiqué ne pas s’opposer au projet en lui-même.
L’Argentine conteste ces affirmations.
   32. Le lendemain de la rencontre entre les chefs d’Etat de l’Argentine
et de l’Uruguay, la CARU se déclara prête à reprendre les analyses tech-
niques relatives au projet CMB (ENCE) dès que l’Uruguay aurait trans-
mis les documents en attente. Le 17 octobre 2003, la CARU tint une
séance plénière extraordinaire à la demande de l’Argentine ; celle-ci s’y
plaignit de la délivrance par l’Uruguay, le 9 octobre 2003, de l’autorisa-
 ion environnementale préalable. A la suite de cette réunion extraordi-
naire, la CARU suspendit ses activités durant plus de six mois, faute
d’accord entre les Parties sur la mise en œuvre du mécanisme de consulta-
 ion prévu par le statut de 1975.
   33. Le 27 octobre 2003, l’Uruguay transmit à l’Argentine des copies de
 ’évaluation de l’impact sur l’environnement déposée par ENCE
 e 22 juillet 2002, du rapport final d’évaluation de la DINAMA du
2 octobre 2003 et de l’autorisation environnementale préalable du 9 oc-
 obre 2003. L’Argentine réagit à cet envoi en indiquant que, selon elle,
 ’article 7 du statut de 1975 n’avait pas été respecté et que les documents
 ransmis semblaient être insuffisants pour pouvoir émettre un avis tech-
nique sur l’impact sur l’environnement du projet. Le 7 novembre 2003,
comme suite à une demande du ministère des relations extérieures de
 ’Argentine, l’Uruguay communiqua à l’Argentine une copie de l’ensem-
ble du dossier du ministère uruguayen de l’environnement relatif au pro-
 et CMB (ENCE). Le 23 février 2004, l’Argentine transmit l’ensemble de
ces documents uruguayens à la CARU.
   34. Le 2 mars 2004, les ministres des affaires étrangères des deux
Parties se rencontrèrent à Buenos Aires. Le 15 mai 2004, la CARU reprit
ses travaux à l’occasion d’une séance plénière extraordinaire au cours
de laquelle elle prit acte de l’« arrangement » ministériel intervenu
 e 2 mars 2004. Les Parties divergent toutefois quant au contenu de cet
« arrangement ». La Cour ne manquera pas d’y revenir lorsqu’elle se pen-
chera sur les allégations de l’Argentine concernant la méconnaissance par
 ’Uruguay de ses obligations de nature procédurale aux termes du statut
de 1975 (voir paragraphes 67 à 158).
   35. Donnant suite à la réunion extraordinaire de la CARU du
15 mai 2004, sa sous-commission en charge de la qualité des eaux et de la

26

prévention de la pollution prépara un plan de contrôle et de suivi (moni-
 oring) de la qualité des eaux dans la zone des usines de pâte à papier
 ci-après plan « PROCEL », selon l’acronyme espagnol de « Plan de Moni-
 oreo de la Calidad Ambiental del Río Uruguay en Areas de Plantas
Celulósicas »). Ce plan fut approuvé par la CARU le 12 novembre 2004.
   36. Le 28 novembre 2005, l’Uruguay autorisa le commencement des
 ravaux préparatoires en vue de la construction de l’usine CMB (ENCE)
 nivellement du terrain). Le 28 mars 2006, les promoteurs de ce projet
 ndustriel décidèrent de suspendre ces travaux durant quatre-vingt-
dix jours. Ils annoncèrent, le 21 septembre 2006, leur intention de ne pas
construire l’usine projetée à l’emplacement envisagé sur la rive du fleuve
Uruguay.

                        C. L’usine Orion (Botnia)
   37. Le deuxième projet industriel à l’origine du différend porté devant
 a Cour est dû à l’initiative des sociétés de droit uruguayen « Botnia S.A. »
et « Botnia Fray Bentos S.A. » (ci-après « Botnia »), lesquelles ont été spé-
cialement créées à cette fin dès 2003 par la société finlandaise Oy Metsä-
Botnia AB. Dénommée « Orion », cette seconde usine de pâte à papier (ci-
après l’usine « Orion (Botnia) ») a été construite sur la rive gauche du
fleuve Uruguay, à quelques kilomètres en aval de l’emplacement prévu
pour l’usine CMB (ENCE), également à proximité de la ville de Fray Ben-
 os (voir croquis no 2, p. 35). Elle est exploitée et en fonctionnement
depuis le 9 novembre 2007.
   38. Ayant, à la fin de l’année 2003, informé les autorités uruguayennes
de leur projet industriel, les promoteurs les saisirent, le 31 mars 2004,
d’une demande d’autorisation environnementale préalable, qu’ils complé-
 èrent le 7 avril 2004. Quelques semaines plus tard, les 29 et 30 avril 2004,
une rencontre officieuse eut lieu entre des membres de la CARU et des
représentants de la société Botnia. A la suite de cette réunion, la sous-
commission chargée de la qualité des eaux et de la prévention de la pollu-
 ion de la CARU suggéra, le 18 juin 2004, que Botnia complète les infor-
mations fournies lors de cette réunion. Le 19 octobre 2004, lors d’une
autre réunion avec les représentants de Botnia, la CARU jugea à nou-
veau nécessaire d’obtenir un complément d’information au sujet de la
demande d’autorisation environnementale préalable déposée par Botnia
auprès de la DINAMA. Le 12 novembre 2004, en même temps que
d’approuver le plan de contrôle et de suivi de la qualité des eaux proposé
par sa sous-commission en charge de la qualité des eaux et de la préven-
 ion de la pollution (voir paragraphe 35 ci-dessus), la CARU décida,
sur proposition de la même sous-commission, de demander à l’Uruguay
un complément d’information sur la demande d’autorisation environ-
nementale préalable. Cette demande d’information complémentaire fut
 ransmise à l’Uruguay par une note de la CARU en date du 16 no-
vembre 2004.
   39. La DINAMA organisa le 21 décembre 2004 une séance publique

27

de discussion à Fray Bentos sur le projet Orion (Botnia), en présence
d’un conseiller de la CARU. Le 11 février 2005, la DINAMA adopta son
évaluation de l’impact sur l’environnement relative à l’usine Orion (Bot-
nia) en projet et recommanda l’octroi de l’autorisation environnementale
préalable, moyennant certaines conditions. Cette autorisation préalable
 ut délivrée à la société Botnia le 14 février 2005 par le MVOTMA, en
vue de la construction de l’usine Orion (Botnia) et d’un terminal por-
 uaire adjacent. Le 11 mars 2005, lors d’une réunion de la CARU,
 ’Argentine contesta le bien-fondé de la délivrance de l’autorisation envi-
ronnementale préalable au regard des obligations de nature procédurale
prévues par le statut de 1975. L’Argentine réitéra cette position lors de la
réunion de la CARU du 6 mai 2005. Le 12 avril 2005, l’Uruguay avait
entre-temps autorisé le défrichement du futur site de l’usine et le nivelle-
ment de ce terrain.
   40. Le 31 mai 2005, donnant suite à un accord intervenu le 5 mai 2005
entre les présidents des deux Parties, les ministres des affaires étrangères
des deux Etats procédèrent à la création d’un groupe technique de haut
niveau (ci-après le « GTAN », selon l’abréviation espagnole de
« Grupo Técnico de Alto Nivel »). Ce groupe fut chargé de résoudre les
différends relatifs aux usines CMB (ENCE) et Orion (Botnia) dans un
délai de cent quatre-vingts jours. Le GTAN tint douze réunions entre
 e 3 août 2005 et le 30 janvier 2006, les Parties s’échangeant différents
documents dans le cadre de ce processus bilatéral. Le 31 janvier 2006,
 ’Uruguay constata l’échec des négociations entreprises dans le cadre du
GTAN ; l’Argentine fit de même le 3 février 2006. La Cour reviendra plus
 oin sur la portée de ce processus convenu entre les Parties (voir paragra-
phes 132 à 149).
   41. Le 26 juin 2005, l’Argentine s’adressa au président de la Banque
 nternationale pour la reconstruction et le développement pour lui expri-
mer sa préoccupation face à la possibilité de voir la Société financière
 nternationale (ci-après la « SFI ») contribuer au financement des usines
de pâte à papier en projet. La SFI décida néanmoins d’apporter son sou-
 ien financier à l’usine Orion (Botnia), non sans avoir chargé la société
EcoMetrix, spécialisée en expertises environnementales et industrielles, de
 ui présenter différents rapports techniques sur l’usine en projet et l’éva-
 uation de son impact sur l’environnement. EcoMetrix fut également
chargée par la SFI d’assurer pour son compte le suivi environnemental de
 ’usine dès sa mise en service.
   42. Le 5 juillet 2005, l’Uruguay autorisa la société Botnia à construire
un port adjacent à l’usine Orion (Botnia). Cette autorisation fut trans-
mise à la CARU le 15 août 2005. Le 22 août 2005, l’Uruguay autorisa la
construction d’une cheminée et des fondations en béton de l’usine Orion
 Botnia). D’autres autorisations furent accordées à mesure de l’avance-
ment de la construction de cette usine, notamment en ce qui concerne les
 nstallations de traitement des déchets. Le 13 octobre 2005, l’Uruguay
 ransmit à la CARU des documents complémentaires au sujet du termi-
nal portuaire adjacent à l’usine Orion (Botnia).

28

   A plusieurs reprises, et notamment lors de réunions de la CARU,
 ’Argentine demanda la suspension des premiers travaux relatifs à l’usine
Orion (Botnia), ainsi que de ceux relatifs à l’usine CMB (ENCE). A
 ’occasion d’une rencontre entre les chefs d’Etat des Parties à Santiago du
Chili le 11 mars 2006, le président uruguayen demanda aux sociétés
ENCE et Botnia de suspendre la construction des usines. ENCE suspen-
dit les travaux durant quatre-vingt-dix jours (voir paragraphe 36 ci-
dessus) ; Botnia, durant dix jours.
   43. L’Argentine a saisi la Cour du présent différend par une requête en
date du 4 mai 2006. Le 24 août 2006, l’Uruguay autorisa la mise en ser-
vice du terminal portuaire adjacent à l’usine Orion (Botnia), ce dont il
 nforma la CARU le 4 septembre 2006. Le 12 septembre 2006, l’Uruguay
autorisa la société Botnia à prélever et utiliser les eaux du fleuve à des fins
 ndustrielles et notifia officiellement cette autorisation à la CARU le
17 octobre 2006. En novembre 2006, à l’occasion du sommet des chefs
d’Etat et de gouvernement des pays ibéro-américains qui se tint à Mon-
 evideo, le roi d’Espagne fut sollicité afin de tenter de rapprocher les posi-
 ions des Parties ; une issue négociée au différend ne put toutefois être
 rouvée dans ce cadre. Le 8 novembre 2007, l’Uruguay autorisa la mise
en service de l’usine Orion (Botnia), qui devint opérationnelle le len-
demain. En décembre 2009, la société Oy Metsä-Botnia AB transféra à
une autre société finlandaise, UPM, sa participation dans l’usine Orion
 Botnia).

                                      *
   44. L’Uruguay a par ailleurs autorisé la société Ontur Internatio-
nal S.A. à construire et à exploiter un terminal portuaire à Nueva Pal-
mira. Celui-ci a été inauguré en août 2007, l’Uruguay ayant transmis à la
CARU, le 16 novembre 2007, la copie de l’autorisation de mise en service
du terminal portuaire.
   45. Dans leurs écritures, les Parties se sont opposées au sujet de la
régularité de la délivrance des autorisations uruguayennes relatives à ce
 erminal portuaire au regard des obligations de nature procédurale pré-
vues par le statut de 1975. La Cour n’estime toutefois pas nécessaire de
retracer précisément les faits ayant conduit à la construction du terminal
de Nueva Palmira, considérant que ce complexe portuaire ne fait pas par-
 ie de l’objet du différend porté devant elle. L’Argentine n’a en effet à
aucun moment visé explicitement le terminal portuaire de Nueva Palmira
dans les demandes formulées dans sa requête, ni dans les conclusions de
son mémoire ou de sa réplique (voir paragraphes 22 et 23 ci-dessus).
Dans ses conclusions finales présentées à l’audience du 29 septembre 2009,
 ’Argentine a à nouveau limité l’objet de ses demandes à l’autorisation de
construction de l’usine CMB (ENCE), ainsi qu’aux autorisations de
construction et de mise en service de « l’usine Botnia et ... ses installations
connexes sur la rive gauche du fleuve Uruguay ». La Cour ne saurait
considérer le terminal portuaire de Nueva Palmira, situé à une centaine

29

de kilomètres au sud de Fray Bentos, en aval de l’usine Orion (Botnia)
 voir croquis no 1, p. 33), et également utilisé par d’autres opérateurs éco-
nomiques, comme constituant une installation « connexe » à cette dernière.
  46. Le différend soumis à la Cour concerne l’interprétation et l’appli-
cation du statut de 1975. Il porte, en particulier, sur la question de savoir,
d’une part, si l’Uruguay s’est conformé aux obligations de nature procé-
durale qui sont les siennes en vertu du statut de 1975 en accordant des
autorisations en vue de la construction de l’usine CMB (ENCE) ainsi que
de la construction et de la mise en service de l’usine Orion (Botnia) et du
port qui lui est adjacent, et, d’autre part, si l’Uruguay s’est acquitté des
obligations de fond lui incombant en vertu du statut de 1975 depuis la
mise en service de l’usine Orion (Botnia) au mois de novembre 2007.

                                         * *
   47. Ayant ainsi rappelé le contexte dans lequel s’inscrit le différend
entre les Parties, la Cour se penchera sur le fondement et l’étendue de sa
compétence, y compris sur les questions relatives au droit applicable au
présent différend (voir paragraphes 48 à 66). Elle examinera ensuite les
allégations de l’Argentine relatives à la violation par l’Uruguay des obli-
gations de nature procédurale (voir paragraphes 67 à 158) et de fond
 voir paragraphes 159 à 266) prévues par le statut de 1975. La Cour
répondra enfin aux demandes présentées par les Parties dans leurs conclu-
sions finales (voir paragraphes 267 à 280).

                                         * *

                II. E
                    u TENDUE DE LA COMPÉTENCE DE LA COUR

   48. Les Parties s’accordent pour fonder la compétence de la Cour sur
 e paragraphe 1 de l’article 36 du Statut de la Cour et sur le premier para-
graphe de l’article 60 du statut du fleuve Uruguay de 1975. Celui-ci se
 it comme suit : « Tout différend concernant l’interprétation ou l’appli-
cation du traité1 et du statut qui ne pourrait être réglé par négocia-
 ion directe peut être soumis par l’une ou l’autre des parties à la Cour
 nternationale de Justice. » Elles divergent sur la question de savoir si
 outes les demandes de l’Argentine entrent dans les prévisions de cette
clause.
   49. L’Uruguay reconnaît que la compétence de la Cour au titre de la
clause compromissoire s’étend aux demandes concernant toute pollution
ou tout type de dommage causé, en violation du statut de 1975, au fleuve
Uruguay ou aux organismes qu’il abrite. L’Uruguay reconnaît également
que les demandes relatives à l’effet allégué de l’exploitation de l’usine de

 1 Il s’agit du traité de Montevideo relatif à la frontière sur l’Uruguay du 7 avril 1961

RTNU, vol. 635, no 9074, p. 99 ; note de bas de page ajoutée).

30

pâte à papier sur la qualité des eaux du fleuve sont couvertes par la clause
compromissoire. Il estime en revanche que cette clause ne permet pas à
 ’Argentine de présenter des demandes portant sur tout type de dommage
environnemental. L’Uruguay affirme en outre que les allégations argen-
 ines visant la pollution atmosphérique, les nuisances sonores, visuelles et
autres prétendument causées par l’usine Orion (Botnia), ainsi que les
effets spécifiques que celle-ci aurait eus sur le secteur du tourisme, ne
concernent pas l’interprétation ou l’application du statut de 1975, la
Cour étant dès lors sans compétence pour en connaître.
   L’Uruguay concède néanmoins qu’une pollution atmosphérique qui
aurait des effets préjudiciables sur la qualité des eaux du fleuve ou sur le
milieu aquatique entrerait dans le champ de compétence de la Cour.
   50. L’Argentine soutient que la position de l’Uruguay quant à l’éten-
due de la compétence de la Cour est trop restrictive. Elle affirme que le
statut de 1975 a été conclu pour protéger non seulement la qualité des
eaux du fleuve, mais plus généralement le « régime » et les zones d’influence
de celui-ci. Se fondant sur l’article 36 du statut de 1975, qui fait obliga-
 ion aux parties de coordonner les mesures propres à éviter une modifica-
 ion de l’équilibre écologique et contenir les facteurs nocifs sur le fleuve et
dans ses zones d’influence, l’Argentine argue que la Cour est également
compétente pour connaître de demandes relatives à la pollution atmo-
sphérique, et même à la pollution sonore et « visuelle ». Elle prétend en
outre que les mauvaises odeurs produites par l’usine Orion (Botnia) ont
un impact sur les utilisations récréatives du fleuve, en particulier à la sta-
 ion balnéaire de Gualeguaychú, située sur sa rive. Cette demande, selon
 ’Argentine, relève également de la compétence de la Cour.
   51. La Cour, lorsqu’elle examinera les différentes allégations ou
demandes avancées par l’Argentine, devra déterminer si celles-ci concer-
nent « l’interprétation ou l’application » du statut de 1975, sa compétence
couvrant, aux termes de l’article 60 dudit statut, « [t]out différend concer-
nant l’interprétation ou l’application du traité [de 1961] et du statut
 de 1975] » et l’Argentine n’ayant, par ailleurs, pas prétendu que l’Uru-
guay ait violé des obligations découlant du traité de 1961.
   52. Pour déterminer si l’Uruguay a violé les obligations lui incombant
en vertu du statut de 1975, comme le soutient l’Argentine, la Cour devra
 nterpréter les dispositions de ce statut et en déterminer le champ d’appli-
cation ratione materiae.
   Seules les demandes que l’Argentine a formulées en se fondant sur les
dispositions du statut de 1975 relèvent de la compétence de la Cour
ratione materiae en vertu de la clause compromissoire contenue à l’ar-
 icle 60. Bien que l’Argentine, à l’appui de ses demandes relatives à la pol-
 ution sonore et « visuelle » qu’aurait causée l’usine de pâte à papier, ait
 nvoqué la disposition contenue à l’article 36 du statut de 1975, la Cour
ne voit rien dans celle-ci qui puisse venir fonder lesdites demandes. Le
 ibellé clair de l’article 36, qui prévoit que « [l]es parties coordonnent, par
 ’intermédiaire de la commission, les mesures propres à éviter une modi-
fication de l’équilibre écologique et à contenir les fléaux et autres facteurs

31

nocifs sur le fleuve et dans ses zones d’influence », ne laisse aucun doute
sur le fait que, contrairement à ce qu’affirme l’Argentine, cette pollution
sonore et visuelle n’est pas couverte par la disposition. La Cour ne voit en
outre dans le statut aucune autre disposition qui puisse venir fonder de
 elles demandes ; dès lors, les demandes relatives à la pollution sonore et
visuelle ne relèvent manifestement pas de la compétence que lui confère
 ’article 60.
   De même, aucune disposition du statut de 1975 ne traite de la question
des « mauvaises odeurs » dont tire grief l’Argentine. En conséquence, et
pour les mêmes raisons, la demande relative à l’impact qu’auraient ces
odeurs sur le tourisme en Argentine échappe également à la compétence
de la Cour. Celle-ci note que, quand bien même de telles odeurs entre-
raient dans le cadre de la pollution atmosphérique, qu’elle examinera aux
paragraphes 263 et 264 ci-dessous, l’Argentine n’a fourni aucun élément
de preuve quant à la relation qui existerait entre les mauvaises odeurs
alléguées et le milieu aquatique du fleuve.
   53. Qualifiant les articles premier et 41 du statut de 1975 de « clauses
de renvoi », l’Argentine estime que de telles clauses ont pour effet d’incor-
porer dans cet instrument les obligations que les Parties tiennent du droit
 nternational général et d’un certain nombre de conventions multilaté-
rales relatives à la protection de l’environnement. Dès lors, estime-t-elle,
 a Cour a compétence pour déterminer si l’Uruguay s’est conformé
aux obligations lui incombant en vertu de certaines conventions inter-
nationales.
   54. La Cour se penchera donc maintenant sur la question de savoir si
 a compétence que lui confère l’article 60 du statut de 1975 couvre éga-
 ement les obligations des Parties découlant d’accords internationaux et
du droit international général invoqués par l’Argentine, et sur le rôle de
ces accords et du droit international général dans le contexte de la pré-
sente affaire.
   55. L’Argentine affirme que le droit applicable au différend dont la
Cour est saisie est le statut de 1975, complété pour son application et son
 nterprétation par divers principes coutumiers et traités en vigueur entre
 es Parties, auxquels le statut renvoie. Se fondant sur la règle d’interpréta-
 ion des traités énoncée à l’article 31, paragraphe 3, alinéa c), de la
convention de Vienne sur le droit des traités, l’Argentine soutient notam-
ment que le statut de 1975 doit être interprété à la lumière des principes
qui règlent le droit des cours d’eau internationaux et des principes du
droit international assurant la protection de l’environnement. Elle affirme
que l’interprétation du statut de 1975 doit tenir compte de toute « règle
pertinente » de droit international applicable dans les relations entre les
Parties, pour rester d’actualité et refléter l’évolution des normes environ-
nementales. L’Argentine mentionne à ce titre les principes de l’utilisation
équitable, raisonnable et non dommageable des cours d’eau internatio-
naux, les principes de développement durable, de prévention et de pré-
caution, et la nécessité de conduire une évaluation de l’impact sur l’envi-
ronnement. Elle soutient que ces règles et principes servent à l’interpréta-

32

 ion dynamique du statut de 1975, bien qu’ils ne viennent pas se substituer
à celui-ci ni en amoindrir la portée.
   56. L’Argentine considère de plus que la Cour doit faire respecter les
obligations conventionnelles liant les Parties auxquelles renvoient les arti-
cles premier et 41, alinéa a), du statut de 1975. Elle soutient que les
« clauses de renvoi » contenues dans ces articles permettent l’incorpora-
 ion et l’application d’obligations découlant d’autres traités et engage-
ments internationaux liant les Parties. A cet effet, l’Argentine mentionne
 a convention de 1973 sur le commerce international des espèces de faune
et de flore sauvages menacées d’extinction (ci-après dénommée la
« convention CITES »), la convention de Ramsar de 1971 sur les zones
humides d’importance internationale (ci-après dénommée la « convention
de Ramsar »), la convention des Nations Unies de 1992 sur la diversité
biologique (ci-après dénommée la « convention sur la diversité biologi-
que ») et la convention de Stockholm de 2001 sur les polluants organiques
persistants (ci-après dénommée la « convention POP »). Selon elle, ces
obligations conventionnelles s’ajoutent aux droits et obligations décou-
 ant du statut de 1975, et il convient, lors de l’examen de l’application de
celui-ci, de s’assurer qu’elles ont bien été respectées. L’Argentine soutient
que ce n’est qu’en cas de « dispositions plus précises du statut [de 1975]
(lex specialis) » y dérogeant que les instruments auxquels le statut ren-
voie ne devraient pas être appliqués.
   57. L’Uruguay considère de même que l’interprétation du statut
de 1975 doit se faire à la lumière du droit international général, et cons-
 ate l’accord des Parties à cet égard. Il soutient toutefois que l’interpré-
 ation qu’il développe est conforme aux différents principes généraux du
droit des cours d’eau internationaux et du droit de l’environnement,
même s’il a de ces principes une compréhension qui n’est pas tout à fait la
même que celle de l’Argentine. L’Uruguay estime que la question de
savoir si les articles premier et 41, alinéa a), du statut de 1975 peuvent
être compris comme renvoyant à d’autres traités en vigueur entre les
Parties est dépourvue de pertinence en l’espèce, soit que les conventions
 nvoquées par l’Argentine seraient sans pertinence, soit qu’aucune viola-
 ion d’autres obligations conventionnelles ne pourrait lui être reprochée.
En tout état de cause, la Cour serait sans compétence pour statuer sur des
allégations de violations d’obligations internationales non prévues par le
statut de 1975.
   58. La Cour examinera d’abord la question de savoir si les articles pre-
mier et 41, alinéa a), peuvent être interprétés comme incorporant dans le
statut de 1975 les obligations incombant aux Parties en vertu des diffé-
rents traités multilatéraux sur lesquels l’Argentine fait fond.
   59. L’article premier du statut de 1975 se lit comme suit :

        « Les parties adoptent le présent statut, conformément aux dispo-
     sitions de l’article 7 du traité relatif à la frontière sur l’Uruguay du
     7 avril 1961, à l’effet d’établir les mécanismes communs nécessaires à
     l’utilisation rationnelle et optimale du fleuve Uruguay, dans le strict

33

     respect des droits et obligations découlant des traités et autres enga-
     gements internationaux en vigueur à l’égard de l’une ou l’autre des
     parties. » (RTNU, vol. 1295, no I-21425, p. 348 ; note de bas de page
     omise.)
   L’article premier définit le but du statut de 1975 : les Parties l’ont
conclu à l’effet d’établir les mécanismes communs nécessaires à l’utilisa-
 ion rationnelle et optimale du fleuve Uruguay. L’article contient certes
une référence aux « droits et obligations découlant des traités et autres
engagements internationaux en vigueur à l’égard de l’une ou l’autre des
parties », mais l’on ne saurait en déduire que les Parties cherchaient à
 aire du respect des obligations qu’elles tenaient d’autres traités l’un des
devoirs leur incombant en vertu du statut de 1975 ; la référence à d’autres
 raités met plutôt l’accent sur le fait que l’adoption du statut intervient
conformément aux dispositions de l’article 7 du traité de 1961 et « dans le
strict respect des droits et obligations découlant des traités et autres enga-
gements internationaux en vigueur à l’égard de l’une ou l’autre des
parties » (les italiques sont de la Cour). Si la conjonction « et » n’apparaît
pas dans les traductions anglaise et française du statut de 1975, telles que
publiées dans le Recueil des traités des Nations Unies (ibid., p. 340
et 348), elle figure dans la version espagnole, qui est celle faisant foi. Le
 exte espagnol se lit comme suit :
       « Las partes acuerdan el presente Estatuto, en cumplimiento de lo
     dispuesto en el Artículo 7 del Tratado de Límites en el Río Uruguay,
     de 7 de Abril de 1961 con el fin de establecer los mecanismos comu-
     nes necesarios para el óptimo y racional aprovechamiento del Río
     Uruguay, y en estricta observancia de los derechos y obligaciones
     emergentes de los tratados y demás compromisos internacionales
     vigentes para cualquiera de las partes. » (Ibid., p. 332 ; les italiques
     sont de la Cour.)
   La présence de la conjonction dans le texte espagnol donne à penser
que la clause relative au « strict respect des droits et obligations découlant
des traités et autres engagements internationaux en vigueur à l’égard de
 ’une ou l’autre des parties » est liée, et doit être rattachée, à la première
partie de l’article premier (« [l]es parties adoptent le présent statut, confor-
mément aux dispositions de l’article 7 du traité relatif à la frontière sur
 ’Uruguay »).
   60. Une autre observation s’impose en ce qui concerne le texte de
 ’article premier du statut de 1975. Celui-ci mentionne les « traités et
autres engagements internationaux en vigueur à l’égard de l’une ou
 ’autre des parties » (« tratados y demás compromisos internacionales
vigentes para cualquiera de las partes » dans l’original espagnol ; les itali-
ques sont de la Cour). Dans sa traduction anglaise, ce passage se lit
« treaties and other international agreements in force for each of the
parties » (les italiques sont de la Cour).
   Le fait que l’article premier n’exige pas que les « traités et autres enga-

34

gements internationaux » soient en vigueur entre les deux parties indique
ainsi clairement que le statut de 1975 tient compte des engagements anté-
rieurs pertinents de chacune des parties.
   61. L’article 41 du statut de 1975, dont l’alinéa a) constitue, pour
 ’Argentine, une autre « clause de renvoi » incorporant dans le statut les
obligations découlant d’engagements internationaux, se lit comme suit :
       « Sans préjudice des fonctions assignées à la commission en la
     matière, les parties s’obligent :
     a) à protéger et à préserver le milieu aquatique et, en particulier, à
         en empêcher la pollution en établissant [l]es normes et en adop-
         tant les mesures appropriées, conformément aux accords inter-
         nationaux applicables et, le cas échéant, en harmonie avec les
         directives et les recommandations des organismes techniques
         internationaux ;
     b) à ne pas abaisser, dans leurs systèmes juridiques respectifs :
         1) les normes techniques en vigueur pour prévenir la pollution
             des eaux, et
         2) les pénalités établies pour les infractions ;
     c) à s’informer mutuellement des normes qu’elles se proposent
         d’établir en matière de pollution des eaux, en vue d’établir des
         normes équivalentes dans leurs systèmes juridiques respectifs. »
         (Les italiques sont de la Cour.)
   62. La Cour fait observer que les mots « adoptant ... appropriées »
 « adopting appropriate »] ne figurent pas dans la version anglaise, alors
qu’ils sont présents dans le texte original espagnol (« dictando las normas
y adoptando las medidas apropiadas »). Pour la Cour, qui s’appuie sur le
 exte original espagnol, il est difficile de voir comment cette disposition
pourrait être interprétée comme une clause de renvoi ayant pour effet
d’incorporer dans le champ d’application du statut de 1975 les obliga-
 ions des parties découlant des accords internationaux et autres normes
visées.
   La clause figurant à l’alinéa a) de l’article 41 a pour but la protection
et la préservation du milieu aquatique, chacune des parties devant à cet
effet édicter des normes et adopter des mesures appropriées. L’alinéa a)
de l’article 41 distingue entre les accords internationaux applicables,
d’une part, et les directives et recommandations des organismes techni-
ques internationaux, d’autre part. Les premiers sont juridiquement
contraignants et, par conséquent, les normes et réglementations édictées
en droit interne et les mesures adoptées par les Etats doivent leur être
conformes ; les secondes, qui ne lient pas formellement les Etats, doivent
être prises en compte par ces derniers, pour autant qu’elles sont pertinen-
 es, de manière que les mesures, les normes et les réglementations internes
adoptées soient compatibles (« con adecuación ») avec ces directives et
recommandations. L’article 41, toutefois, n’incorpore pas dans le statut
de 1975 les accords internationaux en tant que tels, mais impose aux

35

parties l’obligation d’exercer leurs pouvoirs de réglementation, en confor-
mité avec les accords internationaux applicables, aux fins de la protection
et de la préservation du milieu aquatique du fleuve Uruguay. Aux termes
de l’alinéa b) de l’article 41, les normes mises en place pour prévenir la
pollution des eaux et la sévérité des « pénalités » ne doivent pas être abais-
sées. Enfin, l’alinéa c) de l’article 41 concerne l’obligation faite à chacune
des parties d’informer l’autre des normes qu’elle se propose d’établir en
matière de pollution des eaux.
   63. La Cour en conclut que rien, dans le texte de l’article 41 du statut
de 1975, ne vient étayer la thèse selon laquelle cet article constituerait une
« clause de renvoi ». En conséquence, les différentes conventions multila-
 érales invoquées par l’Argentine ne sont pas, comme telles, incorporées
dans le statut de 1975. Pour cette raison, elles ne relèvent pas de la clause
compromissoire et la Cour n’a pas compétence pour trancher la question
de savoir si l’Uruguay a rempli les obligations lui incombant en vertu de
ces instruments.
   64. La Cour examinera ensuite brièvement comment le statut de 1975
doit être interprété. Si les vues des Parties concordent en ce qui concerne
 ’origine du statut et le contexte historique dans lequel il s’insère, elles
divergent quant à sa nature et à son économie générale ainsi que quant
aux obligations de nature procédurale et de fond qu’il énonce.
   Les Parties conviennent cependant que le statut de 1975 doit être inter-
prété conformément aux règles de droit international coutumier relatives
à l’interprétation des traités, telles que codifiées à l’article 31 de la
convention de Vienne sur le droit des traités.
   65. La Cour s’est référée à ces règles lorsqu’elle a été appelée à inter-
préter les dispositions de traités et d’accords internationaux conclus
avant l’entrée en vigueur de la convention de Vienne en 1980 (voir, par
exemple, les affaires du Différend territorial (Jamahiriya arabe libyenne/
Tchad), arrêt, C.I.J. Recueil 1994, p. 21, par. 41, et de l’Ile de Kasikili/
Sedudu (Botswana/Namibie), arrêt, C.I.J. Recueil 1999 (II), p. 1059,
par. 18).
   Le statut de 1975 est lui aussi un traité antérieur à l’entrée en vigueur
de la convention de Vienne sur le droit des traités. Pour en interpréter les
 ermes, la Cour se référera aux règles coutumières d’interprétation des
 raités telles qu’elles ressortent de l’article 31 de la convention de Vienne.
Le statut de 1975 doit donc être « interprété de bonne foi suivant le sens
ordinaire à attribuer [à ses] termes ... dans leur contexte et à la lumière de
son objet et de son but ». L’interprétation prendra aussi en compte, outre
 e contexte, « toute règle pertinente de droit international applicable dans
 es relations entre les parties ».

   66. La prise en considération, aux fins de l’interprétation du statut
de 1975, des règles pertinentes de droit international applicables dans les
relations entre les Parties, qu’il s’agisse de règles de droit international
général ou de règles contenues dans les conventions multilatérales aux-
quelles les deux Etats sont parties, est toutefois sans incidence sur l’éten-

36

due de la compétence conférée à la Cour en vertu de l’article 60 du statut
de 1975, qui demeure circonscrite aux différends concernant l’interpréta-
 ion ou l’application du statut.

                                   * *

III. LA VIOLATION ALLÉGUÉE DES OBLIGATIONS DE NATURE PROCÉDURALE

   67. La requête déposée par l’Argentine le 4 mai 2006 porte sur la viola-
 ion alléguée par l’Uruguay des obligations tant de nature procédurale
que de fond prévues par le statut de 1975. La Cour commencera par exa-
miner la violation alléguée des obligations de nature procédurale prévues
par les articles 7 à 12 du statut de 1975 au sujet des projets relatifs
aux usines CMB (ENCE) et Orion (Botnia), ainsi qu’aux installations
connexes de cette dernière, sur la rive gauche du fleuve Uruguay, près
de la ville de Fray Bentos.
   68. L’Argentine considère que les obligations de nature procédurale
sont intrinsèquement liées aux obligations de fond prévues par le statut
de 1975, et qu’un manquement aux premières entraîne un manquement
aux secondes.
   S’agissant des obligations de nature procédurale, elles constitueraient,
selon l’Argentine, un ensemble intégré et indissociable, au sein duquel la
CARU jouerait, en tant qu’organisation, un rôle essentiel.
   Il en découlerait, selon l’Argentine, que l’Uruguay ne pourrait invo-
quer d’autres arrangements procéduraux pour déroger aux obligations de
nature procédurale prévues par le statut de 1975, en dehors du consente-
ment des deux Parties.
   69. A l’issue du mécanisme procédural prévu par ce statut, et faute
d’accord entre les Parties, celles-ci n’auraient, selon l’Argentine, d’autre
choix que de saisir la Cour, aux termes des articles 12 et 60 du statut,
 ’Uruguay ne pouvant procéder à la construction des usines projetées tant
que la Cour n’aurait pas rendu son arrêt.

  70. Dans le fil de l’argumentation avancée par le demandeur, la Cour
examinera successivement les quatre points suivants : les liens entre les
obligations de nature procédurale et les obligations de fond (A), les obli-
gations de nature procédurale et leur articulation (B), la question de
savoir si les Parties sont convenues de déroger aux obligations de nature
procédurale prévues par le statut de 1975 (C) et les obligations de l’Uru-
guay au terme de la période de négociation (D).

        A. Les liens entre les obligations de nature procédurale
                       et les obligations de fond
  71. L’Argentine soutient que les dispositions de nature procédurale,
prévues aux articles 7 à 12 du statut de 1975, ont pour objectif d’assurer

37

« l’utilisation rationnelle et optimale du fleuve » (article premier), au
même titre que les dispositions relatives à l’utilisation des eaux, à la
conservation, à l’utilisation et à l’exploitation d’autres ressources natu-
relles, à la pollution et à la recherche. L’objectif serait également d’em-
pêcher que les Parties ne puissent agir unilatéralement et sans égard
aux utilisations antérieures ou actuelles du fleuve. Toute méconnais-
sance de ces mécanismes entraînerait dès lors, selon l’Argentine, une
atteinte à l’objet et au but du statut de 1975 ; en effet, « l’utilisation
rationnelle et optimale du fleuve » ne serait pas assurée, car celle-ci ne
pourrait se réaliser que conformément aux procédures établies par le
statut.
   72. Il s’ensuivrait, selon l’Argentine, qu’une violation des obligations
de nature procédurale entraînerait automatiquement celle des obligations
de fond, dans la mesure où les deux catégories d’obligations sont indivi-
sibles. Une telle position trouverait un appui dans l’ordonnance de la
Cour du 13 juillet 2006, selon laquelle le statut de 1975 a créé « un régime
complet ».
   73. L’Uruguay considère également que les obligations de nature pro-
cédurale sont destinées à faciliter la mise en œuvre des obligations de
 ond car les premières constituent un moyen et non une fin. Il souligne,
de même, que l’article premier du statut de 1975 définit l’objet et le but de
celui-ci.
   74. Mais l’Uruguay rejette, comme artificielle, l’argumentation de
 ’Argentine, en ce qu’elle tend à confondre les questions de procédure et
de fond dans le but de faire croire que la violation des obligations de
nature procédurale se traduirait nécessairement par celle des obligations
de fond. Il appartiendrait à la Cour, selon l’Uruguay, d’apprécier la vio-
 ation, en elle-même, de chacune de ces catégories d’obligations et d’en
 irer les conséquences qui s’imposent dans chaque cas en matière de res-
ponsabilité et de réparation.
   75. La Cour relève que l’objet et le but du statut de 1975, inscrits à
 ’article premier, consistent, pour les Parties, à parvenir à « l’utilisation
rationnelle et optimale du fleuve Uruguay » au moyen des « mécanismes
communs » de coopération, constitués aussi bien par la CARU que par
 es dispositions de nature procédurale des articles 7 à 12 du statut.
   La Cour a souligné à ce propos, dans son ordonnance du 13 juillet 2006,
qu’une telle utilisation devrait permettre un développement durable qui
 ienne compte « de la nécessité de garantir la protection continue de
 ’environnement du fleuve ainsi que le droit au développement écono-
mique des Etats riverains » (Usines de pâte à papier sur le fleuve Uruguay
(Argentine c. Uruguay), mesures conservatoires, ordonnance du 13 juillet
2006, C.I.J. Recueil 2006, p. 133, par. 80).
   76. Dans l’affaire Gabčíkovo-Nagymaros, la Cour, après avoir rappelé
que « [l]e concept de développement durable traduit bien cette nécessité
de concilier développement économique et protection de l’environne-
ment », a ajouté que « [c]e sont les Parties elles-mêmes qui doivent trouver
d’un commun accord une solution qui tienne compte des objectifs du

38

 raité » (Projet Gabčíkovo-Nagymaros (Hongrie/Slovaquie), arrêt, C.I.J.
Recueil 1997, p. 78, par. 140 et 141).
   77. La Cour estime que c’est en coopérant que les Etats concernés
peuvent gérer en commun les risques de dommages à l’environne-
ment qui pourraient être générés par les projets initiés par l’un ou
 ’autre d’entre eux, de manière à prévenir les dommages en question, à
 ravers la mise en œuvre des obligations tant de nature procédurale que
de fond prévues par le statut de 1975. Cependant, alors que les obliga-
 ions de fond sont libellées le plus souvent en termes généraux, les
obligations de nature procédurale sont plus circonscrites et précises
afin de faciliter la mise en œuvre du statut à travers une concertation
permanente entre les parties concernées. La Cour a qualifié le
régime institué par le statut de 1975 de « régime complet et
novateur » (Usines de pâte à papier sur le fleuve Uruguay (Argentine
c. Uruguay), mesures conservatoires, ordonnance du 13 juillet 2006,
C.I.J. Recueil 2006, p. 133, par. 81), dans la mesure où les deux
catégories d’obligations susmentionnées se complètent parfaitement, afin
que les parties puissent réaliser l’objet du statut tel qu’elles l’ont fixé en
son article premier.
   78. La Cour note que le statut de 1975 a créé la CARU et mis en place
des procédures en liaison avec cette institution, afin que les parties puis-
sent s’acquitter de leurs obligations de fond. Mais le statut n’indique
nulle part qu’une partie pourrait s’acquitter de ses obligations de fond en
respectant seulement ses obligations de nature procédurale, ni qu’une
violation des obligations de nature procédurale emporterait automatique-
ment celle des obligations de fond.
   De même, ce n’est pas parce que les parties auraient respecté leurs obli-
gations de fond qu’elles seraient censées avoir respecté ipso facto leurs
obligations de nature procédurale, ou qu’elles seraient dispensées de le
 aire. D’ailleurs, le lien entre ces deux catégories d’obligations peut être
rompu, dans les faits, lorsqu’une partie qui n’aurait pas respecté ses obli-
gations de nature procédurale renoncerait ensuite à la réalisation de
 ’activité projetée.
   79. La Cour considère, en conséquence de ce qui précède, qu’il existe
certes un lien fonctionnel, relatif à la prévention, entre les deux catégories
d’obligations prévues par le statut de 1975, mais que ce lien n’empêche
pas que les Etats parties soient appelés à répondre séparément des unes et
des autres, selon leur contenu propre, et à assumer, s’il y a lieu, la res-
ponsabilité qui découlerait, selon le cas, de leur violation.


      B. Les obligations de nature procédurale et leur articulation
   80. Le statut de 1975 prévoit à la charge de la partie qui projette cer-
 aines activités, énumérées au premier alinéa de l’article 7, des obligations
de nature procédurale dont le contenu, l’articulation et les délais sont
précisés aux articles 7 à 12 comme suit :

39

                                    « Article 7
        La partie qui projette de construire de nouveaux chenaux, de
     modifier ou d’altérer de manière significative les chenaux existants
     ou de réaliser tous autres ouvrages suffisamment importants pour
     affecter la navigation, le régime du fleuve ou la qualité de ses eaux,
     en informe la commission administrative, laquelle détermine som-
     mairement, dans un délai maximum de 30 jours, si le projet peut
     causer un préjudice sensible à l’autre partie.
        S’il en est ainsi décidé ou si une décision n’intervient pas à cet
     égard, la partie intéressée notifie le projet à l’autre partie par l’inter-
     médiaire de la commission.
        La notification énonce les aspects essentiels de l’ouvrage et, le cas
     échéant, son mode de fonctionnement et les autres données techni-
     ques permettant à la partie à laquelle la notification est adressée
     d’évaluer l’effet probable que l’ouvrage aura sur la navigation, sur le
     régime du fleuve ou sur la qualité de ses eaux.
                                     Article 8
        La partie notifiée dispose d’un délai de 180 jours pour se pronon-
     cer sur le projet, à compter du jour où sa délégation à la commission
     a reçu la notification.
        Au cas où la notification mentionnée à l’article 7 serait incom-
     plète, la partie notifiée disposera de 30 jours pour le faire savoir,
     par l’intermédiaire de la commission, à la partie qui projette de
     construire l’ouvrage.
        Le délai de 180 jours susmentionné commence à courir à partir du
     jour où la délégation de la partie notifiée a reçu la documentation
     complète.
        Ce délai peut être prorogé de façon raisonnable par la commission
     si la complexité du projet l’exige.
                                     Article 9
        Si la partie notifiée ne formule pas d’objections ou ne répond pas
     dans le délai prévu à l’article 8, l’autre partie peut construire ou
     autoriser la construction de l’ouvrage projeté.
                                    Article 10
        La partie notifiée a le droit d’inspecter les ouvrages en construc-
     tion pour vérifier s’ils sont conformes au projet présenté.

                                   Article 11
        Si la partie notifiée aboutit à la conclusion que l’exécution de
     l’ouvrage ou le programme d’opérations peut causer un préjudice
     sensible à la navigation, au régime du fleuve ou à la qualité de ses
     eaux, elle en informe l’autre partie par l’intermédiaire de la commis-
     sion dans le délai de 180 jours fixé à l’article 8.
        La communication précise quels sont les aspects de l’ouvrage ou

40

     du programme d’opérations qui peuvent causer un préjudice sensible
     à la navigation, au régime du fleuve ou à la qualité de ses eaux, les
     raisons techniques qui permettent d’arriver à cette conclusion et les
     modifications qu’elle suggère d’apporter au projet ou au programme
     d’opérations.
                                   Article 12
        Si les parties n’aboutissent pas à un accord dans un délai de
     180 jours à compter de la communication visée à l’article 11, la pro-
     cédure indiquée au chapitre XV est applicable. »
  81. L’original espagnol de l’article 7 du statut de 1975 se lit ainsi :

        « La parte que proyecte la construcción de nuevos canales, la
     modificación o alteración significativa de los ya existentes o la reali-
     zación de cualesquiera otras obras de entidad suficiente para afectar
     la navegación, el régimen del Río o la calidad de sus aguas, deberá
     comunicarlo a la Comisión, la cual determinará sumariamente, y en
     un plazo máximo de treinta días, si el proyecto puede producir per-
     juicio sensible a la otra parte.
        Si así se resolviere o no se llegare a una decisión al respecto, la
     parte interesada deberá notificar el proyecto a la otra parte a través
     de la misma Comisión.
        En la notificación deberán figurar los aspectos esenciales de la
     obra y, si fuere el caso, el modo de su operación y los demás datos
     técnicos que permitan a la parte notificada hacer una evaluación del
     efecto probable que la obra ocasionará a la navegación, al régimen
     del Río o a la calidad de sus aguas. »
   La Cour relève que, comme l’original espagnol, la traduction française
de cet article (voir paragraphe 80 ci-dessus) distingue l’obligation d’infor-
mer (« comunicar ») la CARU au sujet des projets entrant dans son
champ d’application (premier alinéa) de celle de les notifier (« notificar »)
à l’autre partie (deuxième alinéa). En revanche, la traduction anglaise uti-
 ise indistinctement le verbe « notify » au sujet de ces deux obligations.
Afin de se conformer au texte original espagnol, la Cour utilisera dans les
deux versions linguistiques du présent arrêt le verbe « informer » pour
 ’obligation prescrite par le premier alinéa de l’article 7 et le verbe « noti-
fier » pour celle des deuxième et troisième alinéas.
   La Cour considère que les obligations d’informer, de notifier et de
négocier constituent un moyen approprié, accepté par les Parties, de par-
venir à l’objectif qu’elles se sont fixé à l’article premier du statut de 1975.
Ces obligations s’avèrent d’autant plus indispensables lorsqu’il s’agit,
comme dans le cas du fleuve Uruguay, d’une ressource partagée qui ne
peut être protégée que par le biais d’une coopération étroite et continue
entre les riverains.
   82. Selon l’Argentine, en ne respectant pas la première obligation (pre-
mier alinéa de l’article 7 du statut) de saisine de la CARU, l’Uruguay a

41

mis en échec l’ensemble des procédures prévues aux articles 7 à 12 du sta-
 ut. Par ailleurs, en ne lui notifiant pas les projets des usines CMB
 ENCE) et Orion (Botnia), par l’intermédiaire de la CARU, avec toute la
documentation nécessaire, l’Uruguay n’aurait pas respecté les deuxième
et troisième alinéas de l’article 7. L’Argentine ajoute que des contacts
 nformels qu’elle-même ou la CARU ont pu avoir avec les sociétés
concernées ne peuvent tenir lieu de saisine de la CARU et de notification
des projets par l’intermédiaire de cette commission. L’Argentine en
conclut que l’Uruguay a violé l’ensemble des obligations de nature pro-
cédurale lui incombant en vertu des articles 7 à 12 du statut.
   L’Uruguay, de son côté, considère que la saisine de la CARU n’est pas
aussi contraignante que le soutient l’Argentine et que les parties peuvent
convenir, d’un commun accord, d’emprunter d’autres voies, en recourant
à d’autres arrangements de nature procédurale, pour engager la coopéra-
 ion entre elles. Il en déduit qu’il n’a pas enfreint les obligations de nature
procédurale prévues par le statut, même s’il s’en est acquitté sans suivre à
 a lettre le processus formel qui y est décrit.
   83. La Cour examinera d’abord la nature et le rôle de la CARU, puis
se penchera sur la question de savoir si l’Uruguay a respecté son obli-
gation d’informer la CARU de ses projets et celle de les notifier à
 ’Argentine.

1. La nature et le rôle de la CARU
   84. L’Uruguay estime que la CARU, au même titre que les autres
commissions fluviales, n’est pas un organisme doté d’une volonté auto-
nome, mais plutôt un mécanisme établi pour faciliter la coopération entre
 es Parties. Il ajoute que les Etats qui ont créé ces commissions fluviales
sont libres de s’écarter du mécanisme commun, lorsque cela sert leurs
objectifs, et qu’ils le font souvent. Selon l’Uruguay, dès lors que la
CARU n’est pas habilitée à agir en dehors de la volonté des Parties,
celles-ci sont libres de faire directement ce qu’elles avaient décidé de faire
par l’intermédiaire de cette commission, et elles peuvent convenir notam-
ment de ne pas l’informer ainsi que cela est prévu à l’article 7 du sta-
 ut de 1975. L’Uruguay affirme que c’est précisément ce qui s’est passé
dans le cas d’espèce : les deux Etats se sont entendus pour se dispenser de
 ’examen sommaire de la CARU et passer immédiatement à des entre-
 iens directs.
   85. Pour l’Argentine, en revanche, le statut de 1975 n’est pas un simple
 raité bilatéral imposant des obligations synallagmatiques aux parties ; il
 nstitutionnalise une coopération permanente et étroite, dont la CARU
est l’élément central et incontournable. La CARU constitue, de l’avis de
 ’Argentine, l’organe clef de coordination entre les parties dans à peu près
 ous les domaines couverts par le statut. En ne s’acquittant pas de ses
obligations à cet égard, l’Uruguay remettrait profondément en question
 e statut de 1975.
   86. La Cour rappelle qu’elle a déjà qualifié la CARU de

42

     « mécanisme commun doté de fonctions réglementaires, administra-
     tives, techniques, de gestion et de conciliation…, à laquelle a été
     confiée la bonne application des dispositions du statut de 1975 régis-
     sant la gestion des ressources fluviales partagées, ... méca-
     nisme ... [qui] occupe une place très importante dans le régime de ce
     traité » (Usines de pâte à papier sur le fleuve Uruguay (Argentine
     c. Uruguay), mesures conservatoires, ordonnance du 13 juillet 2006,
     C.I.J. Recueil 2006, p. 133-134, par. 81).
   87. La Cour relève tout d’abord que, conformément à l’article 50 du
statut de 1975, la CARU « jouit de la personnalité juridique dans l’accom-
plissement de son mandat » et que les parties audit statut se sont engagées
à lui attribuer « les ressources nécessaires, ainsi que tous les éléments et
 acilités indispensables à son fonctionnement ». Il en découle que, loin
d’être une simple courroie de transmission entre les parties, la CARU a
une existence propre et permanente ; elle exerce des droits et est tenue à
des devoirs pour s’acquitter des fonctions qui lui sont conférées par le
statut de 1975.
   88. Certes, les décisions de la commission doivent être adoptées d’un
commun accord par les deux riverains (article 55), mais leur préparation
et leur mise en œuvre relèvent d’un secrétariat dont les fonctionnaires
 ouissent de privilèges et d’immunités. D’autre part, la CARU peut
décentraliser ses différentes fonctions en créant les organes subsidiaires
qui lui sont nécessaires (article 52).
   89. La Cour observe que, comme toute organisation internationale
dotée de la personnalité juridique, la CARU est habilitée à exercer les
compétences qui lui sont reconnues par le statut de 1975 et qui sont
nécessaires à la réalisation de l’objet et du but de celui-ci, soit « l’utilisa-
 ion rationnelle et optimale du fleuve » (article premier). Ainsi que la
Cour l’a souligné,
     « [l]es organisations internationales sont régies par « le principe de
     spécialité », c’est-à-dire dotées par les Etats qui les créent de compé-
     tences d’attribution dont les limites sont fonction des intérêts
     communs que ceux-ci leur donnent pour mission de promou-
     voir » (Licéité de l’utilisation des armes nucléaires par un Etat dans
     un conflit armé, avis consultatif, C.I.J. Recueil 1996 (I), p. 78,
     par. 25).
Cela est naturellement vrai aussi pour les organisations qui, comme la
CARU, ne comportent que deux Etats membres.
   90. La CARU servant de cadre de concertation entre les parties,
notamment pour les projets d’ouvrages envisagés au premier alinéa de
 ’article 7 du statut de 1975, aucune d’entre elles ne peut sortir unilatéra-
 ement et au moment qu’elle juge opportun de ce cadre et lui substituer
d’autres canaux de communication. En créant la CARU et en la dotant
de tous les moyens nécessaires à son fonctionnement, les parties ont
entendu donner les meilleures garanties de stabilité, de continuité et

43

d’efficacité à leur volonté de coopérer à « l’utilisation rationnelle et opti-
male du fleuve ».
   91. C’est pour cette raison que la CARU joue un rôle central dans le
statut de 1975 et ne peut être réduite à un simple mécanisme facultatif mis
à la disposition des parties que chacune d’entre elles pourrait utiliser à sa
guise. La CARU intervient à tous les niveaux de l’utilisation du fleuve,
qu’il s’agisse de la prévention des dommages transfrontières susceptibles
de découler des activités projetées ; de l’utilisation des eaux, au sujet de
 aquelle elle reçoit les rapports des parties et vérifie si la somme des
utilisations ne cause pas un préjudice sensible (articles 27 et 28) ; de la
prévention de la modification de l’équilibre écologique (article 36) ; des
études et des recherches de caractère scientifique effectuées par une
partie dans la juridiction de l’autre (article 44) ; de l’exercice du droit de
police (article 46) et du droit de navigation (article 48).
   92. Par ailleurs, la CARU a reçu comme fonction d’édicter des normes
réglementaires dans un grand nombre de domaines liés à la gestion com-
mune du fleuve et énumérés à l’article 56 du statut de 1975. Enfin, la
commission peut servir d’instance de conciliation pour tout litige né
entre les parties, sur proposition de l’une d’entre elles (article 58).
   93. Dès lors, la Cour considère que, de par l’ampleur et la diversité des
 onctions qu’elles ont confiées à la CARU, les Parties ont entendu faire
de cette organisation internationale un élément central dans l’accomplis-
sement de leurs obligations de coopérer édictées par le statut de 1975.


2. L’obligation de l’Uruguay d’informer la CARU
   94. La Cour note que l’obligation de l’Etat d’origine de l’activité pro-
 etée d’informer la CARU constitue la première étape de l’ensemble du
mécanisme procédural qui permet aux deux parties de réaliser l’objet du
statut de 1975, à savoir « l’utilisation rationnelle et optimale du fleuve
Uruguay ». Cette étape, prévue au premier alinéa de l’article 7, consiste,
pour l’Etat d’origine de l’activité projetée, à en informer la CARU pour
que celle-ci puisse déterminer « sommairement », dans un délai maximum
de trente jours, si le projet peut causer un préjudice sensible à l’autre
partie.
   95. Pour que le reste de la procédure puisse se poursuivre, les deux
parties ont posé comme conditions alternatives, dans le statut de 1975,
que l’activité projetée par l’une soit susceptible, selon la CARU, de cau-
ser un préjudice sensible à l’autre, faisant naître à la charge de la première
une obligation de prévention, afin d’éliminer ou de réduire au minimum
 e risque, en consultation avec la seconde ; ou que la CARU, dûment
 nformée, ne prenne pas de décision à ce sujet dans le délai prescrit.

  96. La Cour constate que les deux Parties s’accordent à considérer que
es deux usines projetées étaient des ouvrages suffisamment importants
pour entrer dans le champ d’application de l’article 7 du statut de 1975

44

et, partant, pour que la CARU dût en être informée. Il en est de même
pour le projet de construction du terminal portuaire de Fray Bentos à
 ’usage exclusif de l’usine Orion (Botnia), qui incluait des opérations de
dragage et d’utilisation du lit du fleuve.
   97. La Cour relève cependant que les Parties sont en désaccord sur
 ’existence d’une obligation d’informer la CARU au sujet du prélèvement
et de l’utilisation, par l’usine Orion (Botnia), de l’eau du fleuve à des fins
 ndustrielles. L’Argentine estime que l’autorisation octroyée par le mi-
nistère du transport et des travaux publics uruguayen, le 12 septembre
2006, concerne une activité suffisamment importante (« entidad sufi-
ciente ») pour affecter le régime du fleuve ou la qualité de ses eaux, et que
 ’Uruguay aurait dû suivre, à ce sujet, la procédure prévue aux articles 7
à 12 du statut de 1975. Pour sa part, l’Uruguay soutient que cette activité
 ait partie intégrante de l’ensemble du projet de l’usine Orion (Botnia) et
que le statut n’exige pas d’informer la CARU à chaque étape de l’avan-
cement de l’ouvrage projeté.
   98. La Cour relève que, si les Parties s’accordent pour reconnaître que
 a CARU devait être informée des deux projets d’usines et du projet de
construction du terminal portuaire de Fray Bentos, elles s’opposent néan-
moins quant au contenu de l’information qui devait être adressée à la
CARU et quant au moment auquel elle devait avoir lieu.
   99. L’Argentine a soutenu que le contenu de l’obligation d’informa-
 ion doit être déterminé à la lumière de l’objectif de celle-ci, soit la
prévention des atteintes à la navigation, au régime du fleuve ou à la
qualité des eaux. Le projet dont la CARU doit être informée peut, selon
 ’Argentine, n’être pas très avancé car il s’agit seulement de permettre
à la commission de « déterminer sommairement » dans un délai très
bref de trente jours si ce projet « peut causer un préjudice sensible à
 ’autre partie ». Ce serait seulement dans la phase procédurale suivante
que l’obligation d’informer serait plus complète. L’information de la
CARU doit cependant, de l’avis de l’Argentine, intervenir préalablement
à l’autorisation et à la construction d’un projet sur le fleuve Uruguay.
   100. Reprenant les termes du premier alinéa de l’article 7 du statut
de 1975, l’Uruguay en donne une autre interprétation, estimant que
 ’information prévue par cette disposition ne peut être transmise à la
CARU aux tout premiers stades de la planification, car la commission ne
pourrait disposer des éléments suffisants pour déterminer si le projet est
susceptible ou non de causer un préjudice sensible à l’autre Etat. Pour
cela, il faudrait, selon l’Uruguay, que le projet ait atteint un stade où l’on
dispose à son sujet de toutes les informations techniques. L’Uruguay
 end, comme la Cour y reviendra plus loin, à lier le contenu de l’informa-
 ion au moment où elle devrait être fournie, soit même après l’octroi par
 ’Etat concerné de l’autorisation environnementale préalable.
   101. La Cour observe que le principe de prévention, en tant que règle
coutumière, trouve son origine dans la diligence requise (« due diligence »)
de l’Etat sur son territoire. Il s’agit de « l’obligation, pour tout Etat, de ne
pas laisser utiliser son territoire aux fins d’actes contraires aux droits

45

d’autres Etats » (Détroit de Corfou (Royaume-Uni c. Albanie), fond,
arrêt, C.I.J. Recueil 1949, p. 22). En effet, l’Etat est tenu de mettre en
œuvre tous les moyens à sa disposition pour éviter que les activités qui se
déroulent sur son territoire, ou sur tout espace relevant de sa juridiction,
ne causent un préjudice sensible à l’environnement d’un autre Etat. La
Cour a établi que cette obligation « fait maintenant partie du corps de
règles du droit international de l’environnement » (Licéité de la menace
ou de l’emploi d’armes nucléaires, avis consultatif, C.I.J. Recueil 1996 (I),
p. 242, par. 29).
   102. L’obligation d’informer la CARU permet, selon la Cour, de
déclencher la coopération entre les Parties, nécessaire pour la mise en
œuvre de l’obligation de prévention. Cette première étape procédurale a
pour conséquence de soustraire à l’application du statut de 1975 les acti-
vités qui apparaîtraient ne causer un dommage qu’à l’Etat sur le territoire
duquel elles s’exercent.
   103. La Cour observe qu’en ce qui concerne le fleuve Uruguay, qui
constitue une ressource partagée, le « préjudice sensible à l’autre partie »
 premier alinéa de l’article 7 du statut de 1975) peut résulter d’une
atteinte à la navigation, au régime du fleuve ou à la qualité de ses eaux.
D’ailleurs, l’article 27 du statut de 1975 souligne que
     « [l]e droit de chaque partie d’utiliser les eaux du fleuve, à l’intérieur
     de sa juridiction, à des fins ménagères, sanitaires, industrielles et
     agricoles, s’exerce sans préjudice de l’application de la procédure
     prévue aux articles 7 à 12 lorsque cette utilisation est suffisamment
     importante pour affecter le régime du fleuve ou la qualité de ses
     eaux ».
   104. La Cour note que, conformément aux termes du premier alinéa
de l’article 7 du statut de 1975, l’information qui doit être adressée à la
CARU, à ce premier stade de la procédure, doit lui permettre de déter-
miner sommairement et rapidement si le projet peut causer un préjudice
sensible à l’autre partie. Il s’agit à ce stade, pour la CARU, de décider si
 e projet relève ou non de la procédure de coopération prévue par le sta-
 ut et non de se prononcer sur son impact réel sur le fleuve et la qualité
des eaux. C’est ce qui explique, de l’avis de la Cour, la différence entre la
 erminologie du premier alinéa de l’article 7, relative à l’obligation d’infor-
mer la CARU, et celle du troisième alinéa de cet article, qui concerne
 e contenu de la notification qui doit être adressée à un stade ultérieur
à l’autre partie et est destinée à « évaluer l’effet probable que l’ouvrage
aura sur la navigation, sur le régime du fleuve ou sur la qualité de ses
eaux ».
   105. La Cour considère que l’Etat qui projette les activités visées à
 ’article 7 du statut est tenu d’en informer la CARU dès qu’il est en pos-
session d’un projet suffisamment élaboré pour permettre à la commission
de déterminer sommairement, en application du premier alinéa de cette
disposition, si cette activité risque de causer un préjudice sensible à l’autre
partie. A ce stade, l’information fournie ne consistera pas nécessairement

46

en une évaluation complète de l’impact sur l’environnement du projet,
qui exige souvent davantage de temps et de moyens. Cela étant, si une
 nformation plus complète est disponible, elle doit bien entendu être
 ransmise à la CARU, afin que celle-ci puisse procéder dans les meilleures
conditions à son examen sommaire. En tout état de cause, l’obligation
d’informer la CARU intervient à un stade où l’autorité compétente a été
saisie du projet en vue de la délivrance de l’autorisation environnemen-
 ale préalable, et avant la délivrance de ladite autorisation.
   106. La Cour relève que, dans le cas d’espèce, l’Uruguay n’a pas trans-
mis à la CARU l’information requise par le premier alinéa de l’article 7,
concernant les usines CMB (ENCE) et Orion (Botnia), malgré les deman-
des qui lui avaient été adressées à plusieurs reprises par la commission, en
particulier les 17 octobre 2002 et 21 avril 2003, au sujet de l’usine CMB
 ENCE), et le 16 novembre 2004, au sujet de l’usine Orion (Botnia).
L’Uruguay s’est contenté d’adresser à la CARU, le 14 mai 2003, un
résumé de diffusion de l’évaluation de l’impact sur l’environnement
concernant l’usine CMB (ENCE). La CARU a estimé ce document insuf-
fisant et a demandé à nouveau à l’Uruguay, les 15 août 2003 et 12 sep-
 embre 2003, un complément d’information. Par ailleurs, aucun docu-
ment n’a été transmis à la CARU par l’Uruguay au sujet de l’usine Orion
 Botnia). Ainsi, les autorisations environnementales préalables ont été
délivrées par l’Uruguay le 9 octobre 2003 à CMB et le 14 février 2005 à
Botnia, sans respecter la procédure prévue au premier alinéa de l’ar-
 icle 7. L’Uruguay s’est donc prononcé sur l’impact sur l’environnement
des projets sans associer la CARU, se limitant ainsi à donner effet au
 roisième alinéa de l’article 17 du décret uruguayen no 435/994, du 21 sep-
 embre 1994, portant règlement d’évaluation de l’impact sur l’environne-
ment, selon lequel le ministère du logement, de l’aménagement du
 erritoire et de l’environnement peut accorder l’autorisation environne-
mentale préalable pour autant que les impacts négatifs du projet sur
 ’environnement restent dans des limites acceptables.
   107. La Cour relève en outre que l’Uruguay a accordé, le 12 avril 2005,
une autorisation à la société Botnia pour la première phase de construc-
 ion du projet d’usine Orion et, le 5 juillet 2005, un permis pour
construire un port à son usage exclusif et utiliser le lit du fleuve à
des fins industrielles, sans avoir préalablement informé la CARU de
ces projets.
   108. En ce qui concerne le prélèvement et l’utilisation de l’eau du
fleuve qui auraient dû, selon l’Argentine, donner lieu à une information
préalable de la CARU, la Cour estime qu’il s’agit là d’une activité qui fait
partie intégrante de la mise en service de l’usine Orion (Botnia), et qui ne
nécessitait donc pas une saisine distincte de la CARU.
   109. L’Uruguay soutient cependant que la CARU avait parfaitement
connaissance des projets d’usines avant la délivrance des autorisations
environnementales préalables, par le biais des représentants d’ENCE, le
8 juillet 2002, et au plus tard le 29 avril 2004, par ceux de Botnia.
L’Argentine estime, pour sa part, que ces prétendus agissements privés,

47

quels qu’ils soient, ne constituent pas l’exécution de l’obligation imposée
aux Parties par le premier alinéa de l’article 7.
   110. La Cour considère que les informations sur les projets d’usines
parvenues à la CARU de la part des entreprises concernées ou d’autres
sources non gouvernementales ne peuvent tenir lieu de l’obligation
d’informer, prévue au premier alinéa de l’article 7 du statut de 1975,
qui est à la charge de la partie qui projette de construire les ouvrages
visés par cette disposition. De la même manière, dans l’affaire relative à
Certaines questions concernant l’entraide judiciaire en matière pénale
(Djibouti c. France), la Cour a observé que
     « [s]i Djibouti a certes pu disposer en fin de compte de certaines
     informations à travers la presse, un tel mode de diffusion d’informa-
     tions ne saurait être pris en compte aux fins de l’application de l’ar-
     ticle 17 [de la convention d’entraide judiciaire entre les deux pays
     prévoyant que « tout refus d’entraide judiciaire sera motivé »] » (arrêt,
     C.I.J. Recueil 2008, p. 231, par. 150).

   111. En conséquence, la Cour conclut de ce qui précède que l’Uru-
guay, en n’informant pas la CARU des travaux projetés avant la déli-
vrance de l’autorisation environnementale préalable pour chacune des
usines et pour le terminal portuaire adjacent à l’usine Orion (Botnia), n’a
pas respecté l’obligation que lui impose le premier alinéa de l’article 7 du
statut de 1975.

3. L’obligation de l’Uruguay de notifier les projets à l’autre partie
   112. La Cour note qu’aux termes du deuxième alinéa de l’article 7 du
statut de 1975, au cas où la CARU décide que le projet peut causer un
préjudice sensible à l’autre partie ou si une décision n’intervient pas à cet
égard, « la partie intéressée notifie le projet à l’autre partie par l’intermé-
diaire de la commission ».
   Le troisième alinéa de l’article 7 du statut détaille le contenu de cette
notification qui
     « énonce les aspects essentiels de l’ouvrage et ... les autres données
     techniques permettant à la partie à laquelle la notification est adres-
     sée d’évaluer l’effet probable que l’ouvrage aura sur la navigation,
     sur le régime du fleuve ou sur la qualité de ses eaux ».
   113. L’obligation de notifier est destinée, selon la Cour, à créer les
conditions d’une coopération fructueuse entre les parties leur permettant,
sur la base d’une information aussi complète que possible, d’évaluer
 ’impact du projet sur le fleuve et, s’il y a lieu, de négocier les aménage-
ments nécessaires pour prévenir les préjudices éventuels qu’il pourrait
causer.
   114. L’article 8 prévoit un délai de cent quatre-vingts jours, qui peut
être prorogé par la commission, pour que la partie qui a reçu la notifica-

48

 ion puisse se prononcer sur le projet, à charge pour elle de demander à
 ’autre partie, par l’intermédiaire de la commission, de compléter au
besoin la documentation qu’elle lui a adressée.
   Faute d’objection de la part de la partie destinataire de la notification,
 ’autre partie peut procéder à la construction de l’ouvrage ou l’autoriser
 article 9). Dans le cas contraire, la première informe la seconde des
aspects de l’ouvrage qui peuvent lui causer préjudice et des modifications
qu’elle suggère (article 11), ouvrant ainsi une période de négociation,
avec un nouveau délai de cent quatre-vingts jours pour parvenir à un
accord (article 12).
   115. L’obligation de notifier est donc essentielle dans le processus qui
doit mener les parties à se concerter pour évaluer les risques du projet et
négocier les modifications éventuelles susceptibles de les éliminer ou d’en
 imiter au minimum les effets.
   116. Les Parties conviennent de la nécessité de disposer d’une évalua-
 ion de l’impact sur l’environnement complète pour apprécier le préjudice
sensible qui pourrait être causé par un projet.
   117. L’Uruguay considère que de telles évaluations sont intervenues
conformément à sa législation (décret no 435/994, du 21 septembre 1994,
portant règlement d’évaluation de l’impact sur l’environnement), qu’elles
ont été soumises à l’appréciation de la DINAMA et qu’elles ont été trans-
mises à l’Argentine le 7 novembre 2003 pour le projet CMB (ENCE) et
 e 19 août 2005 pour le projet Orion (Botnia). Selon l’Uruguay, la
DINAMA a demandé aux entreprises concernées tous les suppléments
d’information nécessaires pour compléter les évaluations de l’impact sur
 ’environnement initiales qui lui ont été soumises, et ce n’est que quand
elle a été satisfaite qu’elle a proposé au ministère de l’environnement de
délivrer les autorisations environnementales préalables demandées, qui
 ’ont été à CMB le 9 octobre 2003 et à Botnia le 14 février 2005.
   L’Uruguay soutient qu’il n’était pas tenu de transmettre à l’Argentine
 es évaluations de l’impact sur l’environnement avant de délivrer aux
entreprises les autorisations environnementales préalables, celles-ci ayant
été établies sur la base de sa législation en la matière.
   118. L’Argentine, pour sa part, souligne tout d’abord que les évalua-
 ions de l’impact sur l’environnement qui lui ont été transmises par l’Uru-
guay étaient incomplètes, notamment en ce qu’elles ne prévoyaient pas de
sites alternatifs pour l’implantation des usines et qu’elles ne contenaient
pas de consultation des populations concernées. La Cour reviendra plus
 oin sur les conditions de fond auxquelles doivent satisfaire les évalua-
 ions de l’impact sur l’environnement (voir paragraphes 203 à 219).
   D’autre part, sur le plan procédural, l’Argentine estime que les autori-
sations environnementales préalables n’auraient pas dû être accordées
aux entreprises avant qu’elle n’ait reçu les évaluations de l’impact sur
 ’environnement complètes et qu’elle n’ait pu exercer les droits qui lui
sont reconnus à ce sujet par les articles 7 à 11 du statut de 1975.
   119. La Cour relève que les évaluations de l’impact sur l’environne-
ment, nécessaires pour se prononcer sur tout projet susceptible de causer

49

des préjudices sensibles transfrontières à un autre Etat, doivent être noti-
fiées, selon les deuxième et troisième alinéas de l’article 7 du statut
de 1975, par la partie concernée à l’autre partie, par l’intermédiaire de la
CARU. Cette notification est destinée à permettre à la partie qui en est le
destinataire de participer au processus visant à s’assurer que l’évaluation
est complète, pour qu’elle puisse ensuite apprécier, en toute connaissance
de cause, le projet et ses effets (article 8 du statut de 1975).
   120. La Cour observe que cette notification doit intervenir avant que
 ’Etat intéressé ne décide de la viabilité environnementale du projet,
compte dûment tenu de l’évaluation de l’impact sur l’environnement qui
 ui a été présentée.
   121. Dans le cas d’espèce, la Cour relève que les notifications à l’Argen-
 ine des évaluations de l’impact sur l’environnement relatives aux usines
CMB (ENCE) et Orion (Botnia) n’ont pas eu lieu par l’intermédiaire de
 a CARU, et que l’Uruguay n’a transmis à l’Argentine ces évaluations
qu’après avoir délivré les autorisations environnementales préalables pour
 es deux usines concernées. Ainsi, en ce qui concerne l’usine CMB
 ENCE), la notification du dossier à l’Argentine est intervenue les 27 oc-
 obre et 7 novembre 2003, alors que l’autorisation environnementale
préalable avait déjà été délivrée le 9 octobre 2003. En ce qui concerne
 ’usine Orion (Botnia), le dossier a été transmis à l’Argentine entre
août 2005 et janvier 2006, alors que l’autorisation environnementale
préalable avait été octroyée le 14 février 2005. L’Uruguay n’aurait pas
dû, avant la notification, délivrer les autorisations environnementales
préalables et les permis de construction sur la base des évaluations
de l’impact sur l’environnement présentées à la DINAMA. En effet, ce
 aisant, l’Uruguay a donné la priorité à sa propre législation sur les
obligations de nature procédurale qu’il tenait du statut de 1975 et a
méconnu la règle coutumière bien établie, reflétée à l’article 27 de la
convention de Vienne sur le droit des traités, aux termes duquel « [u]ne
partie ne peut invoquer les dispositions de son droit interne comme
 ustifiant la non-exécution d’un traité ».
   122. La Cour conclut de ce qui précède que l’Uruguay n’a pas res-
pecté l’obligation de notifier les projets à l’Argentine au travers de la
CARU, prévue aux deuxième et troisième alinéas de l’article 7 du statut
de 1975.

     C. Les Parties sont-elles convenues de déroger aux obligations
         de nature procédurale prévues dans le statut de 1975 ?
   123. Ayant ainsi examiné les obligations de nature procédurale éta-
blies par le statut de 1975, la Cour se penchera à présent sur le point de
savoir si les Parties sont convenues, par accord entre elles, d’y déroger,
comme le prétend l’Uruguay.
   124. Les Parties se réfèrent à cet égard aux deux « accords » intervenus
 e 2 mars 2004 et le 5 mai 2005. Elles développent cependant des positions
divergentes quant à leur contenu et à leur portée.

50

1. L’« arrangement » du 2 mars 2004 entre l’Argentine et l’Uruguay


   125. La Cour rappelle que, à la suite de la délivrance par l’Uruguay de
 ’autorisation environnementale préalable à CMB, sans que la CARU ait
pu exercer, à cet égard, les fonctions qui lui sont attribuées par le statut
de 1975, les ministres des affaires étrangères des Parties se sont mis
d’accord, le 2 mars 2004, sur la procédure à suivre, ainsi que cela est
reflété dans le procès-verbal de la séance extraordinaire de la CARU en
date du 15 mai 2004. L’extrait pertinent de ce procès-verbal se lit comme
suit en espagnol :
       « II) En fecha 2 de marzo de 2004 los Cancilleres de Argentina y
     Uruguay llegaron a un entendimiento con relación al curso de
     acción que se dará al tema, esto es, facilitar por parte del gobierno
     uruguayo, la información relativa a la construcción de la planta y,
     en relación a la fase operativa, proceder a realizar el monitoreo, por
     parte de CARU, de la calidad de las aguas conforme a su Estatuto.
     . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
        I) Ambas delegaciones reafirmaron el compromiso de los Minis-
     tros de Relaciones Exteriores de la República Argentina y de la
     República Oriental del Uruguay de fecha 2 de marzo de 2004 por el
     cual el Uruguay comunicará la información relativa a la construc-
     ción de la planta incluyendo el Plan de Gestión Ambiental. En tal
     sentido, la CARU recibirá los Planes de Gestión Ambiental para la
     construcción y operación de la planta que presente la empresa al
     gobierno uruguayo una vez que le sean remitidos por la delegación
     uruguaya. » (Les italiques sont dans l’original.)
  L’Argentine et l’Uruguay ont respectivement fourni à la Cour une tra-
duction française et une traduction anglaise de ce procès-verbal. Compte
 enu des divergences existant entre ces deux traductions, la Cour utilisera
a traduction suivante :
        « II) Le 2 mars 2004, les ministres des affaires étrangères de
     l’Argentine et de l’Uruguay se sont entendus quant à la façon de
     procéder en la matière, à savoir que le Gouvernement uruguayen
     fournira l’information relative à la construction de l’usine et que,
     s’agissant de la phase opérationnelle, la CARU procédera au suivi
     de la qualité des eaux conformément à son statut.
     . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
        I) Les deux délégations ont réaffirmé l’arrangement auquel étaient
     parvenus les ministres des affaires étrangères de la République argen-
     tine et de la République orientale de l’Uruguay le 2 mars 2004, en
     vertu duquel l’Uruguay communiquera les informations relatives à
     la construction de l’usine, parmi lesquelles le plan de gestion envi-
     ronnementale. Il s’ensuit que la CARU recevra les plans de gestion envi-

51

     ronnementale relatifs à la construction et à l’exploitation de l’usine
     soumis par l’entreprise au Gouvernement uruguayen, une fois qu’ils
     auront été transmis à la CARU par la délégation uruguayenne. »
     (Les italiques sont dans l’original.) [Traduction de la Cour.]

   126. L’Uruguay considère que, en vertu de cet « arrangement », les
Parties sont convenues de la marche à suivre, concernant le projet CMB
 ENCE), en dehors de la CARU, et que rien, que ce soit d’un point de
vue juridique ou logique, ne les empêchait de déroger, dans le cadre d’un
accord bilatéral approprié, aux procédures énoncées par le statut de 1975.
   Un tel « arrangement », selon l’Uruguay, se limitait à la transmission à
 a CARU des plans de gestion environnementale relatifs à la construction
et à l’exploitation de l’usine CMB (ENCE). Il aurait mis un terme, de la
sorte, à tout différend avec l’Argentine concernant la procédure prévue à
 ’article 7 du statut de 1975. Enfin, l’Uruguay soutient que l’« arrange-
ment » du 2 mars 2004 sur le projet CMB (ENCE) a été par la suite
étendu au projet Orion (Botnia) dans la mesure où le plan PROCEL, éta-
bli par la sous-commission chargée de la qualité des eaux de la CARU et
mettant en œuvre cet accord, était relatif à l’activité des « deux usines »,
CMB (ENCE) et Orion (Botnia), le pluriel étant utilisé dans le titre du
rapport de la sous-commission et dans son texte.

   127. L’Argentine, de son côté, soutient que l’« arrangement » intervenu
entre les deux ministres, le 2 mars 2004, était destiné à faire respecter la
procédure prévue par le statut de 1975 et à réintroduire ainsi le projet
CMB (ENCE) au sein de la CARU, mettant fin au différend relatif à la
compétence de la CARU pour connaître du projet. L’Argentine aurait
réitéré devant les instances de la CARU n’avoir pas renoncé aux droits
qu’elle tenait de l’article 7, même si elle a accepté que le différend qui
 ’opposait à ce sujet à l’Uruguay aurait pu s’éteindre si la procédure
envisagée dans l’« arrangement » du 2 mars 2004 avait été menée à son
 erme.
   Or, selon l’Argentine, l’Uruguay n’a jamais transmis à la CARU les
 nformations requises, comme il s’y était engagé dans l’« arrangement »
du 2 mars 2004. Elle a rejeté par ailleurs l’extension de l’« arrangement »
du 2 mars 2004 à l’usine Orion (Botnia) ; la mention des deux futures
usines par le plan PROCEL ne signifierait nullement, selon elle, la renon-
ciation au respect de la procédure prévue par le statut de 1975.
   128. La Cour relève tout d’abord que, si l’existence de l’« arrange-
ment » du 2 mars 2004, consigné au procès-verbal de la CARU, n’a pas
été contestée par les Parties, celles-ci s’opposent, en revanche, sur son
contenu et sa portée. Quels que soient sa dénomination particulière et
 ’instrument dans lequel il est consigné (le procès-verbal de la commis-
sion), cet « arrangement » liait les Parties dans la mesure où elles y avaient
consenti, et elles devaient s’y conformer de bonne foi. Celles-ci étaient
habilitées à s’écarter des procédures prévues par le statut de 1975, à
 ’occasion d’un projet donné, par l’effet d’un accord bilatéral approprié.

52

La Cour rappelle que les Parties divergent sur la question de savoir si la
procédure pour la communication de l’information prévue par l’« arran-
gement » devait, si elle était appliquée, se substituer à celle prévue par le
statut de 1975. Quoi qu’il en soit, une telle substitution était conditionnée
par le respect, de la part de l’Uruguay, de la nouvelle procédure prévue
par l’« arrangement ».
   129. La Cour constate que l’information que l’Uruguay avait accepté
de communiquer à la CARU dans l’« arrangement » du 2 mars 2004 ne l’a
 amais été. Par conséquent, la Cour ne saurait accueillir la prétention de
 ’Uruguay selon laquelle l’« arrangement » aurait mis un terme au diffé-
rend relatif à l’usine CMB (ENCE) qui l’opposait à l’Argentine, concer-
nant la mise en œuvre de la procédure prévue à l’article 7 du statut
de 1975.
   130. Par ailleurs, la Cour observe que, lorsque cet « arrangement » est
 ntervenu, il n’était question que du projet CMB (ENCE) et que, dès lors,
 l ne peut s’étendre, comme l’a prétendu l’Uruguay, au projet Orion (Bot-
nia). Les deux usines n’ont été mentionnées qu’à partir de juillet 2004,
dans le cadre du plan PROCEL. Or, ce plan ne concerne que les mesures
de suivi et de contrôle de la qualité environnementale des eaux du fleuve
dans les zones des usines de pâte à papier, mais non les procédures de
 ’article 7 du statut de 1975.
   131. La Cour conclut que l’« arrangement » du 2 mars 2004 n’aurait eu
pour effet d’exonérer l’Uruguay des obligations lui incombant en vertu
de l’article 7 du statut de 1975, si tel était l’objectif de cet « arrangement »,
que si l’Uruguay s’y était conformé. De l’avis de la Cour, tel n’a pas été
 e cas. En conséquence, cet « arrangement » ne peut être considéré comme
ayant eu pour effet de dispenser l’Uruguay du respect des obligations de
nature procédurale prévues par le statut de 1975.


2. L’accord créant le Groupe technique de haut niveau (GTAN)

   132. La Cour note que, donnant suite à l’accord intervenu le 5 mai 2005
entre les présidents de l’Argentine et de l’Uruguay (voir paragraphe 40
ci-dessus), les ministères des affaires étrangères des deux Etats ont publié
 e 31 mai 2005 un communiqué de presse annonçant la création du
Groupe technique de haut niveau, que les Parties désignent sous l’abré-
viation « GTAN ». Aux termes de ce communiqué :
        « Suivant ce qui a été convenu entre MM. les Présidents de la
     République argentine et de la République orientale de l’Uruguay, les
     ministères des affaires étrangères des deux pays constituent, sous
     leur supervision, un groupe de techniciens, pour complément
     d’études et d’analyses, d’échanges d’information et de suivi des
     conséquences qu’aura, sur l’écosystème du fleuve qu’ils partagent,
     le fonctionnement des usines de pâte à papier que l’on construit dans
     la République orientale de l’Uruguay.

53

       Le Groupe mentionné ... doit produire un premier rapport dans
     un délai de 180 jours. »

   133. L’Uruguay considère ce communiqué de presse comme un accord
 iant les deux Etats, par lequel ils ont décidé de faire du GTAN l’organe
au sein duquel se tiendraient les négociations directes entre les Parties,
prévues par l’article 12 du statut de 1975, puisqu’il est destiné à l’analyse
des effets sur l’environnement du « fonctionnement des usines de pâte à
papier que l’on construit dans la République orientale de l’Uruguay ».
L’Uruguay en déduit que les Parties étaient d’accord sur la construction
des usines et qu’elles avaient circonscrit le litige, entre elles, aux risques
environnementaux engendrés par leur fonctionnement. L’Uruguay en
veut pour preuve la saisine de la Cour sur la base de l’article 12 du statut,
qui permet à chacune des Parties de s’adresser à la Cour au cas où les
négociations, au terme du délai de cent quatre-vingts jours, n’aboutissent
pas.
   Ainsi, selon l’Uruguay, l’accord contenu dans le communiqué de presse
du 31 mai 2005, en ouvrant la voie aux négociations directes prévues à
 ’article 12, a couvert toutes les irrégularités éventuelles de procédure
relatives aux articles 7 et suivants du statut de 1975. L’Uruguay rappelle
qu’il a communiqué à l’Argentine, au cours des douze réunions que le
GTAN a tenues, toutes les informations nécessaires, et qu’il a transmis le
projet portuaire d’Orion (Botnia) à la CARU, comme convenu par les
Parties lors de la première réunion du GTAN.
   134. L’Uruguay fait observer, par ailleurs, que le statut de 1975 est
silencieux sur le point de savoir si l’Etat d’origine du projet peut ou non
 e mettre en œuvre alors que les négociations sont en cours. Il admet
qu’en vertu du droit international l’Etat d’origine doit s’abstenir de le
 aire au cours de cette période de négociation, mais il estime que cela ne
concerne pas tous les travaux et qu’en particulier les travaux prépara-
 oires sont autorisés. L’Uruguay admet avoir procédé à de tels travaux,
notamment à la construction des fondations de l’usine Orion (Botnia),
mais il ne s’agirait pas, selon lui, de faits accomplis empêchant les négo-
ciations d’aboutir. L’Uruguay considère, au demeurant, qu’il n’avait
aucune obligation juridique de suspendre ne serait-ce qu’une partie des
 ravaux du port.
   135. L’Argentine estime qu’il ne peut être déduit des termes du com-
muniqué de presse du 31 mai 2005 une quelconque acceptation, de
sa part, de la construction des usines litigieuses. Elle affirme qu’en
créant le GTAN les Parties n’ont pas décidé de le substituer à la CARU,
mais l’ont conçu comme une enceinte de négociation coexistant avec
celle-ci.
   Contrairement à l’Uruguay, l’Argentine soutient que la Cour est saisie
en cette affaire sur la base de l’article 60 et non de l’article 12 du statut
de 1975, parce que l’Uruguay, par son comportement, a empêché qu’elle
puisse l’être sur ce dernier fondement, dans la mesure où il aurait ignoré
 oute la procédure du chapitre II du statut. Il appartiendrait ainsi à la

54

Cour, selon l’Argentine, de se prononcer sur l’ensemble des violations du
statut de 1975, y compris, mais pas seulement, sur l’autorisation de cons-
 ruction des usines litigieuses.
   136. L’Argentine soutient que l’Uruguay, par son comportement, a
 ait avorter les procédures prévues aux articles 7 à 9 du statut de 1975 et
qu’il a, au cours de la période de négociation ouverte au sein du GTAN,
poursuivi les travaux de construction de l’usine Orion (Botnia) et com-
mencé la construction du terminal portuaire. Pendant le même temps,
 ’Argentine réitérait, au sein de la CARU, la nécessité pour l’Uruguay de
s’acquitter des obligations de nature procédurale lui incombant en vertu
des articles 7 à 12 du statut, et de suspendre les travaux.
   L’Argentine rejette enfin l’allégation de l’Uruguay selon laquelle les
 ravaux sur les fondations de l’usine Orion (Botnia), la cheminée et le
port n’auraient eu qu’un caractère préliminaire et ne pouvaient être
considérés comme étant le commencement des travaux de construction
au sens propre. Pour l’Argentine, une telle distinction n’a pas lieu d’être
et ne peut être justifiée par la nature des travaux entrepris.
   137. La Cour souligne tout d’abord qu’il n’y a pas lieu de distinguer,
comme l’ont fait respectivement l’Uruguay et l’Argentine pour les besoins
de leur cause, entre sa saisine sur la base de l’article 12 et sa saisine sur la
base de l’article 60 du statut de 1975. Certes, l’article 12 prévoit le recours
à la procédure prévue au chapitre XV au cas où les négociations n’abou-
 issent pas dans le délai de cent quatre-vingts jours, mais sa fonction
s’arrête là. L’article 60 prend ensuite le relais, en particulier son pre-
mier alinéa, qui permet à l’une ou l’autre Partie de soumettre à la Cour
 out différend concernant l’interprétation ou l’application du statut
qui ne pourrait être réglé par la négociation directe. Cette formu-
 ation couvre aussi bien un différend portant sur l’application et
 ’interprétation de l’article 12 que sur toute autre disposition du statut
de 1975.
   138. La Cour note que le communiqué de presse du 31 mai 2005 est
 ’expression d’un accord entre les deux Etats pour créer un cadre de négo-
ciation, le GTAN, afin d’étudier, analyser et échanger les informations
sur les effets que le fonctionnement des usines de pâte à papier que l’on
construisait dans la République orientale de l’Uruguay pouvait avoir sur
 ’écosystème du fleuve partagé, « le groupe [devant] produire un premier
rapport dans un délai de 180 jours ».
   139. La Cour admet que le GTAN a été créé dans le but de permettre
aux négociations prévues, également pour une durée de cent quatre-
vingts jours, à l’article 12 du statut de 1975 d’avoir lieu. Ces négociations
entre les parties, pour parvenir à un accord, interviennent une fois que la
partie destinataire de la notification a adressé, conformément à l’ar-
 icle 11, une communication à l’autre partie, par l’intermédiaire de la
commission, précisant

     « quels sont les aspects de l’ouvrage ou du programme d’opérations
     qui peuvent causer un préjudice sensible à la navigation, au régime

55

     du fleuve ou à la qualité de ses eaux, les raisons techniques qui per-
     mettent d’arriver à cette conclusion et les modifications qu’elle sug-
     gère d’apporter au projet ou au programme d’opérations ».

   La Cour est consciente de ce que la négociation prévue à l’article 12 du
statut de 1975 s’intègre dans l’ensemble de la procédure prévue aux arti-
cles 7 à 12, qui est articulée de telle manière que les parties, en relation
avec la CARU, soient en mesure, au terme du processus, de s’acquitter de
 eur obligation de prévenir tout préjudice sensible transfrontière suscep-
 ible d’être généré par des activités potentiellement nocives projetées par
 ’une d’elles.
   140. La Cour considère, en conséquence, que l’accord créant le GTAN,
s’il établit effectivement une instance de négociation à même de permettre
aux Parties de poursuivre le même objectif que celui prévu à l’article 12
du statut de 1975, ne peut être interprété comme exprimant l’accord des
Parties pour déroger à d’autres obligations de nature procédurale prévues
par le statut.
   141. Dès lors, selon la Cour, l’Argentine, en acceptant la création du
GTAN, n’a pas renoncé, comme le prétend l’Uruguay, aux autres droits
de nature procédurale que lui reconnaît le statut de 1975, ni à invoquer la
responsabilité de l’Uruguay du fait de leur violation éventuelle. En effet,
 ’Argentine n’a pas renoncé, dans l’accord créant le GTAN, aux droits
qu’elle tient du statut, « de manière claire et non équivoque » (Certaines
 erres à phosphates à Nauru (Nauru c. Australie), exceptions prélimi-
naires, arrêt, C.I.J. Recueil 1992, p. 247, par. 13). Elle n’a pas non plus
consenti à suspendre l’application des dispositions procédurales du sta-
 ut. En effet, selon l’article 57 de la convention de Vienne du 23 mai 1969
sur le droit des traités, relatif à la « suspension de l’application d’un
 raité », y compris, selon le commentaire de la Commission du droit inter-
national, « la suspension de l’application de certaines de ses dispositions »
 Annuaire de la Commission du droit international, 1966, vol. II, p. 274),
 a suspension n’est possible que « conformément à une disposition du
 raité » ou « par consentement des parties ».
   142. La Cour observe, d’autre part, que l’accord créant le GTAN, en
se référant aux « usines de pâte à papier que l’on construit dans la Répu-
blique orientale de l’Uruguay », constate un simple fait et ne peut être
 nterprété, ainsi que le prétend l’Uruguay, comme une acceptation de
cette construction par l’Argentine.
   143. La Cour considère que l’Uruguay n’avait le droit, pendant toute
 a période de consultation et de négociation prévue aux articles 7 à 12 du
statut de 1975, ni d’autoriser la construction ni de construire les usines
projetées et le terminal portuaire. En effet, il serait contraire à l’objet et
au but du statut de 1975 de procéder aux activités litigieuses avant
d’avoir appliqué les procédures prévues par les « mécanismes communs
nécessaires à l’utilisation rationnelle et optimale du fleuve » (article pre-
mier). L’article 9 prévoit cependant que, « [s]i la partie notifiée ne formule
pas d’objections ou ne répond pas dans le délai prévu à l’article 8

56

 cent quatre-vingts jours], l’autre partie peut construire ou autoriser la
construction de l’ouvrage projeté ».
   144. Il en découle, selon la Cour, que, tant que se déroule le méca-
nisme de coopération entre les parties pour prévenir un préjudice sensible
au détriment de l’une d’elles, l’Etat d’origine de l’activité projetée est tenu
de ne pas autoriser sa construction et a fortiori de ne pas y procéder.

   145. La Cour relève, en outre, que le statut de 1975 s’inscrit parfaite-
ment dans le cadre des exigences du droit international en la matière, dès
 ors que le mécanisme de coopération entre Etats est régi par le principe
de la bonne foi. En effet, selon le droit international coutumier, reflété à
 ’article 26 de la convention de Vienne de 1969 sur le droit des traités,
« [t]out traité en vigueur lie les parties et doit être exécuté par elles de
bonne foi ». Cela s’applique à toutes les obligations établies par un traité,
y compris les obligations de nature procédurale, essentielles à la coopé-
ration entre Etats. La Cour a rappelé, dans les affaires des Essais
nucléaires (Australie c. France) (Nouvelle-Zélande c. France), ce qui suit :
        « L’un des principes de base qui président à la création et à l’exé-
     cution d’obligations juridiques, quelle qu’en soit la source, est celui
     de la bonne foi. La confiance réciproque est une condition inhérente
     de la coopération internationale... » (Arrêts, C.I.J. Recueil 1974,
     p. 268, par. 46, et p. 473, par. 49 ; voir également Actions armées
     frontalières et transfrontalières (Nicaragua c. Honduras), compé-
     tence et recevabilité, arrêt, C.I.J. Recueil 1988, p. 105, par. 94.)
   146. La Cour a par ailleurs eu l’occasion de mettre l’accent sur les
caractéristiques de l’obligation de négocier et sur le comportement qu’elle
prescrit aux Etats concernés : « les parties ont l’obligation de se comporter
de telle manière que la négociation ait un sens » (Plateau continental de la
mer du Nord (République fédérale d’Allemagne/Danemark ; République
 édérale d’Allemagne/Pays-Bas), arrêt, C.I.J. Recueil 1969, p. 47,
par. 85).
   147. Le mécanisme de coopération prévu par les articles 7 à 12 du sta-
 ut de 1975 n’aurait pas de sens, de l’avis de la Cour, si la partie d’origine
de l’activité projetée autorisait celle-ci ou la mettait en œuvre sans atten-
dre que ce mécanisme soit mené à son terme. En effet, si tel était le cas,
 es négociations entre les parties n’auraient plus d’objet.

   148. A cet égard, les travaux préliminaires des usines de pâte à papier
sur des sites approuvés uniquement par l’Uruguay ne font pas exception,
contrairement à ce que prétend cet Etat. Ces travaux font en effet partie
 ntégrante de la construction des usines projetées (voir paragraphes 39
et 42 ci-dessus).
   149. La Cour conclut de ce qui précède que l’accord créant le GTAN
n’a pas permis à l’Uruguay de déroger à ses obligations d’informer et de
notifier, conformément à l’article 7 du statut de 1975, et que, en auto-
risant la construction des usines ainsi que du terminal portuaire de

57

Fray Bentos avant la fin de la période de négociation, l’Uruguay n’a pas
respecté l’obligation de négocier prévue à l’article 12 du statut. Il en
résulte que l’Uruguay a méconnu l’ensemble du mécanisme de coopéra-
 ion prévu par les articles 7 à 12 du statut de 1975.
   150. Etant donné que « l’engagement de négocier n’implique pas celui
de s’entendre » (Trafic ferroviaire entre la Lithuanie et la Pologne, avis
consultatif, 1931, C.P.J.I. série A/B no 42, p. 116), il reste à la Cour à
examiner si l’Etat d’origine du projet est tenu à certaines obligations
après l’expiration de la période de négociation prévue à l’article 12.


           D. Les obligations de l’Uruguay après l’expiration
                      de la période de négociation
  151. L’article 12 renvoie les Parties, dans l’hypothèse où elles n’abou-
issent pas à un accord dans un délai de cent quatre-vingts jours, à
’application de la procédure indiquée au chapitre XV.
  Le chapitre XV comporte un article unique, l’article 60, selon lequel :
        « Tout différend concernant l’interprétation ou l’application du
     traité et du statut qui ne pourrait être réglé par négociation directe
     peut être soumis par l’une ou l’autre des parties à la Cour interna-
     tionale de Justice.
        Dans les cas visés aux articles 58 et 59, l’une ou l’autre des parties
     peut soumettre tout différend sur l’interprétation ou l’application du
     traité et du statut à la Cour internationale de Justice lorsque ledit
     différend n’a pas pu être réglé dans un délai de 180 jours à compter
     de la notification prévue à l’article 59. »
   152. Le statut de 1975, selon l’Uruguay, ne reconnaît pas à l’une des
parties un « droit de veto » sur les projets initiés par l’autre. L’Uruguay
estime qu’il n’existe aucune « obligation de non-construction » qui pèse-
rait sur l’Etat d’origine des projets jusqu’à ce que la Cour, une fois saisie,
se soit prononcée. L’existence d’une telle obligation, souligne l’Uruguay,
permettrait à une partie de bloquer un projet vital pour le développement
durable de l’autre partie, ce qui serait incompatible avec « l’utilisation
rationnelle et optimale du fleuve ». Au contraire, pour l’Uruguay,
en l’absence de disposition particulière dans le statut, il convient
d’en revenir au droit international général, que refléterait le projet
d’articles de la Commission du droit international de 2001 sur la
prévention des dommages transfrontières résultant d’activités dange-
reuses (Annuaire de la Commission du droit international, 2001, vol. II,
deuxième partie), en particulier l’alinéa 3 de l’article 9 de ce projet,
relatif aux « consultations sur les mesures préventives », selon lequel
« si les consultations ... ne permettent pas d’aboutir à une solution
concertée, l’Etat d’origine tient néanmoins compte des intérêts de
 ’Etat susceptible d’être affecté s’il décide d’autoriser la poursuite de
 ’activité... ».

58

   153. L’Argentine, au contraire, soutient que l’article 12 du statut de
1975 fait de la Cour le décideur final lorsque les parties n’aboutissent pas
à un accord dans le délai de cent quatre-vingts jours à compter de la com-
munication visée à l’article 11. Il résulterait de l’article 9 du statut, inter-
prété à la lumière des articles 11 et 12, et compte tenu de son objet et de
son but, que, si la partie à laquelle la notification est adressée formule une
objection, l’autre partie ne pourrait ni construire l’ouvrage en question ni
autoriser sa construction, aussi longtemps que la procédure prévue aux
articles 7 à 12 n’aurait pas été achevée et que la Cour ne se serait pas
prononcée sur le projet. L’Argentine considère ainsi que, pendant la pro-
cédure de règlement du différend devant la Cour, l’Etat qui projette de
construire l’ouvrage ne peut mettre l’autre Partie devant le fait accompli
de sa construction.
   En ce qui concerne la question du « veto », elle serait, selon l’Argentine,
mal posée par l’Uruguay, car ni l’une ni l’autre des parties ne pourrait
 mposer sa position sur la construction et il reviendrait en définitive à la
Cour de trancher, en cas de désaccord, par une décision revêtue de l’auto-
rité de la chose jugée. En quelque sorte, l’Uruguay n’aurait d’autre choix,
selon l’Argentine, que de parvenir à un accord avec elle ou d’attendre le
règlement du différend. En poursuivant la construction et la mise en ser-
vice de l’usine et du port d’Orion (Botnia), l’Uruguay commet, selon
 ’Argentine, une violation continue des obligations de nature procédurale
résultant du chapitre II du statut de 1975.
   154. La Cour observe que la prétendue « obligation de non-construc-
 ion », qui pèserait sur l’Uruguay entre la fin de la période de négociation
et la décision de la Cour, ne figure pas expressément dans le statut de
1975 et ne découle pas davantage de ses dispositions. L’article 9 ne pré-
voit une telle obligation que pendant la mise en œuvre de la procédure
prévue aux articles 7 à 12 du statut.
   En outre, le statut ne prévoit pas que, en cas de désaccord persistant
entre les parties sur l’activité projetée au terme de la période de négocia-
 ion, il reviendrait à la Cour, saisie par l’Etat concerné, comme le prétend
 ’Argentine, d’autoriser ou non l’activité en question. La Cour souligne
que, si le statut de 1975 lui confère compétence pour le règlement de tout
différend relatif à son application et à son interprétation, il ne l’investit
pas pour autant de la fonction d’autoriser ou non en dernier ressort
 es activités projetées. Par conséquent, l’Etat d’origine du projet peut, à la
fin de la période de négociation, procéder à la construction à ses
propres risques.
   La Cour ne peut retenir l’interprétation de l’article 9 selon laquelle
 oute construction serait interdite jusqu’à ce qu’elle se soit prononcée en
vertu des articles 12 et 60.
   155. L’article 12 ne met pas à la charge des parties une obligation de
saisir la Cour mais leur donne plutôt la possibilité de le faire, après l’expi-
ration de la période de négociation. Ainsi, l’article 12 n’est pas suscep-
 ible de modifier les droits et obligations de la partie intéressée, tant que
 a Cour n’a pas statué définitivement à leur sujet. Selon la Cour, parmi ces

59

droits figure celui de mettre en œuvre le projet, sous la seule responsabi-
 ité de cette partie, dans la mesure où la période de négociation a expiré.
   156. La Cour avait considéré, dans son ordonnance du 13 juillet 2006,
que « la construction des usines sur le site actuel ne p[ouvait] être réputée
constituer un fait accompli » (Usines de pâte à papier sur le fleuve Uru-
guay (Argentine c. Uruguay), mesures conservatoires, ordonnance du
13 juillet 2006, C.I.J. Recueil 2006, p. 133, par. 78). Ainsi, en statuant au
 ond sur le différend qui oppose les deux Parties, la Cour est l’ultime
garant du respect par celles-ci du statut de 1975.
   157. La Cour conclut de ce qui précède qu’aucune « obligation de non-
construction » ne pesait sur l’Uruguay après que la période de négocia-
 ion prévue par l’article 12 a expiré, soit le 3 février 2006, les Parties ayant
constaté à cette date l’échec des négociations entreprises dans le cadre du
GTAN (voir paragraphe 40). En conséquence, le comportement illicite de
 ’Uruguay (constaté au paragraphe 149 ci-dessus) ne pouvait s’étendre
au-delà de cette date.
   158. La Cour ayant établi que l’Uruguay a violé ses obligations de
nature procédurale d’informer, de notifier et de négocier dans la mesure
et pour les raisons exposées ci-dessus, elle se penchera à présent sur la
question du respect par cet Etat des obligations de fond prescrites par le
statut de 1975.

                                     * *

                       IV. LES OBLIGATIONS DE FOND

  159. Avant d’examiner les violations alléguées des obligations de
 ond découlant du statut de 1975, la Cour traitera de deux questions
préliminaires, à savoir la charge de la preuve et la preuve par
expertise.

          A. La charge de la preuve et la preuve par expertise
   160. L’Argentine soutient que l’approche de précaution adoptée dans
 e statut de 1975 a pour effet de « transfér[er] la charge de la preuve à
 ’Uruguay, [de telle sorte que ce serait à lui de démontrer] que l’usine de
pâte à papier Orion (Botnia) ne cause pas de dommages significatifs à
 ’environnement ». Elle affirme également que la charge de la preuve
ne devrait pas peser sur elle seule, en tant qu’Etat demandeur, car, selon
elle, le statut de 1975 impose aux deux Parties une obligation égale de
convaincre — l’une, de l’innocuité du projet, l’autre, de sa nocivité.
   161. L’Uruguay estime au contraire que, conformément à la jurispru-
dence bien établie de la Cour, c’est à l’Argentine, Etat demandeur,
qu’incombe la charge de la preuve, mais que, quand bien même la posi-
 ion argentine relative au transfert de la charge de la preuve serait fondée
en droit, cela ne changerait rien, étant donné la faiblesse manifeste de

60

 ’argumentation de l’Argentine sur le fond et le nombre d’éléments de
preuve émanant de sources indépendantes que l’Uruguay a soumis à la
Cour. Il conteste également avec force l’argument de l’Argentine selon
 equel l’approche de précaution adoptée dans le statut de 1975 aurait
pour effet de transférer la charge de la preuve, invoquant l’absence de
 oute disposition conventionnelle expresse en ce sens, et rejette de même
 ’idée avancée par l’Argentine selon laquelle le statut ferait peser la
charge de la preuve à égalité sur les deux Parties.
   162. Tout d’abord, la Cour considère que, selon le principe bien établi
onus probandi incumbit actori, c’est à la partie qui avance certains faits
d’en démontrer l’existence. Ce principe, confirmé par la Cour à maintes
reprises (Délimitation maritime en mer Noire (Roumanie c. Ukraine),
arrêt, C.I.J. Recueil 2009, p. 86, par. 68 ; Souveraineté sur Pedra Branca/
Pulau Batu Puteh, Middle Rocks et South Ledge (Malaisie/Singapour),
arrêt, C.I.J. Recueil 2008, p. 31, par. 45 ; Application de la conven-
 ion pour la prévention et la répression du crime de génocide (Bosnie-
Herzégovine c. Serbie-et-Monténégro), arrêt, C.I.J. Recueil 2007 (I),
p. 128, par. 204 ; Activités militaires et paramilitaires au Nicaragua
et contre celui-ci (Nicaragua c. Etats-Unis d’Amérique), compé-
 ence et recevabilité, arrêt, C.I.J. Recueil 1984, p. 437, par. 101),
s’applique aux faits avancés aussi bien par le demandeur que par le
défendeur.

   163. Le demandeur doit naturellement commencer par soumettre les
éléments de preuve pertinents pour étayer sa thèse. Cela ne signifie pas
pour autant que le défendeur ne devrait pas coopérer en produisant tout
élément de preuve en sa possession susceptible d’aider la Cour à régler le
différend dont elle est saisie.
   164. Quant aux arguments avancés par l’Argentine concernant le ren-
versement de la charge de la preuve et l’existence, à l’égard de chaque
Partie, d’une obligation égale de convaincre au titre du statut de 1975, la
Cour considère qu’une approche de précaution, si elle peut se révéler per-
 inente pour interpréter et appliquer les dispositions du statut, n’a toute-
 ois pas pour effet d’opérer un renversement de la charge de la preuve ;
elle considère également que rien dans le statut de 1975 lui-même ne per-
met de conclure que celui-ci ferait peser la charge de la preuve de façon
égale sur les deux Parties.

                                     *
   165. La Cour examinera à présent la question de la preuve par exper-
 ise. L’Argentine et l’Uruguay ont tous deux soumis à la Cour une grande
quantité d’informations factuelles et scientifiques à l’appui de leurs pré-
 entions respectives. Ils ont également produit des rapports et des études
établis par les experts et les consultants qu’ils ont engagés, ainsi que par
ceux engagés par la Société financière internationale en sa qualité de
bailleur de fonds du projet. Certains de ces experts se sont également pré-

61

sentés devant la Cour comme conseils de l’une ou l’autre Partie pour
 ournir des éléments de preuve.
   166. Les Parties sont néanmoins divisées sur l’autorité et la fiabilité des
études et rapports versés au dossier, qui ont été établis par leurs experts et
consultants respectifs, d’une part, et par ceux de la SFI, d’autre part, et
qui contiennent bien souvent des affirmations et des conclusions contra-
dictoires. Répondant à une question posée par un juge, l’Argentine a
affirmé que le poids à leur accorder devait être déterminé en fonction non
seulement de l’« indépendance » de l’auteur, qui devait n’avoir aucun inté-
rêt personnel à ce que l’affaire fût tranchée dans un sens ou un autre et ne
devait pas être fonctionnaire du gouvernement, mais aussi des caractéris-
 iques du document lui-même, en particulier du soin avec lequel l’analyse
avait été réalisée, de son exhaustivité, de l’exactitude des données utili-
sées, et de la clarté et de la cohérence des conclusions tirées de celles-ci.
Dans sa réponse à la même question, l’Uruguay a soutenu que les rap-
ports élaborés par des experts engagés aux fins de l’instance et versés au
dossier ne devaient pas être considérés comme établis de façon indépen-
dante et devaient être traités avec circonspection, contrairement aux
déclarations et analyses d’experts publiées par une organisation inter-
nationale compétente telle la SFI ou celles publiées par les consultants
engagés par ladite organisation, qui, elles, devaient être considérées
comme émanant d’une source indépendante et se voir accorder un
« poids spécial ».
   167. La Cour a prêté la plus grande attention aux éléments qui lui ont
été soumis par les Parties, ainsi qu’il ressortira de son examen des élé-
ments de preuve ci-après relatifs aux violations alléguées des obligations
de fond. S’agissant des experts qui sont intervenus à l’audience en qualité
de conseils, la Cour aurait trouvé plus utile que les Parties, au lieu de les
 nclure à ce titre dans leurs délégations respectives, les présentent en tant
que témoins-experts en vertu des articles 57 et 64 du Règlement de la
Cour. Elle considère en effet que les personnes déposant devant elle sur la
base de leurs connaissances scientifiques ou techniques et de leur expé-
rience personnelle devraient le faire en qualité d’experts ou de témoins,
voire, dans certains cas, à ces deux titres à la fois, mais non comme
conseils, afin de pouvoir répondre aux questions de la partie adverse ainsi
qu’à celles de la Cour elle-même.
   168. Quant à l’indépendance de ces experts, la Cour n’estime pas
nécessaire, pour statuer en l’espèce, de s’engager dans un débat général
sur la valeur, la fiabilité et l’autorité relatives des documents et études éla-
borés par les experts et les consultants des Parties. Elle doit seulement
garder à l’esprit que, si volumineuses et complexes que soient les
 nformations factuelles qui lui ont été soumises, il lui incombe, au
 erme d’un examen attentif de l’ensemble des éléments soumis par
 es Parties, de déterminer quels faits sont à prendre en considération,
d’en apprécier la force probante et d’en tirer les conclusions
appropriées. Ainsi, fidèle à sa pratique, la Cour se prononcera sur les
 aits, en se fondant sur les éléments de preuve qui lui ont été pré-

62

sentés, puis appliquera les règles pertinentes du droit international
à ceux qu’elle aura jugés avérés.

            B. Les violations alléguées des obligations de fond
   169. La Cour examinera maintenant les violations alléguées des obli-
gations de fond découlant du statut de 1975 commises par l’Uruguay en
autorisant la construction et la mise en service de l’usine Orion (Botnia).
En particulier, l’Argentine affirme que l’Uruguay a violé les obligations
que lui imposent les articles premier, 27, 35, 36 et 41, alinéa a), du statut
de 1975 ainsi que d’« autres obligations découlant du droit international
général, conventionnel et coutumier, ... nécessaires à l’application [de ce]
statut... ». L’Uruguay rejette ces allégations. Il considère par ailleurs que
 ’article 27 du statut de 1975 autorise les parties à utiliser les eaux du
fleuve à des fins ménagères, sanitaires, industrielles et agricoles.

1. L’obligation de contribuer à l’utilisation rationnelle et optimale du
   fleuve (article premier)
   170. Selon l’Argentine, l’Uruguay a violé son obligation de contribuer
à l’« utilisation rationnelle et optimale du fleuve » en manquant de la
consulter sur les actions propres à éviter une modification de l’équilibre
écologique, et de prendre les mesures nécessaires pour empêcher une pol-
 ution. L’Argentine fait également valoir que, pour interpréter le statut
de 1975 (en particulier ses articles 27, 35 et 36) selon le principe de l’uti-
 isation équitable et raisonnable, il faut tenir compte de toutes les utilisa-
 ions préalables et légitimes du fleuve, y compris son utilisation à des fins
récréatives et touristiques.
   171. Pour l’Uruguay, l’objet et le but du statut de 1975 sont d’organi-
ser la coopération entre les Parties par l’intermédiaire de la CARU au
service de leur objectif commun, celui d’assurer une utilisation équitable
et durable des eaux et des ressources biologiques du fleuve. L’Uruguay
estime, d’une part, n’avoir contrevenu en rien au principe de l’utilisation
équitable et raisonnable du fleuve et, d’autre part, que ce principe ne peut
être invoqué pour privilégier des utilisations préalables du fleuve, liées
par exemple au tourisme ou à la pêche, par rapport à de nouvelles utili-
sations.
   172. Les Parties sont également en désaccord sur la portée et les impli-
cations de l’article 27 du statut de 1975 concernant le droit de chacune
d’elles d’utiliser les eaux du fleuve, à l’intérieur de sa juridiction, à des fins
ménagères, sanitaires, industrielles et agricoles.
   173. La Cour fait observer que, comme l’indique le titre de son cha-
pitre I, le statut de 1975 expose, en son article premier, le but de cet ins-
 rument. En tant que tel, l’article premier éclaire l’interprétation des obli-
gations de fond mais ne confère pas, en lui-même, de droits ou d’obliga-
 ions spécifiques aux parties. Celles-ci sont tenues de garantir l’utilisation
rationnelle et optimale du fleuve Uruguay en se conformant aux obliga-

63

 ions prescrites par le statut aux fins de la protection de l’environnement
et de la gestion conjointe de cette ressource partagée. Cet objectif doit
aussi être poursuivi par le biais de la CARU, qui constitue le « mécanisme
commun » nécessaire à sa réalisation, ainsi que par le biais des règles
adoptées par cette commission et des normes et mesures adoptées par les
Parties.
   174. La Cour rappellera que les Parties ont conclu le traité contenant
 e statut de 1975 en application de l’article 7 du traité de 1961, qui leur
 aisait obligation d’établir conjointement un code de l’utilisation du
fleuve comprenant, entre autres, des dispositions visant à prévenir la pol-
 ution et à protéger et préserver le milieu aquatique. Ainsi, l’utilisation
rationnelle et optimale des eaux du fleuve peut être considérée comme la
pierre angulaire du système de coopération institué par le statut de 1975
et du mécanisme commun destiné à assurer cette coopération.
   175. La Cour considère que, pour parvenir à une utilisation ration-
nelle et optimale, un équilibre doit être trouvé entre, d’une part, les droits
et les besoins des Parties concernant l’utilisation du fleuve à des fins éco-
nomiques et commerciales et, d’autre part, l’obligation de protéger celui-ci
de tout dommage à l’environnement susceptible d’être causé par de telles
activités. Cette nécessité d’assurer un tel équilibre ressort de plusieurs dis-
positions du statut de 1975 établissant les droits et obligations des Parties,
 elles que les articles 27, 36 et 41. La Cour appréciera donc le compor-
 ement de l’Uruguay en ce qui concerne l’autorisation de la construction
et de la mise en service de l’usine Orion (Botnia) à la lumière de ces dis-
positions du statut, et des droits et obligations énoncés dans celles-ci.
   176. La Cour a déjà examiné aux paragraphes 84 à 93 ci-dessus le rôle
de la CARU par rapport aux obligations de nature procédurale établies
dans le statut de 1975. En plus de son rôle à cet égard, les fonctions de la
CARU concernent presque tous les aspects de la mise en œuvre des dis-
positions de fond du statut de 1975. Les fonctions de réglementation de la
commission dans le domaine de la conservation et de la préservation des
ressources biologiques, de la prévention et de la surveillance de la pollu-
 ion, ainsi que celles qui concernent la coordination des mesures prises
par les Parties, revêtent une importance particulière dans la présente
affaire. La Cour les examinera au stade de son analyse des positions des
Parties sur l’interprétation et l’application des articles 36 et 41 du statut
de 1975.
   177. Quant à l’article 27, la Cour considère que son libellé reflète non
seulement la nécessité de concilier les intérêts variés des Etats riverains
dans un contexte transfrontière et, en particulier, dans l’utilisation d’une
ressource naturelle partagée, mais aussi celle de trouver un équilibre entre
 ’utilisation et la protection des eaux du fleuve qui soit conforme à
 ’objectif de développement durable. La Cour a déjà examiné les obliga-
 ions découlant des articles 7 à 12 du statut de 1975 qui, selon l’article 27,
doivent être respectées par toute partie souhaitant exercer son droit d’uti-
 iser les eaux du fleuve pour l’une quelconque des fins y énoncées dès lors
que le régime du fleuve ou la qualité de ses eaux risque de pâtir de cette

64

utilisation. La Cour tient à ajouter que l’utilisation en question ne pour-
rait être jugée équitable et raisonnable s’il n’était pas tenu compte des
 ntérêts de l’autre Etat riverain à l’égard de la ressource partagée et de la
protection environnementale de cette dernière. Aussi la Cour est-elle
d’avis que l’article 27 traduit ce lien étroit entre l’utilisation équitable et
raisonnable d’une ressource partagée et la nécessité de concilier le déve-
 oppement économique et la protection de l’environnement qui est au
cœur du développement durable.

2. L’obligation de veiller à ce que la gestion du sol et des forêts ne cause
   pas un préjudice au régime du fleuve ou à la qualité de ses eaux
   (article 35)
  178. A l’article 35 du statut de 1975, les parties :
     « s’obligent à adopter les mesures nécessaires pour que la gestion du
     sol et des forêts, l’utilisation des eaux souterraines et celle des
     affluents du fleuve n’entraînent pas de modification causant un
     préjudice sensible au régime de ce dernier ou à la qualité de ses
     eaux ».
   179. L’Argentine soutient que la décision de l’Uruguay de procéder à
d’importantes plantations d’eucalyptus afin de fournir de la matière pre-
mière à l’usine Orion (Botnia) a des incidences non seulement sur la ges-
 ion des sols et des forêts uruguayennes, mais aussi sur la qualité des eaux
du fleuve. Pour sa part, l’Uruguay affirme que l’Argentine n’expose
aucun argument fondé sur la manière dont il gère ses sols et ses forêts
— et qu’elle « n’a pas non plus formulé d’allégations relatives aux eaux
des affluents ».
   180. La Cour fait observer que l’Argentine n’a apporté aucune preuve
à l’appui de ce qu’elle avance. En outre, l’article 35 concerne la gestion
des sols et des forêts ainsi que l’utilisation des eaux souterraines et des
affluents, et rien dans les éléments de preuve produits par l’Argentine ne
permet de relier directement la façon dont l’Uruguay gère ses sols et ses
 orêts, ou utilise les eaux souterraines et les affluents, aux modifications
alléguées de la qualité des eaux du fleuve Uruguay que l’Argentine attri-
bue à l’usine de pâte à papier Orion (Botnia). De fait, si elle a développé
une longue argumentation quant aux effets des rejets de l’usine de pâte à
papier sur la qualité des eaux du fleuve, l’Argentine a en revanche été net-
 ement moins diserte quant à l’effet délétère qu’auraient eu sur la qualité
de ces eaux les opérations de plantation d’eucalyptus effectuées par
 ’Uruguay. La Cour en conclut que l’Argentine n’a pas établi le bien-
 ondé de ses allégations sur ce point.

3. L’obligation de coordonner les mesures propres à éviter une modifi-
   cation de l’équilibre écologique (article 36)
  181. L’Argentine soutient que l’Uruguay a violé l’article 36 du statut

65

de 1975, qui fait obligation aux Parties de coordonner, par l’intermé-
diaire de la CARU, les mesures propres à éviter une modification de
 ’équilibre écologique du fleuve. Elle indique que les rejets de l’usine
Orion (Botnia) ont modifié cet équilibre, et cite à titre d’exemples la pro-
 ifération d’algues du 4 février 2009, qui constitue selon elle une preuve
flagrante d’une telle modification, et les rejets de toxines qui seraient à
 ’origine des malformations observées chez les rotifères dont des photo-
graphies ont été présentées à la Cour.
   182. L’Uruguay considère que toute appréciation du comportement
des Parties en ce qui concerne l’article 36 du statut de 1975 doit tenir
compte des règles adoptées par la CARU, car cet article, qui crée une
obligation de coopération, fait référence à ces règles et n’interdit pas en
soi tel ou tel comportement. L’Uruguay estime que l’usine satisfait plei-
nement aux exigences de la CARU concernant l’équilibre écologique du
fleuve, et conclut qu’il n’a pas agi de manière contraire à l’article 36 du
statut de 1975.
   183. Il est rappelé que, aux termes de l’article 36, « [l]es parties coor-
donnent, par l’intermédiaire de la commission, les mesures propres à évi-
 er une modification de l’équilibre écologique et à contenir les fléaux et
autres facteurs nocifs sur le fleuve et dans ses zones d’influence ».
   184. La Cour est d’avis que les Parties ne sauraient satisfaire à cette
obligation isolément, par des actes individuels. Le respect de cette obliga-
 ion exige une action concertée, par l’intermédiaire de la commission.
Cette obligation est l’expression de la recherche par le statut de 1975 de
 ’intérêt collectif, et reflète l’un des objectifs ayant présidé à la mise en
place de mécanismes communs, à savoir celui d’assurer une coordination
entre les initiatives et mesures prises par les Parties aux fins de la gestion
durable et de la protection environnementale du fleuve. Les Parties ont
effectivement coordonné leur action en promulguant, dans le cadre de la
commission, des normes qui figurent aux points E3 et E4 du digeste de la
CARU. L’un des objectifs énoncés au point E3 consiste à « [p]rotéger et
préserver le milieu aquatique et son équilibre écologique ». De même, il
est indiqué au point E4 que celui-ci a été élaboré « suivant ce qui
 était] ... établi dans le[s] ... [a]rticles 36, 37, 38 et 39 ».
   185. Selon la Cour, l’article 36 du statut de 1975 vise à empêcher toute
pollution transfrontière susceptible de modifier l’équilibre écologique du
fleuve, en coordonnant l’adoption des mesures nécessaires à cette fin, par
 ’intermédiaire de la CARU. Il oblige donc les deux Etats à prendre des
mesures concrètes pour éviter toute modification de l’équilibre écolo-
gique. Ces mesures ne se limitent pas à l’adoption d’un cadre réglemen-
 aire — ce qu’ont fait les Parties par l’intermédiaire de la CARU ; les
deux Parties sont également tenues de respecter et de mettre en œuvre les
mesures ainsi adoptées. Comme la Cour l’a souligné dans l’affaire relative
au Projet Gabčíkovo-Nagymaros :

     « dans le domaine de la protection de l’environnement, la vigilance et
     la prévention s’imposent en raison du caractère souvent irréversible

66

     des dommages causés à l’environnement et des limites inhérentes
     au mécanisme même de réparation de ce type de dommages »
     (Projet Gabčíkovo-Nagymaros (Hongrie/Slovaquie), arrêt, C.I.J.
     Recueil 1997, p. 78, par. 140).
   186. Les Parties divergent encore quant à la nature de l’obligation
énoncée à l’article 36 ; elles s’opposent en particulier sur la question de
savoir s’il s’agit d’une obligation de comportement ou de résultat.
L’Argentine soutient que, suivant leur sens ordinaire, les articles 36 et 41
du statut de 1975 établissent l’un et l’autre une obligation de résultat.
   187. La Cour considère que l’obligation formulée à l’article 36 incombe
aux deux Parties et leur impose d’adopter un comportement spécifique
consistant à prendre les mesures nécessaires de façon coordonnée, par
 ’intermédiaire de la commission, pour éviter toute modification de l’équi-
 ibre écologique. L’obligation d’adopter des mesures réglementaires ou
administratives, que ce soit de manière individuelle ou conjointe, et de les
mettre en œuvre constitue une obligation de comportement. Les deux
Parties doivent donc, en application de l’article 36, faire preuve de la dili-
gence requise (« due diligence ») en agissant dans le cadre de la commis-
sion pour prendre les mesures nécessaires à la préservation de l’équilibre
écologique du fleuve.
   188. Cette vigilance et cette prévention sont particulièrement impor-
 antes lorsqu’il s’agit de préserver l’équilibre écologique puisque les effets
négatifs des activités humaines sur les eaux du fleuve risquent de toucher
d’autres composantes de l’écosystème du cours d’eau, telles que sa flore,
sa faune et son lit. L’obligation de coordonner, par l’intermédiaire de la
commission, l’adoption des mesures nécessaires, ainsi que la mise en
application et le respect de ces mesures, jouent dans ce contexte un rôle
central dans le système global de protection du fleuve Uruguay établi par
 e statut de 1975. Il est dès lors d’une importance cruciale que les Parties
respectent cette obligation.
   189. La Cour conclut des développements qui précèdent que l’Argen-
 ine n’a pas démontré de manière convaincante que l’Uruguay a refusé de
prendre part aux efforts de coordination prévus par l’article 36, en viola-
 ion de celui-ci.

4. L’obligation d’empêcher la pollution et de préserver le milieu aqua-
   tique (article 41)

  190. L’article 41 est ainsi libellé :
       « Sans préjudice des fonctions assignées à la commission en la
     matière, les parties s’obligent :
     a) à protéger et à préserver le milieu aquatique et, en particulier, à
         en empêcher la pollution en établissant des normes et en adop-
         tant les mesures appropriées, conformément aux accords inter-
         nationaux applicables et, le cas échéant, en harmonie avec les

67

        directives et les recommandations des organismes techniques
        internationaux ;
     b) à ne pas abaisser, dans leurs systèmes juridiques respectifs :
        1) les normes techniques en vigueur pour prévenir la pollution
            des eaux, et
        2) les pénalités établies pour les infractions ;
     c) à s’informer mutuellement des normes qu’elles se proposent
        d’établir en matière de pollution des eaux, en vue d’établir des
        normes équivalentes dans leurs systèmes juridiques respectifs. »
   191. Selon l’Argentine, en autorisant le rejet de nutriments supplémen-
 aires dans un fleuve qui connaît des phénomènes d’eutrophisation,
d’inversion de courant et de stagnation, l’Uruguay a violé l’obligation qui
 ui incombe d’empêcher la pollution, faute d’avoir prescrit des mesures
appropriées en ce qui concerne l’usine Orion (Botnia) et respecté les
accords internationaux en matière d’environnement applicables, notam-
ment la convention sur la diversité biologique et la convention de Ram-
sar. Elle soutient que le statut de 1975 interdit toute pollution portant
atteinte à la protection et à la préservation du milieu aquatique ou modi-
fiant l’équilibre écologique du fleuve. L’Argentine affirme en outre que
 ’obligation d’empêcher la pollution du fleuve est une obligation de résul-
 at et qu’elle ne porte pas seulement sur la protection du milieu aquatique
proprement dit, mais s’étend également à toute utilisation raisonnable et
 égitime du fleuve, y compris au tourisme et aux autres usages récréatifs.
   192. L’Uruguay soutient que l’obligation d’« empêcher la pollution »
énoncée à l’alinéa a) de l’article 41 du statut de 1975 n’emporte pas
 ’interdiction de tout déversement dans le fleuve. Seuls les rejets supé-
rieurs aux limites fixées conjointement par les Parties au sein de la
CARU, conformément à leurs obligations internationales, et qui ont
pour cette raison des effets préjudiciables, sont susceptibles d’être quali-
fiés de « pollution » au sens de l’article 40 du statut de 1975. De surcroît,
 ’Uruguay estime que l’article 41 crée une obligation de comportement, et
non de résultat, mais que, de fait, cela importe peu puisqu’il s’est acquitté
de son devoir d’empêcher la pollution en exigeant de l’usine qu’elle
réponde aux normes relatives aux meilleures techniques disponibles.
   193. Avant d’en venir à l’analyse de l’article 41, la Cour rappelle ce qui
suit :
        « L’obligation générale qu’ont les Etats de veiller à ce que les acti-
     vités exercées dans les limites de leur juridiction ou sous leur contrôle
     respectent l’environnement dans d’autres Etats ou dans des zones ne
     relevant d’aucune juridiction nationale fait maintenant partie du
     corps de règles du droit international de l’environnement. » (Licéité
     de la menace ou de l’emploi d’armes nucléaires, avis consultatif,
     C.I.J. Recueil 1996 (I), p. 242, par. 29.)
 194. Dans le cadre de l’affaire relative au Projet Gabčíkovo-
Nagymaros, la Cour a par ailleurs eu l’occasion de souligner que « les

68

Parties devraient, ensemble, examiner à nouveau les effets sur l’environ-
nement de l’exploitation de la centrale de Gabčíkovo » (Projet Gabčíkovo-
Nagymaros (Hongrie/Slovaquie), arrêt, C.I.J. Recueil 1997, p. 78,
par. 140). C’est en gardant à l’esprit ces déclarations que la Cour
analysera maintenant l’article 41 du statut de 1975.
   195. Compte tenu du rôle central de cette disposition dans le différend
qui oppose les Parties à la présente affaire, ainsi que des profondes diver-
gences entre celles-ci en ce qui concerne l’interprétation et l’application
de cette disposition, la Cour souhaiterait faire quelques observations
d’ordre général sur le contenu normatif de l’article 41 avant de se pencher
sur les arguments spécifiques des Parties. Premièrement, selon la Cour,
 ’article 41 établit une distinction claire entre les fonctions réglementaires
confiées à la CARU en vertu du statut de 1975 — qui font l’objet de
 ’article 56 — et l’obligation que ledit article impose aux Parties d’adop-
 er individuellement des normes et des mesures destinées à « protéger et à
préserver le milieu aquatique et, en particulier, à en empêcher la pollu-
 ion ». Ainsi, l’obligation que les Parties s’engagent à respecter en vertu
de l’article 41, qui est distincte de celles prévues aux articles 36 et 56 du
statut de 1975, consiste à adopter les normes et mesures appropriées au
sein de leurs systèmes juridiques nationaux respectifs afin de protéger et
de préserver le milieu aquatique et d’en empêcher la pollution. Cette
conclusion est confortée par le libellé des alinéas b) et c) de l’article 41,
qui mentionnent la nécessité pour les Parties de n’abaisser ni les normes
 echniques ni les pénalités en vigueur dans leurs législations respectives
et de s’informer mutuellement des normes qu’elles se proposent d’édicter
en vue d’établir des normes équivalentes dans leurs systèmes juridiques
respectifs.
   196. Deuxièmement, selon la Cour, une simple lecture du texte de
 ’article 41 montre que ce sont les normes et mesures que les Parties sont
 enues d’établir dans leurs systèmes juridiques respectifs qui doivent être
« conform[es] aux accords internationaux applicables » et, « le cas échéant,
en harmonie avec les directives et les recommandations des organismes
 echniques internationaux ».
   197. Troisièmement, l’obligation de « préserver le milieu aquatique et,
en particulier, [d’]en empêcher la pollution en établissant des normes et
en adoptant les mesures appropriées » impose d’exercer la diligence requise
 « due diligence ») vis-à-vis de toutes les activités qui se déroulent sous la
 uridiction et le contrôle de chacune des parties. Cette obligation impli-
que la nécessité non seulement d’adopter les normes et mesures appro-
priées, mais encore d’exercer un certain degré de vigilance dans leur mise
en œuvre ainsi que dans le contrôle administratif des opérateurs publics
et privés, par exemple en assurant la surveillance des activités entreprises
par ces opérateurs, et ce, afin de préserver les droits de l’autre partie. Par
conséquent, la responsabilité d’une partie au statut de 1975 serait engagée
s’il était démontré qu’elle n’avait pas agi avec la diligence requise, faute
d’avoir pris toutes les mesures appropriées pour assurer l’application de
 a réglementation pertinente à un opérateur public ou privé relevant de sa

69

 uridiction. L’obligation de diligence requise qu’impose l’alinéa a) de
 ’article 41 en ce qui concerne l’adoption et la mise en œuvre des normes
et mesures appropriées est encore renforcée par la double exigence que
ces normes et mesures soient « conform[es] aux accords internationaux
applicables » et, « le cas échéant, en harmonie avec les directives et les
recommandations des organismes techniques internationaux ». Cette exi-
gence présente l’avantage de garantir que les normes et mesures adoptées
par les parties soient conformes aux accords internationaux applicables et
prennent en même temps en compte les normes techniques convenues au
niveau international.
   198. Enfin, la portée de l’obligation d’empêcher la pollution doit être
déterminée à la lumière de la définition de la pollution donnée à l’ar-
 icle 40 du statut de 1975. Celui-ci se lit ainsi : « Aux fins du présent statut,
 e terme « pollution » désigne l’introduction directe ou indirecte par
 ’homme de substances ou d’énergie nocives dans le milieu aquatique », le
concept d’« effets nocifs » étant pour sa part défini comme suit dans le
digeste de la CARU :
     « tout changement de la qualité des eaux qui empêche ou entrave
     leur utilisation légitime, produisant des effets délétères ou portant
     atteinte aux ressources vivantes, un risque à la santé humaine, une
     menace aux activités aquatiques y compris la pêche, ou la réduction
     des activités de récréation » (titre I, chapitre 1, section 2, article 1,
     alinéa c), du digeste de la CARU (E3)).
   199. Le digeste reflète la volonté des Parties et leur interprétation des
dispositions du statut de 1975. Tout comme de nombreuses autres dispo-
sitions du statut, l’article 41 énonce les obligations d’ordre général, dont
 es Parties sont convenues, de réglementer et de limiter l’utilisation du
fleuve et de protéger son environnement ; c’est par le biais de l’activité
réglementaire coordonnée de la CARU, telle que définie à l’article 56 du
statut, de l’activité réglementaire de chacune des parties, ou par ces deux
moyens, qu’un contenu plus précis est donné à ces obligations d’ordre
général. Les deux types d’activités réglementaires sont conçus pour être
complémentaires. Ainsi qu’expliqué plus bas (voir paragraphes 201 à 202,
et 214), les normes établies par la CARU concernent principalement la
qualité de l’eau. Le digeste de la CARU établit seulement des limites
générales pour certains rejets ou effluents provenant d’installations indus-
 rielles, tels que les « hydrocarbures », les « solides sédimentables » et les
« huiles et graisses », mais prévoit explicitement que la réglementation de
ces questions est du ressort de chacune des parties. Il dispose également
que, en ce qui concerne les effluents relevant de leur juridiction, chacune
des parties doit prendre les « mesures correctives » nécessaires pour assu-
rer la conformité aux normes relatives à la qualité de l’eau (digeste de la
CARU, point E3 : pollution, titre 2, chapitre 5, section 1, article 3). En
Uruguay, ces mesures ont pris la forme d’un règlement sur la qualité des
eaux (décret no 253/79) et, en ce qui concerne l’usine Orion (Botnia),
des conditions imposées dans le cadre de l’autorisation délivrée par le

70

MVOTMA. En Argentine, la province d’Entre Ríos, qui jouxte le fleuve
sur la rive opposée au site de l’usine, a réglementé les rejets industriels par
des décrets qui reconnaissent également le caractère contraignant du
digeste de la CARU (décret réglementaire no 5837, gouvernement d’Entre
Ríos (26 décembre 1991), et décret réglementaire no 5394, gouvernement
d’Entre Ríos (7 avril 1997)).
   200. La Cour estime qu’il convient de traiter à ce stade de la question
des règles à l’aune desquelles doit s’apprécier toute allégation de violation
et, plus précisément, l’existence d’« effets nocifs ». La Cour considère
qu’il convient de rechercher ces règles dans le statut de 1975, dans les
mesures communes que les Parties ont adoptées de manière coor-
donnée par l’intermédiaire de la CARU (comme le prévoit le texte
 ntroductif des articles 41 et 56 du statut), et dans les dispositions
réglementaires adoptées par chacune des Parties dans la mesure exigée
par le statut de 1975 (comme le prévoient les alinéas a), b) et c) de
 ’article 41).
   201. En vertu de l’alinéa a) de l’article 56, la CARU a notamment
pour fonction d’établir le cadre réglementaire relatif à la prévention de la
pollution ainsi qu’à la conservation et à la préservation des ressources
biologiques. C’est dans l’exercice de ce pouvoir réglementaire que la com-
mission a adopté en 1984 le digeste sur les utilisations des eaux du fleuve
Uruguay, qu’elle a depuis modifié. En 1990, lorsqu’elles ont adopté
 e point E3 du digeste, les Parties ont indiqué l’avoir élaboré au titre
de l’alinéa f) de l’article 7 du traité de 1961 ainsi que des articles 35,
36, 41 à 45 et 56, alinéa a), point 4), du statut de 1975. Ainsi que men-
 ionné dans le digeste, les « objectifs de base » du point E3 sont les
suivants :
     « a) protéger et préserver le milieu aquatique et son équilibre éco-
          logique ;
       b) assurer toute utilisation légitime des eaux, en tenant compte des
          besoins à long terme et particulièrement [de] ceux concernant la
          consommation humaine ;
       c) prévenir toute nouvelle forme de pollution et essayer de la
          réduire, lorsque les valeurs de référence adoptées pour les dif-
          férentes utilisations légitimes des eaux du fleuve sont dépassées ;
       d) promouvoir la recherche scientifique en matière de pollution. »
          (Titre I, chapitre 2, section 1, article 1.)
   202. Les normes établies dans le cadre du digeste ne sont toutefois pas
exhaustives. Comme cela a été indiqué précédemment, il est prévu qu’elles
soient complétées par les normes et mesures devant être adoptées par
chacune des Parties dans le cadre de sa législation interne.
   La Cour appliquera donc, outre le statut de 1975, ces deux ensembles
de règles pour déterminer si les Parties ont violé les obligations qu’elles
avaient contractées en ce qui concerne les rejets d’effluents de l’usine et
 ’impact de ces rejets sur la qualité des eaux, l’équilibre écologique et la
diversité biologique du fleuve.

71

     a) Evaluation de l’impact sur l’environnement

   203. La Cour se penchera maintenant sur la relation entre la nécessité
de réaliser une évaluation de l’impact sur l’environnement, lorsque l’acti-
vité projetée risque d’avoir un effet préjudiciable sur une ressource par-
 agée et de causer un dommage transfrontière, et les obligations qui
 ncombent aux Parties en vertu des alinéas a) et b) de l’article 41 du sta-
 ut de 1975. Les Parties conviennent de la nécessité de procéder à une
évaluation de l’impact sur l’environnement. L’Argentine soutient que,
prises dans leur globalité, les obligations prévues par le statut imposaient
 ’obligation de procéder à une évaluation de l’impact sur l’environnement
avant d’autoriser Botnia à construire l’usine, ce dont convient l’Uruguay.
En revanche, les Parties sont en désaccord quant à la portée et au
contenu de l’évaluation de l’impact sur l’environnement à laquelle aurait
dû procéder l’Uruguay en ce qui concerne le projet d’usine Orion (Bot-
nia). L’Argentine soutient en premier lieu que l’Uruguay a manqué de
s’assurer que « des évaluations environnementales complètes [avaient été]
préparées préalablement à ses décisions d’autoriser la construction… » et,
en second lieu, que « [l]es décisions de l’Uruguay [ont été] ... basées sur
des évaluations environnementales qui [n’étaient] pas satisfaisantes »,
essentiellement parce que l’Uruguay n’a pas pris en compte l’ensemble
des impacts potentiels de l’usine, alors que le droit international et la pra-
 ique internationale l’exigeaient ; elle mentionne à cet égard la convention
de 1991 sur l’évaluation de l’impact sur l’environnement dans un contexte
 ransfrontière de la Commission économique des Nations Unies pour
 ’Europe (ci-après la « convention d’Espoo ») (RTNU, vol. 1989, p. 309)
ainsi que les buts et principes de l’évaluation de l’impact sur l’environne-
ment adoptés en 1987 par le Programme des Nations Unies pour l’envi-
ronnement (ci-après les « buts et principes du PNUE ») (UNEP/WG.152/4
Annexe (1987), document adopté par le conseil d’administration du
PNUE lors de sa 14e session (déc. 14/25 (1987)). L’Uruguay admet que,
conformément à la pratique internationale, une évaluation de l’impact
sur l’environnement de l’usine Orion (Botnia) était nécessaire, mais sou-
 ient que le droit international n’impose aucune condition quant au
contenu d’une telle évaluation, sa réalisation relevant d’une procédure
nationale, et non internationale, du moins lorsque le projet concerné n’est
pas un projet commun à plusieurs Etats. L’Uruguay estime que, en vertu
de la pratique des Etats et du projet d’articles sur la prévention des dom-
mages transfrontières résultant d’activités dangereuses adopté en 2001
par la Commission du droit international, le droit international lui impose
uniquement d’évaluer les éventuels effets nocifs transfrontières du
projet sur les êtres humains, les biens et l’environnement des autres Etats,
sans qu’il soit nécessaire d’évaluer les risques lointains ou purement
 héoriques.
   204. La Cour considère que, pour s’acquitter comme il se doit des obli-
gations qu’elles tiennent des alinéas a) et b) de l’article 41 du statut
de 1975, les Parties sont tenues, aux fins de protéger et de préserver le

72

milieu aquatique lorsqu’elles envisagent des activités pouvant éventuelle-
ment causer un dommage transfrontière, de procéder à une évaluation de
’impact sur l’environnement. Comme la Cour l’a relevé dans l’affaire du
Différend relatif à des droits de navigation et des droits connexes,
     « il existe des cas où l’intention des parties au moment même de la
     conclusion du traité a été, ou peut être présumée avoir été, de confé-
     rer aux termes employés — ou à certains d’entre eux — un sens ou
     un contenu évolutif et non pas intangible, pour tenir compte notam-
     ment de l’évolution du droit international » (Différend relatif à des
     droits de navigation et des droits connexes (Costa Rica c. Nicara-
     gua), arrêt, C.I.J. Recueil 2009, p. 242, par. 64).
Ainsi, l’obligation de protéger et de préserver, énoncée à l’alinéa a) de
 ’article 41 du statut, doit être interprétée conformément à une pratique
acceptée si largement par les Etats ces dernières années que l’on peut
désormais considérer qu’il existe, en droit international général, une obli-
gation de procéder à une évaluation de l’impact sur l’environnement lors-
que l’activité industrielle projetée risque d’avoir un impact préjudiciable
 mportant dans un cadre transfrontière, et en particulier sur une res-
source partagée. De plus, on ne pourrait considérer qu’une partie s’est
acquittée de son obligation de diligence, et du devoir de vigilance et de
prévention que cette obligation implique, dès lors que, prévoyant de réa-
 iser un ouvrage suffisamment important pour affecter le régime du fleuve
ou la qualité de ses eaux, elle n’aurait pas procédé à une évaluation de
 ’impact sur l’environnement permettant d’apprécier les effets éventuels
de son projet.
   205. La Cour note que ni le statut de 1975 ni le droit international
général ne précisent la portée et le contenu des évaluations de l’impact sur
 ’environnement. Elle relève par ailleurs que l’Argentine et l’Uruguay ne
sont pas parties à la convention d’Espoo. Enfin, elle constate que l’autre
 nstrument cité par l’Argentine à l’appui de son argument, à savoir les
buts et principes du PNUE, ne lie pas les Parties, mais doit, en tant qu’il
s’agit de directives établies par un organisme technique international, être
pris en compte par chacune des Parties conformément à l’alinéa a) de
 ’article 41 lorsqu’elle adopte des mesures dans le cadre de sa réglemen-
 ation interne. En outre, cet instrument dispose seulement que « [l]es
effets sur l’environnement devraient être évalués, dans une [évaluation de
 ’impact sur l’environnement], à un niveau de détail correspondant à leur
 mportance probable du point de vue de l’environnement » (principe 5),
mais ne spécifie aucunement les éléments qu’une telle évaluation doit à
 out le moins contenir. Dès lors, la Cour estime qu’il revient à chaque
Etat de déterminer, dans le cadre de sa législation nationale ou du pro-
cessus d’autorisation du projet, la teneur exacte de l’évaluation de l’impact
sur l’environnement requise dans chaque cas en prenant en compte la
nature et l’ampleur du projet en cause et son impact négatif probable sur
 ’environnement, ainsi que la nécessité d’exercer, lorsqu’il procède à une
 elle évaluation, toute la diligence requise. La Cour estime par ailleurs

73

qu’une évaluation de l’impact sur l’environnement doit être réalisée avant
 a mise en œuvre du projet. En outre, une fois les opérations commencées,
une surveillance continue des effets dudit projet sur l’environnement sera
mise en place, qui se poursuivra au besoin pendant toute la durée de vie
du projet.
   206. La Cour a déjà examiné la place qu’occupe l’évaluation de l’impact
sur l’environnement dans le cadre des obligations de nature procédurale
 mposées aux Parties par le statut de 1975 (paragraphes 119 et 120). Elle
se penchera à présent sur les points en litige concernant spécifiquement le
rôle de ce type d’évaluation dans le respect des obligations de fond des
Parties, c’est-à-dire sur les questions de savoir, d’une part, si cette évalua-
 ion aurait, sur le plan méthodologique, nécessairement dû envisager
d’autres sites possibles, compte tenu de la capacité de réception du
fleuve dans la zone où l’usine devait être construite, et, d’autre part, si les
populations susceptibles d’être affectées, en l’occurrence les popula-
 ions riveraines uruguayenne comme argentine, auraient dû être
consultées, ou l’ont en fait été, dans le cadre d’une évaluation de
 ’impact sur l’environnement.

     i) Le choix du site de Fray Bentos pour l’usine Orion (Botnia)

   207. Selon l’Argentine, si l’évaluation de l’impact sur l’environnement
réalisée par l’Uruguay est insuffisante, c’est notamment parce qu’elle ne
prévoit pas d’autres emplacements possibles pour la construction de
 ’usine, comme l’exige le droit international (buts et principes du PNUE,
convention d’Espoo, politique opérationnelle SFI 4.01). L’Argentine sou-
 ient que le site choisi est particulièrement sensible d’un point de vue éco-
 ogique et qu’il n’est pas propice à la dispersion des polluants « eu égard
à la nature des eaux qui recevront la pollution, à la propension du site à
 a sédimentation et à l’eutrophisation, au phénomène d’inversion de cou-
rant et à la proximité de l’agglomération la plus importante du fleuve
Uruguay ».
   208. L’Uruguay répond que le site de Fray Bentos a été initialement
retenu en raison du volume d’eau particulièrement important du fleuve à
cet endroit, qui constituerait un facteur propice à la dilution des effluents.
Il précise que le site est en outre aisément accessible par voie fluviale, ce
qui facilite la livraison des matières premières, et qu’une main-d’œuvre
 ocale y est disponible. L’Uruguay considère que, s’il existe une obliga-
 ion d’envisager d’autres sites, les instruments invoqués en ce sens par
 ’Argentine ne font pas obligation de le faire dans le cadre d’une évalua-
 ion de l’impact sur l’environnement, à moins que les circonstances ne
 ’imposent. Enfin, l’Uruguay affirme qu’il a de toute façon étudié les
autres sites possibles et que l’opportunité du choix du site de l’usine
Orion (Botnia) a été évaluée de manière exhaustive.
   209. La Cour examinera à présent la question de savoir si, d’une part,
 ’Uruguay a manqué d’exercer la diligence requise dans le cadre de
son évaluation de l’impact sur l’environnement, en particulier en ce qui

74

concerne le choix de l’emplacement de l’usine, et si, d’autre part, le site
retenu, en l’occurrence Fray Bentos, était impropre à la construction
d’une installation produisant des rejets industriels de cette nature et de
cette ampleur ou pouvait avoir un impact préjudiciable sur le fleuve.
   210. S’agissant du premier point, la Cour a déjà indiqué que la conven-
 ion d’Espoo n’était pas applicable en l’espèce (voir paragraphe 205 ci-
dessus) ; pour ce qui est des buts et principes du PNUE auxquels l’Argen-
 ine fait référence, et dont le caractère juridique a été explicité plus haut
au paragraphe 205, la Cour rappelle que l’alinéa c) du principe 4 dispose
simplement qu’une évaluation de l’impact sur l’environnement doit au
minimum contenir « [une] description des autres solutions possibles, le cas
échéant ». Il convient par ailleurs de noter que l’Uruguay a précisé à plu-
sieurs reprises que l’opportunité du choix de Fray Bentos avait été éva-
 uée de manière exhaustive et que d’autres emplacements possibles avaient
été envisagés. La Cour relèvera encore que l’étude d’impact cumulé (ci-
après « CIS », selon l’acronyme anglais de « Cumulative Impact Study »)
finale réalisée par la SFI en septembre 2006 montre que Botnia a évalué
au total quatre sites en 2003 — La Paloma, Paso de los Toros, Nueva Pal-
mira et Fray Bentos —, avant de retenir celui de Fray Bentos. Ces éva-
 uations concluaient que le site de La Paloma ne convenait pas parce que
 es quantités d’eau douce y étaient limitées et qu’il abritait d’importantes
populations d’oiseaux, que celui de Nueva Palmira devait être écarté
en raison de la présence de zones résidentielles, récréatives et culturel-
 ement importantes à proximité, et que celui de Paso de los Toros
était à exclure en raison d’un trop faible débit pendant la saison
sèche, d’un conflit potentiel avec d’autres utilisations de l’eau et d’un
manque d’infrastructures. Dès lors, la Cour n’est pas convaincue
par l’argument de l’Argentine selon lequel une évaluation des diffé-
rents sites possibles n’a pas eu lieu avant le choix de l’emplacement
définitif.
   211. S’agissant du second point, la Cour ne peut manquer d’observer
que le choix de l’emplacement effectif d’une usine telle que celle cons-
 ruite le long du fleuve Uruguay devrait tenir compte de la capacité des
eaux du fleuve à recevoir, diluer et disperser des rejets d’effluents d’une
 nstallation de cette nature et de cette ampleur.
   212. La Cour relève que, sur la question de la capacité de réception des
eaux du fleuve à l’emplacement de l’usine, les Parties sont en désaccord
sur les caractéristiques géomorphologiques et hydrodynamiques du fleuve
dans la zone en question, notamment en ce qui concerne son débit et la
manière dont le courant, y compris son sens et sa vitesse, agit à son tour
sur la dispersion et la dilution des polluants. Les différentes interpréta-
 ions avancées par les Parties quant au débit du fleuve résultent peut-être
des différents modèles utilisés par celles-ci pour analyser les caractéristi-
ques hydrodynamiques du fleuve Uruguay à Fray Bentos. L’Argentine a
eu recours à un modèle tridimensionnel s’appuyant sur des mesures de la
vitesse et du sens du courant à dix profondeurs différentes, et s’est servie
d’un sonar — un profileur de courant à effet Doppler (ci-après « sonar

75

ADCP ») — pour enregistrer, pendant environ un an, la vitesse du cou-
rant à différentes profondeurs. Le système tridimensionnel a produit
un grand nombre de données, intégrées ensuite dans un modèle hydro-
dynamique numérique. En revanche, Botnia a fondé son évaluation
de l’impact sur l’environnement sur un modèle bidimensionnel — le
RMA2. L’étude d’impact cumulé d’EcoMetrix, quant à elle, se fondait
à la fois sur un modèle tridimensionnel et sur un modèle bidimen-
sionnel, mais n’indiquait pas si un sonar ADCP avait été utilisé à
différentes profondeurs.
   213. La Cour n’estime pas nécessaire d’examiner en détail la validité
scientifique et technique des différents types de modélisation, de calibrage
et de validation mis en œuvre par les Parties pour déterminer le débit du
fleuve et le sens de son courant dans la zone concernée. La Cour observe
cependant que, si les deux Parties conviennent que des inversions de cou-
rant se produisent fréquemment et que des périodes de bas débit et de
stagnation peuvent être observées dans la zone concernée, elles sont en
désaccord sur les conséquences de ces phénomènes pour les rejets de
 ’usine Orion (Botnia) dans ce tronçon du fleuve.
   214. La Cour est d’avis que, en élaborant ses normes relatives à la
qualité de l’eau conformément aux articles 36 et 56 du statut de 1975, la
CARU a certainement tenu compte de la capacité de réception et de la
sensibilité des eaux du fleuve, y compris dans les zones fluviales qui bor-
dent Fray Bentos. Dès lors, s’il n’est pas établi que les rejets d’effluents de
 ’usine Orion (Botnia) ont, du fait de leur taux de concentration, excédé
 es limites fixées par ces normes, la Cour ne saurait conclure que l’Uru-
guay a violé les obligations lui incombant en vertu du statut de 1975. Qui
plus est, aucune des Parties n’a soutenu devant la Cour que, en élaborant
ses normes relatives à la qualité de l’eau, la CARU n’avait pas dûment
 enu compte des caractéristiques géomorphologiques et hydrologiques du
fleuve et de la capacité de ses eaux à disperser et diluer différents types de
rejets. La Cour estime que, si pareille insuffisance était avérée, notam-
ment en ce qui concerne certaines portions du fleuve, telles que le tronçon
qui borde Fray Bentos, les Parties devraient entamer une révision des
normes relatives à la qualité de l’eau établies par la CARU pour s’assurer
qu’elles tiennent bien compte des caractéristiques du fleuve et permettent
d’en protéger les eaux et l’écosystème.

     ii) Consultation des populations concernées

  215. Les Parties sont en désaccord sur la mesure dans laquelle les
populations susceptibles d’être affectées par la construction de l’usine
Orion (Botnia), notamment les riverains en Argentine, ont été consultées
au cours de la réalisation de l’évaluation de l’impact sur l’environnement.
Les deux Parties conviennent que la consultation des populations concer-
nées doit faire partie de l’évaluation de l’impact sur l’environnement,
mais l’Argentine affirme que le droit international impose aux Etats des
obligations spécifiques à cet égard. A l’appui de cet argument, elle cite les

76

articles 2.6 et 3.8 de la convention d’Espoo, l’article 13 du projet d’arti-
cles de la Commission du droit international de 2001 sur la prévention
des dommages transfrontières résultant d’activités dangereuses et les
principes 7 et 8 des buts et principes du PNUE. L’Uruguay estime que
 es dispositions invoquées par l’Argentine ne peuvent servir de fon-
dement juridique à une obligation de consulter les populations
concernées et ajoute qu’en tout état de cause ces populations ont bien
été consultées.
   216. La Cour estime qu’aucune obligation juridique de consulter les
populations concernées ne découle pour les Parties des instruments invo-
qués par l’Argentine.
   217. En ce qui concerne les faits de l’espèce, la Cour note que, tant
avant qu’après l’octroi de l’autorisation environnementale préalable,
 ’Uruguay a entrepris des activités visant à consulter les populations
concernées, à la fois sur la rive argentine et sur la rive uruguayenne du
fleuve. Ainsi, des réunions ont eu lieu le 2 décembre 2003 à Río Negro et
 e 26 mai 2004 à Fray Bentos, avec la participation d’organisations non
gouvernementales argentines. En outre, le 21 décembre 2004, une séance
publique de discussion a eu lieu à Fray Bentos, qui, selon l’Uruguay, a
porté entre autres sujets sur la
     « manipulation de produits chimiques dans l’usine et dans le port,
     l’apparition de pluies acides, de dioxines, de furanes et d’autres com-
     posés polychlorés hautement toxiques pouvant avoir des effets dom-
     mageables sur l’environnement, la conformité à la convention de
     Stockholm, les rejets atmosphériques de l’usine, les émissions élec-
     tromagnétiques et électrostatiques [et] les rejets liquides dans le
     fleuve ».
Des habitants de Fray Bentos et des régions voisines d’Uruguay et
d’Argentine ont participé à la réunion et présenté 138 documents, dans
 esquels sont exposées leurs questions ou préoccupations.
   218. De plus, la Cour note que, entre juin et novembre 2005, plus de
quatre-vingts entretiens ont été menés par le Consensus Building Insti-
 ute, organisation sans but lucratif spécialisée dans la facilitation du dia-
 ogue, la médiation et la négociation, que la SFI avait chargée de ce
 ravail. Ces entretiens se sont déroulés entre autres à Fray Bentos, Gua-
 eguaychú, Montevideo et Buenos Aires ; y ont notamment participé des
groupes de la société civile, des organisations non gouvernementales, des
associations professionnelles, des représentants officiels, des agences de
 ourisme, des chefs d’entreprise locaux, des pêcheurs, des agriculteurs et
des propriétaires de plantations des deux rives du fleuve. En décembre
2005, le projet d’étude d’impact cumulé et le rapport du Consensus Buil-
ding Institute ont été publiés, et la SFI a ouvert une période de consulta-
 ion afin de recevoir de nouveaux commentaires des parties prenantes en
Argentine et en Uruguay.
   219. Compte tenu de ce qui précède, la Cour constate qu’une consulta-
 ion par l’Uruguay des populations concernées a bien eu lieu.

77

     b) La question des techniques de production utilisées à l’usine Orion
        (Botnia)

   220. L’Argentine soutient que l’Uruguay n’a pas pris toutes les me-
sures propres à empêcher la pollution en n’exigeant pas de l’usine qu’elle
utilise les « meilleures techniques disponibles », alors que cette exigence
résulterait de l’alinéa d) de l’article 5 de la convention POP, dont les dis-
positions seraient incorporées, par l’effet de la « clause de renvoi », dans
 ’alinéa a) de l’article 41 du statut de 1975. Selon l’Argentine, les rap-
ports d’experts qu’elle cite établissent que l’usine n’utilise pas les meilleu-
res techniques disponibles et que ses performances sont en deçà des
normes internationales, si l’on considère les diverses techniques de pro-
duction de pâte à papier disponibles. L’Uruguay conteste ces affirma-
 ions. S’appuyant sur l’étude d’impact cumulé finale, le deuxième rap-
port Hatfield et l’audit réalisé à la demande de la SFI par l’AMEC,
 ’Uruguay affirme que, par la technologie qu’elle emploie, l’usine Orion
 Botnia) est une des usines de pâte à papier les plus performantes au
monde, mettant en œuvre les meilleures techniques disponibles et se
conformant notamment aux normes fixées par l’Union européenne dans
ce domaine.
   221. L’Argentine, cependant, dénonce en particulier l’absence de tout
« traitement tertiaire des effluents » (c’est-à-dire un troisième traitement
des résidus de production avant leur rejet dans la nature), qui serait
nécessaire pour réduire le volume des nutriments, dont le phosphore, dès
 ors que les rejets sont déversés dans un environnement très sensible.
L’usine de pâte à papier est, selon l’Argentine, également dépourvue d’un
bassin d’urgence vide, censé contenir les déversements soudains
d’effluents. Répondant à une question posée par un juge, l’Argentine
estime qu’il serait possible d’ajouter un système de traitement tertiaire,
mais que l’Uruguay n’a pas évalué comme il se devait les possibilités
s’offrant en la matière à l’usine Orion (Botnia).
   222. L’Uruguay fait observer que « les experts n’ont pas jugé néces-
saire de prévoir, pour l’usine, une phase de traitement tertiaire ». En
réponse à cette même question, l’Uruguay a fait valoir que, bien que pos-
sible, l’ajout d’une installation de traitement tertiaire ne serait pas globa-
 ement bénéfique pour l’environnement, puisqu’il entraînerait une hausse
 mportante de la consommation d’énergie, des émissions de carbone de
 ’usine, de la production de boues et de l’utilisation de produits chimi-
ques. L’Uruguay a invariablement soutenu que la technique de blanchi-
ment utilisée était adéquate, que les bassins d’urgence installés étaient
suffisants, que la production de composés chimiques synthétiques de
 ’usine répondait aux exigences technologiques et que le risque potentiel
de cette production avait bien été évalué.
   223. Tout d’abord, la Cour fera observer que l’obligation d’empêcher
 a pollution et de protéger ainsi que de préserver le milieu aquatique du
fleuve Uruguay énoncée à l’alinéa a) de l’article 41, et l’exercice de la dili-
gence requise (« due diligence ») qu’elle implique, entraîne la nécessité

78

d’examiner avec soin la technologie à laquelle l’installation industrielle a
recours, en particulier dans un secteur tel que celui de la fabrication de
pâte à papier, où sont souvent employées ou produites des substances
ayant un impact sur l’environnement. Ce point est d’autant plus impor-
 ant que, aux termes de l’alinéa a) de l’article 41, le cadre réglementaire
qu’il incombe aux Parties d’adopter doit être en harmonie avec les direc-
 ives et les recommandations des organismes techniques internationaux.
   224. La Cour note que l’usine Orion (Botnia) utilise le procédé Kraft
de fabrication de pâte blanchie. D’après le document de référence de
décembre 2001 sur les meilleures techniques disponibles en matière de
prévention et de réduction intégrées de la pollution dans l’industrie de la
pâte à papier (ci-après « IPPC-BAT ») de la Commission européenne, que
 es Parties ont qualifié de texte de référence pour ce secteur, le procédé
Kraft, déjà utilisé à l’époque dans environ 80 % de la production mon-
diale de pâte à papier, constitue donc le procédé de production chimique
de pâte à papier le plus répandu. L’usine utilise un procédé de blanchi-
ment exempt de chlore élémentaire dit « léger » (« ECF light »), ainsi que
des systèmes de traitement des eaux usées primaire et secondaire faisant
 ntervenir un procédé de traitement par boues activées.
   225. La Cour estime que, s’agissant de la technologie employée, et sur
 a base des documents que lui ont soumis les Parties, en particulier du
document IPPC-BAT, aucun élément de preuve ne vient à l’appui de la
prétention de l’Argentine selon laquelle l’usine Orion (Botnia) n’appli-
querait pas les meilleures techniques disponibles en matière de rejets
d’effluents par tonne de pâte à papier produite. Cette conclusion est
étayée par le fait que, comme démontré ci-dessous, l’Argentine n’a pas
présenté d’éléments de preuve établissant clairement que l’usine Orion
 Botnia) ne respecte pas les prescriptions du statut de 1975, du digeste de
 a CARU ou des règlements applicables des Parties en ce qui concerne la
concentration d’effluents par litre d’eaux usées déversés par l’usine et la
quantité absolue d’effluents pouvant être rejetée en une journée.
   226. La Cour rappelle que l’Uruguay a soumis de très nombreuses
 nformations relatives à la surveillance des effluents de l’usine Orion
 Botnia), qui figurent dans les multiples rapports établis par EcoMetrix et
 a DINAMA (évaluation indépendante de la performance environnemen-
 ale, réalisée par EcoMetrix à la demande de la SFI (phase 2 : examen de
 a performance environnementale à six mois), juillet 2008 ; évaluation
 ndépendante de la performance environnementale, réalisée par EcoMe-
 rix à la demande de la SFI (phase 3 : examen de la performance environ-
nementale de l’année 2008) (ci-après le « troisième rapport de suivi
d’EcoMetrix »), mars 2009 ; DINAMA, rapport d’évaluation de la per-
 ormance dans la première année d’opération de l’usine Orion (Botnia) et
de la qualité de l’environnement dans la zone d’influence, mai 2009 ;
DINAMA, rapport semestriel des résultats du plan de contrôle des émis-
sions et de la performance environnementale), et que l’Argentine a avancé,
à cet égard, que l’Uruguay bénéficiait, sur cette question, sinon de l’exclu-
sivité des éléments de preuve factuels, du moins d’un accès très privilégié

79

à ceux-ci. La Cour note cependant que l’Argentine a elle-même produit
un grand nombre d’informations factuelles, et que les éléments soumis
par l’Uruguay ou bien lui ont été accessibles à différents stades de la pro-
cédure ou bien figurent dans le domaine public. Aussi n’estime-t-elle pas
que l’Argentine ait été désavantagée en ce qui concerne la production
d’éléments de preuve relatifs aux déversements d’effluents provenant de
 ’usine de pâte à papier.
   227. Afin de déterminer si les concentrations des polluants déversés
par l’usine Orion (Botnia) respectent les limites réglementaires, la Cour
devra les évaluer à l’aune des limites autorisées en matière de rejet
d’effluents — tant en ce qui concerne la concentration d’effluents par litre
d’eaux usées déversés qu’en ce qui concerne la quantité absolue d’effluents
pouvant être rejetée en une journée — figurant dans les textes de régle-
mentation applicables des Parties, tels que qualifiés plus haut par la Cour
au paragraphe 200, et dans les autorisations relatives à l’usine accordées
par les autorités uruguayennes. Le digeste, en effet, ne fixe que des limites
générales pour les « hydrocarbures », les « solides sédimentables » et les
« huiles et graisses », et n’en prévoit pas de spécifiques en ce qui concerne
 es substances à propos desquelles les Parties sont en désaccord. L’Argen-
 ine n’a pas allégué que l’usine Orion (Botnia) n’avait pas respecté les
normes de la CARU relatives aux effluents (digeste de la CARU, point
E3 (1984, tel que modifié)).
   228. De l’examen des données réunies après sa mise en service, telles
qu’elles figurent dans les différents rapports de la DINAMA et d’EcoMe-
 rix, il ne ressort pas que les rejets de l’usine Orion (Botnia) ont excédé les
 imites fixées par les normes relatives aux effluents énoncées dans la régle-
mentation applicable de l’Uruguay telle que qualifiée plus haut par
 a Cour au paragraphe 200 ou dans l’autorisation environnementale
préalable accordée par le MVOTMA (autorisation environnementale
préalable accordée pour l’usine Orion (Botnia) par le MVOTMA
 14 février 2005)), si ce n’est dans quelques cas où les concentrations ont
dépassé les limites autorisées. Des valeurs excédant les limites prescrites
dans le décret no 253/79 ou dans l’autorisation environnementale préala-
ble du MVOTMA n’ont été mesurées qu’en ce qui concerne les paramè-
 res suivants : l’azote, les nitrates et les AOX (composés organo-halogénés
adsorbables). Dans ces cas, les mesures enregistrées pour un jour donné
dépassaient le maximum autorisé. Toutefois, l’autorisation environne-
mentale préalable du 14 février 2005 prévoit expressément la possibilité
de calculer pour ces paramètres une moyenne annuelle. Le dépassement
 e plus notable est celui enregistré pour les AOX, paramètre utilisé sur le
plan international pour surveiller les effluents rejetés par les usines de
pâte à papier, comprenant parfois des polluants organiques persistants
 POP). Selon le document de référence sur les IPPC-BAT, soumis par les
Parties et considéré par elles comme le texte de référence pour ce secteur,
« les autorités chargées de la protection de l’environnement de nombreux
pays ont imposé des restrictions sévères aux rejets de substances organi-
ques chlorées, mesurées en AOX, dans le milieu aquatique ». Après la

80

mise en service de l’usine de pâte à papier, les concentrations d’AOX ont
pu atteindre en une occasion, le 9 janvier 2008, 13 mg/l, alors que la
 imite maximale utilisée dans l’évaluation de l’impact sur l’environnement
et prescrite ultérieurement par le MVOTMA était de 6 mg/l. Toutefois,
en l’absence d’éléments de preuve établissant de manière convaincante
qu’il ne s’agissait pas là d’un épisode isolé mais bien d’un problème plus
durable, la Cour n’est pas à même de conclure que l’Uruguay a violé les
dispositions du statut de 1975.

     c) L’impact des rejets sur la qualité des eaux du fleuve
   229. Comme indiqué ci-dessus (paragraphe 165), les Parties ont, au
cours des trois dernières années, soumis à la Cour quantité de documents
contenant des données et analyses d’ordre factuel et scientifique concer-
nant les concentrations de référence des polluants présents dans le fleuve
avant la mise en service de l’usine, ainsi que les résultats de relevés relatifs
à ses eaux et aux émissions atmosphériques après le début des activités de
production et, pour certains, jusqu’au milieu de l’année 2009.
   230. S’agissant des données de référence, les études et rapports soumis
par les Parties contenaient des informations et analyses relatives, entre
autres, à la qualité de l’eau et de l’air, au phytoplancton et au zooplanc-
 on présents dans le fleuve, aux indicateurs de santé et biomarqueurs de
pollution chez les poissons du fleuve, à la surveillance de l’ichtyofaune
autour de l’usine de pâte à papier Orion (Botnia), aux populations
de poissons et à la diversité des espèces du fleuve, aux concentrations en
acides résiniques, en phénols chlorés et en phytostérols observées
chez les poissons du fleuve, à l’étude des espèces appartenant au genre
Tillandsia, à l’audit avant la mise en service de l’usine Orion (Botnia) et
à des études du mercure et du plomb dans les muscles des poissons.
   231. L’Argentine soutient que les données de référence de l’Uruguay
 aissent à désirer à bien des égards et qu’elles sont, notamment, incom-
plètes. L’Uruguay rejette cette assertion, et prétend que, de fait, l’Argen-
 ine s’est fondée sur ces données pour sa propre évaluation de la qualité
de l’eau. L’Uruguay soutient que, contrairement aux affirmations de
 ’Argentine, il a commencé à recueillir des données de référence en
août 2006, dans le cadre du contrôle préopérationnel de la qualité de
 ’eau effectué par la DINAMA avant la mise en service de l’usine (en
novembre 2007). Ce contrôle s’est étendu sur une période de quinze
mois et est venu compléter près de quinze années d’une surveillance plus
générale menée sous la houlette de la CARU au titre du programme
PROCON (Programme de contrôle de la qualité et de la pollution des
eaux du fleuve Uruguay, selon l’acronyme espagnol de « Programa de
Calidad de Aguas y Control de la Contaminación del Río Uruguay »).
L’Argentine n’a pas, à l’audience, contesté l’allégation du conseil de
 ’Uruguay selon laquelle elle s’était servie des données fournies par celui-
ci pour sa propre évaluation de la qualité de l’eau.
   232. Parmi les données présentées par les Parties concernant le contrôle

81

et le suivi postopérationnel de la performance effective de l’usine quant
aux effets des rejets sur le fleuve figurent des relevés obtenus au moyen de
différents programmes de surveillance. Ces derniers ont été réalisés, entre
autres, par une équipe scientifique argentine regroupant des chercheurs
de deux universités nationales mandatée par le secrétariat d’Etat argentin
à l’environnement et au développement durable (dix sites), par l’OSE
 l’organisme public uruguayen chargé de l’assainissement et de la distri-
bution de l’eau, selon l’acronyme espagnol d’« Obras Sanitarias del
Estado »), par la DINAMA, indépendamment de Botnia (seize sites), et
par Botnia faisant rapport à la DINAMA et à la SFI (quatre sites ; et
prélèvement des effluents).
   233. Les sites de prélèvement relevant de la responsabilité de l’Argen-
 ine sont situés sur la rive argentine du fleuve, le plus en amont d’entre
eux se trouvant à 10 kilomètres de l’usine, le plus en aval à 16 kilomètres
environ. Trois d’entre eux (les sites U0, U2 et U3), néanmoins, se trou-
vent près de l’usine ; et trois autres sont situés dans la baie de Nandubay-
sal et la lagune Inés. Ce sont eux qui ont fourni les données qui, selon le
conseil de l’Argentine, « ont permis aux scientifiques argentins de clai-
rement différencier la baie du reste du fleuve, étant donné qu’elle se
comporte comme un écosystème relativement autonome par rapport à
celui-ci » (rapport scientifique et technique, chapitre 3, annexe intitulée
« Background Biogeochemical Studies », par. 4.1.2 ; voir aussi ibid.,
par. 4.3.1.2).
   234. Les sites de prélèvement relevant de la responsabilité de l’Uru-
guay (DINAMA) et de Botnia sont situés du côté uruguayen du fleuve.
Le point de prélèvement de l’OSE est situé au niveau de la prise d’eau
potable de Fray Bentos, devant la station no 11 de la DINAMA.
   235. L’équipe argentine a recueilli des données entre novembre 2007
et avril 2009, une bonne partie de la surveillance commençant à partir
d’octobre 2008. L’Uruguay, par l’intermédiaire de la DINAMA, assure
une surveillance du site depuis mars 2006, ses plus récents relevés cou-
vrant la période allant jusqu’au mois de juin 2009. L’OSE, dans le cadre
de la responsabilité globale qui lui incombe d’assurer la qualité de l’eau
uruguayenne, a recueilli des informations utiles, qui ont été reprises dans
 es rapports périodiques sur l’exploitation de l’usine.
   236. La Cour dispose également de l’interprétation des données qu’ont
 ournie les experts désignés par les Parties, les Parties elles-mêmes et leurs
conseils. Toutefois, lorsqu’elle appréciera la valeur des éléments de preuve
qui lui ont été soumis, la Cour, afin de déterminer si, en autorisant la
construction et la mise en service de l’usine Orion (Botnia), l’Uruguay a
violé les obligations qui étaient les siennes en vertu des articles 36 et 41 du
statut de 1975, soupèsera et évaluera essentiellement les données elles-
mêmes — et non les interprétations divergentes qu’en ont faites les
Parties ou leurs experts et consultants.
   237. Le désaccord entre les Parties quant à l’impact des effluents reje-
 és par l’usine Orion (Botnia) sur la qualité de l’eau du fleuve porte sur les
paramètres et substances suivants : oxygène dissous ; phosphore total (et

82

 a question connexe de l’eutrophisation due aux phosphates) ; substances
phénoliques ; nonylphénols et éthoxylates de nonylphénol ; dioxines
et furanes. La Cour procédera maintenant à l’examen des moyens de
preuve produits par les Parties en ce qui concerne ces paramètres et
substances.

     i) L’oxygène dissous

   238. C’est à l’audience que l’Argentine a, pour la première fois, fait
état de l’altération des teneurs en oxygène dissous du fleuve que provo-
querait l’usine Orion (Botnia), en renvoyant à des données présentées
dans le rapport de l’organisme public uruguayen OSE. Pour l’Argentine,
puisque l’oxygène dissous contribue à la qualité de l’environnement et
qu’il existe une norme de la CARU fixant (à 5,6 mg/l) sa concentration
minimale dans les eaux du fleuve, l’introduction dans le milieu aquatique,
par l’usine Orion (Botnia), de substances ou d’énergie ayant fait chuter
 es taux d’oxygène dissous en deçà de ce seuil constitue une violation de
 ’obligation d’empêcher la pollution et de préserver ce milieu aquatique.
L’Uruguay soutient que les chiffres que l’Argentine a puisés dans les rele-
vés de l’OSE concernaient l’« oxidabilidad », qui renvoie à la « demande
en oxygène » et non à l’« oxígeno disuelto » — c’est-à-dire l’oxygène dis-
sous —, et qu’une chute du niveau de la demande en oxygène révèle une
amélioration de la qualité de l’eau puisque ce niveau doit être maintenu
aussi bas que possible.
   239. La Cour note qu’en ce qui concerne l’oxygène dissous, une concen-
 ration moyenne de 3,8 mg/l après la mise en service de l’usine constitue-
rait effectivement, si elle était avérée, une violation des normes de la
CARU, ce chiffre étant au-dessous du seuil de 5,6 mg d’oxygène dissous
par litre d’eau requis selon le digeste de la CARU (E3, titre 2, chapitre 4,
section 2). Elle estime toutefois que cette allégation de l’Argentine n’a pas
été prouvée. Premièrement, les chiffres sur lesquels se fonde l’Argentine
ne correspondent pas aux valeurs indiquées dans le troisième rapport de
suivi d’EcoMetrix, qui fait état de concentrations d’oxygène dissous supé-
rieures au seuil fixé par la CARU dans tous les échantillons prélevés entre
 évrier et octobre 2008. Deuxièmement, le rapport de la DINAMA sur la
qualité des eaux de surface et des sédiments de juillet 2009 (rapport semes-
 riel : janvier-juin) (ci-après le « rapport de la DINAMA sur la qualité de
 ’eau ») (voir p. 7, fig. 4.5 : moyenne de 9,4 mg/l) fait état de concentra-
 ions d’oxygène dissous bien supérieures aux valeurs minimales requises
dans le digeste de la CARU. Troisièmement, le rapport de l’Argentine en
date du 30 juin 2009 indique, dans son résumé, que les paramètres de
qualité de l’eau relevés au cours de la période présentaient des valeurs
« normales, avec des variations saisonnières de la température et des
concentrations correspondantes en oxygène dissous ». Les centaines de
valeurs consignées dans les données de ce chapitre du « Rapport
Colombo » étayent cette conclusion, même si certaines sont légèrement
 nférieures. Quatrièmement, les chiffres relatifs à l’oxygène dissous figu-

83

rant dans le rapport de la DINAMA sur la qualité de l’eau présentent
essentiellement les mêmes caractéristiques que ceux recueillis par l’Argen-
 ine — les valeurs sont supérieures au seuil fixé par la CARU, et sont les
mêmes en amont et en aval de l’usine. La Cour en conclut que ces valeurs
ne semblent pas avoir notablement changé au fil du temps et que rien ne
vient étayer l’affirmation selon laquelle la référence à l’« oxidabilidad »
dans le rapport de l’OSE invoquée par l’Argentine devrait être interprétée
comme un renvoi à l’« oxygène dissous ».

     ii) Le phosphore

   240. Les Parties s’accordent sur le niveau élevé de phosphore total
dans le fleuve Uruguay. Selon l’Uruguay, la quantité totale de phosphore
 naturel et anthropique) rejeté dans le fleuve est d’environ 19 000 tonnes
par an, auxquelles l’usine Orion (Botnia) contribue à hauteur de quelque
15 tonnes (pour l’année 2008), voire moins, selon les estimations
pour 2009. L’Argentine n’a pas contesté ces chiffres au cours de la pro-
cédure. L’Uruguay avance en outre qu’il ne saurait être allégué de viola-
 ion des dispositions du statut de 1975, puisque cette forte concentration
ne peut être attribuée avec certitude à l’usine Orion (Botnia), et que la
CARU n’a fixé aucune norme concernant le phosphore. L’Uruguay sou-
 ient également qu’il ressort des données fournies par la DINAMA, com-
parées aux données de référence également recueillies par cette dernière,
que « [l]es teneurs en phosphore étaient généralement plus faibles après la
mise en service de l’usine, par rapport aux données de référence de 2005-
2006 » (troisième rapport de suivi d’EcoMetrix, mars 2009).
   241. L’un des grands points de désaccord entre les Parties concerne le
 ien entre l’augmentation de la concentration de phosphore dans les eaux
du fleuve et la prolifération d’algues survenue en février 2009, ainsi que
 a question de savoir si l’eutrophisation du fleuve est due à l’exploitation
de l’usine Orion (Botnia). L’Argentine affirme que l’usine est à l’origine
de cette eutrophisation et de l’élévation de la teneur en phosphates,
 andis que l’Uruguay nie que l’une comme l’autre soient attribuables à
 ’exploitation de l’usine à Fray Bentos.
   242. La Cour relève que la CARU n’a pas adopté de normes de qualité
de l’eau relatives aux concentrations de phosphore total et de phosphates
dans le fleuve. L’Argentine ne dispose pas, elle non plus, de normes de
qualité de l’eau pour ce qui est du phosphore total. La Cour devra donc
se référer aux normes de qualité de l’eau et limites de rejets de phosphore
 otal édictées par l’Uruguay dans le cadre de sa législation interne, telle
que qualifiée par la Cour plus haut, au paragraphe 200, afin de détermi-
ner si la teneur en phosphore total a dépassé les limites fixées dans les
 extes de réglementation des Parties adoptés conformément à l’alinéa a)
de l’article 41 du statut de 1975. La concentration de phosphore total ne
peut, selon les normes de qualité de l’eau fixées par ce décret, excé-
der 0,025 mg/l pour certaines utilisations, telles que l’eau potable, l’irriga-
 ion des cultures destinées à la consommation humaine et l’utilisation de

84

 ’eau à des fins récréatives qui impliquent un contact humain direct avec
cette eau (décret no 253/79, réglementation de la qualité de l’eau). Le
décret uruguayen fixe aussi — à 5 mg/l — la norme en matière de rejet de
phosphore total (ibid., article 11, alinéa 2)). L’usine Orion (Botnia) doit
satisfaire à l’une et l’autre de ces normes.
   243. La Cour estime que, sur la base des éléments de preuve qui lui ont
été soumis, l’usine Orion (Botnia) a jusqu’à présent satisfait aux normes
en matière de rejet de phosphore total. Dans ce contexte, la Cour note
que, selon le troisième rapport de suivi d’EcoMetrix, les relevés de l’Uru-
guay enregistrent, pour les rejets d’effluents de l’usine, une valeur moyenne
de 0,59 mg/l de phosphore total en 2008. En outre, d’après le rapport de
 a DINAMA sur les émissions de juillet 2009, les chiffres relatifs aux
effluents variaient, pour la période allant de novembre 2008 à mai 2009,
entre 0,053 mg/l et 0,41 mg/l (voir, par exemple, DINAMA, rapport
semestriel des résultats du plan de contrôle des émissions et de la perfor-
mance environnementale (11 novembre 2008-31 mai 2009), 22 juillet 2009,
p. 5 ; voir aussi p. 25 et 26). L’Argentine ne conteste pas ces chiffres, dont
 es valeurs sont clairement inférieures à la norme établie en vertu du
décret uruguayen.
   244. La Cour notera à cet égard que, dès le 11 février 2005, la
DINAMA relevait, dans son rapport d’évaluation de l’impact sur l’envi-
ronnement relatif à l’usine Orion (Botnia), la forte teneur en nutriments
 phosphore et azote) dans le fleuve, et indiquait ceci :
          « Cette situation provoque fréquemment la prolifération d’algues
       parfois très toxiques en raison de la présence de cyanobactéries.
       Ces proliférations — qui ont augmenté, à la fois en fréquence et en
       intensité, ces dernières années — constituent un risque sanitaire et
       provoquent de lourdes pertes économiques, dans la mesure où
       elles perturbent certaines utilisations de l’eau comme les activités
       de loisirs et l’approvisionnement en eau de boisson. A cette situation
       existante, il convient d’ajouter qu’à l’avenir l’usine rejettera un total
       de 200 tonnes/an d’azote et de 20 tonnes/an de phosphore, soit
       des valeurs équivalant approximativement aux rejets d’une ville de
       65 000 habitants dépourvue de système de traitement des eaux
       usées. » (P. 20, par. 6.1.)
     245. Le rapport de la DINAMA se poursuit en ces termes :
          « Il est également entendu qu’il serait contre-indiqué d’autoriser le
       rejet de déchets de nature à accroître la valeur de tout paramètre
       ayant déjà atteint un seuil critique, même lorsque cette augmentation
       est considérée comme insignifiante par l’entreprise. Néanmoins, les
       variations de ces valeurs ne dépendant pas des seuls effluents du pro-
       jet — ces paramètres étant susceptibles d’être modifiés par le déver-
       sement de tout effluent industriel ou domestique —, le rejet des
       déchets proposé dans le projet pourrait être accepté, à condition de
       prévoir une compensation en cas d’augmentation provoquant le

85

     dépassement de la valeur standard pour l’un quelconque des para-
     mètres critiques. » (Rapport de la DINAMA, p. 21.)

   246. La Cour observera en outre que l’autorisation environnementale
préalable, accordée le 15 février 2005, faisait obligation à Botnia de res-
pecter ces conditions, les normes de la CARU et les meilleures techniques
disponibles, telles que définies dans le document IPPC-BAT de la Com-
mission européenne de décembre 2001. Elle imposait également la réa-
 isation d’un plan de mise en œuvre de mesures d’atténuation et de
compensation. Ce plan avait été réalisé avant la fin de l’année 2007 et
 ’autorisation de mise en service fut accordée le 8 novembre 2007.
Le 29 avril 2008, Botnia et l’OSE ont conclu un accord concernant le traite-
ment des eaux usées municipales de Fray Bentos, visant à réduire les
rejets de phosphore total et autres polluants.
   247. La Cour estime que le volume de phosphore total rejeté dans le
fleuve qui est attribuable à l’usine Orion (Botnia) est proportionnellement
 nsignifiant, par rapport à la teneur globale du fleuve en phosphore total
provenant d’autres sources. Elle conclut donc que le fait que la concen-
 ration de phosphore total dans le fleuve dépasse les limites fixées par la
 égislation uruguayenne en matière de normes de qualité de l’eau ne sau-
rait être considéré comme une violation de l’alinéa a) de l’article 41 du
statut de 1975, compte tenu de la teneur relativement élevée en phosphore
 otal du fleuve avant la mise en service de l’usine et des mesures prises par
 ’Uruguay à titre de compensation.

   248. La Cour en vient maintenant à l’examen de la question de la pro-
 ifération d’algues du 4 février 2009. L’Argentine a attribué celle-ci aux
nutriments rejetés dans le fleuve par l’usine Orion (Botnia). A l’appui de
cette assertion, elle renvoie à la présence d’effluents dans les algues bleues
ainsi qu’à diverses images satellite montrant la concentration de chloro-
phylle dans l’eau. De telles proliférations se produisent, selon l’Argentine,
pendant la saison chaude et sont dues à une croissance explosive d’algues,
en particulier de cyanobactéries, consécutive à un enrichissement en
nutriments, principalement des phosphates, entre autres éléments entrant
dans la composition des détergents et fertilisants.
   249. L’Uruguay soutient que la prolifération d’algues de février 2009
— et la forte concentration de chlorophylle — n’a pas été causée par
 ’usine Orion (Botnia), mais pourrait être apparue très en amont de
celle-ci et s’explique très probablement non pas par les rejets d’effluents
de l’usine, mais par l’afflux de visiteurs à l’occasion du carnaval annuel
de Gualeguaychú et l’augmentation correspondante du volume des eaux
usées. L’Uruguay soutient que les relevés de l’Argentine montrent en réa-
 ité que, depuis sa mise en service, l’usine Orion (Botnia) n’a à aucun
moment provoqué l’augmentation de la concentration de phosphore dans
 e fleuve.
   250. Les Parties sont d’accord sur plusieurs points en ce qui concerne
 a prolifération d’algues du 4 février 2009 : elles conviennent notamment

86

que les concentrations de nutriments dans le fleuve Uruguay ont atteint
des niveaux élevés tant avant qu’après cet épisode, et que celui-ci a été
 rès bref. Les Parties semblent également d’accord pour reconnaître
’existence de liens étroits entre prolifération d’algues, élévation des tem-
pératures, faiblesse ou inversion du courant, et présence dans le fleuve de
 ortes concentrations de nutriments tels que l’azote et le phosphore. Il n’a
 outefois pas été établi à la satisfaction de la Cour que la prolifération
d’algues du 4 février 2009 avait été causée par les rejets de nutriments de
’usine Orion (Botnia).

     iii) Les substances phénoliques

   251. L’Argentine soutient que les rejets de polluants émanant de l’usine
Orion (Botnia) ont, depuis la mise en service de celle-ci, enfreint la norme
relative aux substances phénoliques établie par la CARU, les données de
référence antérieures à l’exploitation ne faisant apparaître aucun dépas-
sement des valeurs maximales fixées par celle-ci. L’Uruguay, pour sa
part, affirme que ces valeurs ont été maintes fois dépassées, sur toute la
 ongueur du fleuve, bien avant le démarrage des activités de l’usine. A
 ’appui de cette assertion, il cite plusieurs études, dont l’étude d’impact
cumulé finale réalisée par EcoMetrix selon laquelle le taux maximal de
substances phénoliques, fixé à 0,001 mg/l par la norme de qualité de l’eau
de la CARU, a fréquemment été dépassé.
   252. La Cour note également que, selon les données fournies par
 ’Uruguay, des valeurs supérieures à la limite autorisée par la norme de la
qualité de l’eau avaient été observées bien avant la mise en service de
 ’usine. Ainsi, selon l’étude d’impact cumulé finale réalisée en septembre
2006 par EcoMetrix à la demande de la SFI, les substances phénoliques
ont fréquemment excédé la limite autorisée, les concentrations les plus
élevées étant mesurées dans la partie argentine du fleuve. Certains relevés
figurant dans le rapport le plus récent soumis à la Cour indiquent encore
des concentrations excessives, mais la plupart enregistrent des valeurs
 nférieures à la limite autorisée (Rapport de la DINAMA sur la qualité
de l’eau de juillet 2009, p. 21, par. 4.1.11.2 et appendice I, qui indique des
 aux compris entre 0,0005 et 0,012 mg/l).
   253. Un conseil de l’Argentine a fait valoir à l’audience que c’était
 ’activité de l’usine qui avait entraîné des dépassements des valeurs limi-
 es, lesquels n’avaient jamais été observés antérieurement. Les concentra-
 ions de substances polluantes, a-t-il déclaré, avaient en moyenne triplé,
 a valeur maximale étant vingt fois supérieure à la valeur autorisée. Selon
 ’Uruguay, les données figurant dans le rapport de juillet 2009 de la
DINAMA indiquent que les concentrations de substances phénoliques
mesurées après la mise en service étaient inférieures aux valeurs de réfé-
rence sur l’ensemble du fleuve, y compris au niveau de la prise d’eau de
 ’OSE.
   254. D’après les éléments versés au dossier, y compris les données four-
nies par les Parties, la Cour conclut que les éléments de preuve sont insuf-

87

fisants pour attribuer l’augmentation alléguée des concentrations de subs-
 ances phénoliques dans le fleuve aux activités de l’usine Orion (Botnia).

     iv) La présence de nonylphénols dans le milieu aquatique

   255. L’Argentine affirme que l’usine Orion (Botnia) rejette, ou a rejeté,
des nonylphénols, ce qui aurait un effet dommageable, ou ferait du moins
peser une lourde menace, sur le milieu aquatique. Selon elle, la source de
pollution la plus probable est à rechercher dans les agents tensioactifs
 détergents), les éthoxylates de nonylphénol, utilisés pour nettoyer la pâte
à papier et les équipements de l’usine elle-même. Toujours selon l’Argen-
 ine, l’analyse de 46 relevés a permis d’établir que les plus fortes concen-
 rations de nonylphénols, notamment celles qui étaient supérieures aux
normes pertinentes de l’Union européenne, se trouvaient dans les échan-
 illons d’eau prélevés dans le tronçon situé en face et en aval de l’usine et
dans les échantillons d’algues bleues ayant proliféré le 4 février 2009, avec
des concentrations plus faibles en amont et en aval, laissant penser que
 es effluents rejetés par l’usine Orion (Botnia) étaient la source la plus
probable de ces résidus. En outre, les prélèvements effectués sur les sédi-
ments du fond du fleuve dans le tronçon situé en face et en aval de l’usine
auraient montré que la concentration de nonylphénols avait augmenté
rapidement entre septembre 2006 et février 2009, confirmant ainsi la pré-
sence accrue de ces composés dans le fleuve Uruguay. Pour l’Argentine,
 a répartition spatiale des effets sublétaux détectés chez les rotifères
 absence de vertèbres), les coquillages asiatiques transplantés (réduction
des réserves lipidiques) et les poissons (effets estrogènes) coïncidait avec
 e périmètre de distribution des nonylphénols, signe que ces composés
pourraient avoir un effet perturbateur important.
   256. L’Uruguay rejette les allégations de l’Argentine relatives aux
nonylphénols et aux éthoxylates de nonylphénol, et dément catégorique-
ment l’usage de ces deux substances par l’usine Orion (Botnia). Il fournit
des déclarations sous serment émanant de responsables de Botnia selon
 esquelles l’usine n’utilise pas, et n’a jamais utilisé, de nonylphénols ou de
dérivés d’éthoxylates de nonylphénol dans l’un quelconque de ses procé-
dés de fabrication de pâte à papier, y compris au cours des opérations de
 avage et de nettoyage de la pâte, et qu’aucun agent nettoyant contenant
des nonylphénols n’est ou n’a été utilisé pour nettoyer les équipements de
 ’usine (déclaration sous serment de M. González, 2 octobre 2009).
   257. La Cour tient à rappeler que la question des nonylphénols n’avait
pas été soulevée en l’affaire avant que l’Argentine ne verse au dossier son
rapport du 30 juin 2009. Bien que les concentrations de nonylphénols
aient été mesurées depuis novembre 2008, l’Argentine n’a pas, de l’avis de
 a Cour, produit d’éléments de preuve établissant clairement un lien entre
 es nonylphénols présents dans les eaux du fleuve et l’usine Orion (Bot-
nia). L’Uruguay a également démenti catégoriquement devant la Cour
 ’utilisation par l’usine Orion (Botnia) d’éthoxylates de nonylphénol dans
ses procédés de fabrication et de nettoyage. La Cour est donc amenée à

88

conclure que les éléments versés au dossier ne viennent pas étayer les allé-
gations de l’Argentine.
       v) Les dioxines et furanes
   258. L’Argentine a affirmé que les concentrations de dioxines et de
 uranes étaient généralement très faibles dans les sédiments de surface,
mais que les données issues de ses études laissaient apparaître une ten-
dance à la hausse par rapport aux données recueillies avant la mise en
service de l’usine Orion (Botnia). L’Argentine ne prétend pas que les nor-
mes établies n’ont pas été respectées, mais s’appuie sur un échantillon-
nage de poissons sábalos effectué par son équipe de surveillance, qui a
révélé que l’un de ces poissons présentait des taux élevés de dioxines et de
 uranes, pour conclure à une présence de plus en plus notable de ces deux
substances dans le fleuve depuis la mise en service de l’usine Orion (Bot-
nia). L’Uruguay conteste cette assertion, affirmant que l’élévation de ces
 aux ne peut être attribuée à l’exploitation de l’usine Orion (Botnia) vu le
nombre d’usines en service sur les rives du fleuve et dans la baie voisine
de Nandubaysal, et le fait que le sábalo ayant fait l’objet de ce contrôle
est une espèce de grands migrateurs. En outre, selon l’Uruguay, il ressort
des résultats des analyses que ni dioxines ni furanes n’ont été introduits
dans les effluents de l’usine Orion (Botnia) puisque les concentrations de
ces deux substances n’étaient pas plus élevées, de manière mesurable,
dans les effluents de l’usine que dans l’eau puisée dans le fleuve pour les
besoins du processus de fabrication.
   259. La Cour estime que les éléments de preuve ne permettent pas
d’établir clairement un lien entre la présence accrue de dioxines et de
 uranes dans le fleuve et l’exploitation de l’usine Orion (Botnia).

     d) Effets sur la diversité biologique
   260. L’Argentine affirme que l’Uruguay « a négligé de prendre toutes
 es mesures propres à protéger et à préserver la diversité biologique du
fleuve Uruguay et ses zones d’influence ». Selon l’Argentine, l’obligation
conventionnelle « de protéger et de préserver le milieu aquatique » com-
prend une obligation de protéger la diversité biologique du fleuve, y com-
pris « les habitats et les espèces de la flore et de la faune ». Par l’effet de la
« clause de renvoi » contenue dans l’alinéa a) de l’article 41, l’Argentine
soutient que le statut de 1975 impose à l’Uruguay, dans le cadre des acti-
vités qu’il entreprend sur le fleuve et dans ses zones d’influence, d’honorer
 es obligations découlant de la convention CITES, de la convention sur la
diversité biologique et de la convention de Ramsar. Elle affirme que son
programme de surveillance a permis de mettre en évidence des effets
anormaux chez les organismes aquatiques — tels que la malformation
des rotifères et la réduction des réserves lipidiques des coquillages — et
une biomagnification de certains polluants persistants, comme les dio-
xines et les furanes, chez les poissons détritivores (tel le poisson sábalo).
L’Argentine affirme également que, lors des inversions de courant,

89

 ’exploitation de l’usine fait peser un risque sur le site d’Esteros de Far-
rapos, situé sur le cours inférieur du fleuve Uruguay « en aval du barrage
de Salto Grande et à la frontière avec l’Argentine », à quelques kilomètres
en amont de l’usine Orion (Botnia).
   261. L’Uruguay affirme que l’Argentine n’a pas démontré qu’il avait
commis la moindre violation de la convention sur la diversité biologique,
 andis que la convention de Ramsar est sans pertinence en l’espèce puis-
que le site d’Esteros de Farrapos ne figure pas sur la liste des sites Ram-
sar dont les caractéristiques écologiques sont menacées. Quant à la pos-
sibilité que le panache d’effluents provenant de l’usine atteigne Esteros de
Farrapos, l’Uruguay a reconnu à l’audience qu’un tel phénomène pouvait
se produire lorsque certaines conditions étaient réunies. Toutefois l’Uru-
guay a ajouté que l’on peut s’attendre à ce que la dilution des effluents de
 ’usine au 1/1000 rende ces derniers relativement inoffensifs, étant rame-
née bien en deçà de toute concentration constitutive de pollution. L’Uru-
guay soutient que les allégations de l’Argentine concernant les effets pré-
 udiciables des effluents de l’usine Orion (Botnia) sur les poissons et les
rotifères ne sont pas crédibles. Il renvoie à un rapport détaillé récemment
publié par la DINAMA sur l’ichtyofaune, selon lequel la biodiversité des
espèces n’a pas changé entre 2008 et 2009. L’Uruguay ajoute que, dans
son rapport de juillet 2009 sur les résultats des analyses effectuées en
 évrier 2009 sur les sédiments dans lesquels s’alimentent certaines espèces
de poissons, la DINAMA a déclaré que « la qualité des sédiments au fond
du fleuve Uruguay n’a[vait] pas été altérée du fait de l’activité industrielle
de l’usine Botnia ».
   262. De l’avis de la Cour, dans le cadre de leur obligation de préserver
 e milieu aquatique, les Parties ont le devoir de protéger la faune et la
flore du fleuve. Les normes et les mesures qu’elles sont tenues d’adopter
au titre de l’article 41 devraient également refléter leurs engagements
 nternationaux en matière de protection de la biodiversité et des habitats,
outre les autres normes relatives à la qualité de l’eau et aux rejets
d’effluents. La Cour ne dispose cependant pas d’éléments de preuve suf-
fisants pour lui permettre de conclure que l’Uruguay n’a pas respecté
 ’obligation lui incombant de préserver le milieu aquatique, y compris en
protégeant la faune et la flore. Les éléments recueillis montrent plutôt
qu’aucun lien n’a pu être clairement établi entre les effluents de l’usine
Orion (Botnia) et les malformations des rotifères, les concentrations de
dioxines mesurées chez le sábalo ou la réduction des réserves lipidiques
des coquillages, dont il est fait état dans les constatations du programme
de surveillance environnementale du fleuve Uruguay mis en œuvre par
 ’Argentine (programme URES).

     e) Pollution atmosphérique
   263. L’Argentine affirme que l’usine Orion (Botnia) a provoqué une
pollution atmosphérique, sonore et visuelle qui a eu un impact négatif sur
« le milieu aquatique », en violation de l’article 41 du statut de 1975. Elle

90

 ait également valoir que ce dernier a été conclu pour protéger non seu-
 ement la qualité des eaux, mais aussi, plus généralement, le « régime » et
 es « zones d’influence » du fleuve, c’est-à-dire « l’ensemble des éléments
qui influencent, et qui sont influencés par, l’écosystème du fleuve pris
dans son ensemble ». L’Uruguay soutient que la Cour n’est pas compé-
 ente pour traiter ces questions et qu’en tout état de cause le bien-fondé
des allégations de l’Argentine n’est pas établi.
   264. Pour ce qui est de la pollution visuelle et sonore, la Cour a déjà
conclu au paragraphe 52 que ces questions ne relevaient pas de sa com-
pétence en vertu du statut de 1975. Pour ce qui est de la pollution atmo-
sphérique, la Cour est d’avis que, si les rejets des cheminées de l’usine
déposaient dans le milieu aquatique des substances nocives, cette pollu-
 ion indirecte du fleuve relèverait des dispositions du statut de 1975.
L’Uruguay semble adhérer à cette conclusion. Quoi qu’il en soit, eu égard
aux conclusions de la Cour sur la qualité de l’eau, la Cour estime que les
éléments versés au dossier n’établissent pas clairement que des substances
 oxiques ont été introduites dans le milieu aquatique en conséquence des
rejets atmosphériques de l’usine Orion (Botnia).

     f) Conclusions relatives à l’article 41
   265. Il découle de ce qui précède que les éléments de preuve versés au
dossier ne permettent pas d’établir de manière concluante que l’Uruguay
n’a pas agi avec la diligence requise ou que les rejets d’effluents de
 ’usine Orion (Botnia) ont eu des effets délétères ou ont porté atteinte aux
ressources biologiques, à la qualité des eaux ou à l’équilibre écologique
du fleuve depuis le démarrage des activités de l’usine en novembre 2007.
En conséquence, sur la base des preuves qui lui ont été présentées, la
Cour conclut que l’Uruguay n’a pas violé ses obligations au titre de l’ar-
 icle 41.

     g) Obligations continues : suivi et contrôle
   266. De l’avis de la Cour, les deux Parties ont l’obligation de veiller à
ce que la CARU, en tant que mécanisme commun créé par le statut
de 1975, puisse continûment exercer les pouvoirs que lui confère le statut,
y compris ses fonctions de surveillance de la qualité des eaux du fleuve et
d’évaluation de l’impact de l’exploitation de l’usine Orion (Botnia) sur le
milieu aquatique. L’Uruguay, pour sa part, a l’obligation de poursuivre
 e contrôle et le suivi du fonctionnement de l’usine conformément à l’ar-
 icle 41 du statut et de s’assurer que Botnia respecte la réglementation
 nterne uruguayenne ainsi que les normes fixées par la commission. En
vertu du statut de 1975, les Parties sont juridiquement tenues de poursui-
vre leur coopération par l’intermédiaire de la CARU et de permettre à
cette dernière de développer les moyens nécessaires à la promotion de
 ’utilisation équitable du fleuve, tout en protégeant le milieu aquatique.

                                      * *
91

              V. LES DEMANDES PRÉSENTÉES PAR LES PARTIES
                     DANS LEURS CONCLUSIONS FINALES


   267. La Cour ayant conclu que l’Uruguay a manqué aux obligations
de nature procédurale lui incombant en vertu du statut de 1975 (voir
paragraphes 111, 122, 131, 149, 157 et 158 ci-dessus), il lui appartient de
 irer les conséquences de ces faits internationalement illicites qui engagent
 a responsabilité internationale de l’Uruguay et de déterminer le contenu
de celle-ci.
   268. L’Argentine demande en premier lieu à la Cour de constater que
 ’Uruguay a violé les obligations de nature procédurale lui incombant en
vertu du statut de 1975, et a engagé sa responsabilité internationale à ce
 itre. Elle demande aussi à la Cour d’ordonner à l’Uruguay la cessation
 mmédiate de ces faits internationalement illicites.
   269. La Cour considère que la constatation du comportement illicite
de l’Uruguay en ce qui concerne ses obligations de nature procédurale
constitue en elle-même une mesure de satisfaction pour l’Argentine. Les
manquements de l’Uruguay aux obligations de nature procédurale ayant
eu lieu par le passé et ayant pris fin, il n’y a pas lieu d’en ordonner la
cessation.
   270. L’Argentine estime toutefois qu’un constat d’illicéité constituerait
une forme de réparation insuffisante, quand bien même la Cour consta-
 erait que l’Uruguay n’a manqué à aucune obligation de fond découlant
du statut de 1975, mais seulement à certaines de ses obligations de nature
procédurale. L’Argentine soutient en effet que les obligations de nature
procédurale et les obligations de fond prévues par le statut de 1975 sont
étroitement liées et qu’on ne saurait les dissocier sous l’angle de la répara-
 ion, car les manquements aux premières continueraient à produire des
effets indésirables alors même qu’ils auraient pris fin. En conséquence,
 ’Argentine estime que l’Uruguay est tenu de « rétablir sur le terrain et au
plan juridique la situation qui existait avant la perpétration de[s] ... faits
 nternationalement illicites ». A ce titre, l’usine Orion (Botnia) devrait être
démantelée. Selon l’Argentine, la restitutio in integrum serait en effet la
 orme de réparation de principe du fait internationalement illicite. En
s’appuyant sur l’article 35 des articles de la Commission du droit inter-
national sur la responsabilité de l’Etat pour fait internationalement illi-
cite, l’Argentine soutient que la restitution jouirait d’une priorité sur
 outes les autres formes de réparation, sauf lorsqu’elle est « matériellement
 mpossible » ou impose « une charge hors de toute proportion avec l’avan-
 age qui dériverait de la restitution plutôt que de l’indemnisation ». Elle
expose que le démantèlement de l’usine n’est pas matériellement impos-
sible et n’emporterait par ailleurs pas de charge hors de toute proportion
dans le chef de l’Etat défendeur, dès lors que ce dernier a
     « souligné que la construction des usines ne reviendrait pas à consti-
     tuer un fait accompli susceptible de porter préjudice aux droits
     de l’Argentine, et que la décision de poursuivre les travaux et de

92

     prendre ainsi le risque de devoir démanteler les usines en cas de déci-
     sion défavorable de la Cour relevait de sa seule responsabilité »,

ainsi que la Cour l’a noté dans son ordonnance sur la demande en indica-
 ion de mesures conservatoires soumise par l’Argentine en la présente
affaire (ordonnance du 13 juillet 2006, C.I.J. Recueil 2006, p. 125, par. 47).
L’Argentine ajoute que le caractère éventuellement disproportionné de la
restitution doit s’apprécier au plus tard au moment du dépôt de la
requête introductive d’instance, puisque dès cet instant l’Uruguay ne
pouvait ignorer le risque qu’il encourait en poursuivant la construc-
 ion de l’usine litigieuse, ayant connaissance de la demande argentine de
cessation des travaux et de rétablissement de la situation antérieure.
L’Argentine considère enfin que les articles 42 et 43 du statut de 1975
sont inapplicables en l’espèce car ils établissent un régime de respon-
sabilité en l’absence de fait illicite.
   271. Considérant que les obligations de nature procédurale sont dis-
 inctes des obligations de fond prévues par le statut de 1975, et que le
contenu de la règle en cause doit être pris en compte pour déterminer la
 orme que doit prendre l’obligation de réparer découlant de sa violation,
 ’Uruguay soutient que la restitution ne serait pas une forme de répara-
 ion appropriée s’il n’était trouvé responsable que de manquements à des
obligations de nature procédurale. L’Uruguay souligne qu’en toute hypo-
 hèse le démantèlement de l’usine Orion (Botnia) emporterait une « dis-
proportion frappante entre la gravité des conséquences du fait illicite
reproché et celles du remède demandé », le caractère éventuellement dis-
proportionné de la charge que représente la restitution devant s’apprécier
au moment où la Cour statue et non, comme le soutient l’Argentine, au
moment de sa saisine. L’Uruguay ajoute que le statut de 1975 constitue
une lex specialis au regard du droit de la responsabilité internationale, ses
articles 42 et 43 érigeant l’indemnisation, et non la restitution, comme la
 orme de réparation appropriée en cas de pollution du fleuve survenant
en violation du statut de 1975.
   272. N’ayant pas été saisie d’une demande de réparation fondée sur un
régime de responsabilité en l’absence de fait illicite, la Cour n’estime pas
nécessaire de déterminer si les articles 42 et 43 du statut de 1975 établis-
sent un tel régime. Il ne saurait par contre être déduit du texte desdits
articles, qui visent spécifiquement des cas de pollution, qu’ils auraient
pour objet ou pour effet d’écarter toute autre forme de réparation que
 ’indemnisation en cas de manquement aux obligations de nature procé-
durale découlant du statut de 1975.
   273. La Cour rappelle que, selon le droit international coutumier, la
restitution est l’une des formes de réparation du préjudice ; elle consiste
dans le rétablissement de la situation qui existait avant la survenance du
 ait illicite. La Cour rappelle également que, dans les cas où la restitution
est matériellement impossible ou emporte une charge hors de toute pro-
portion avec l’avantage qui en dériverait, la réparation prend alors la
 orme de l’indemnisation ou de la satisfaction, voire de l’indemnisation et

93

de la satisfaction (voir Projet Gabčíkovo-Nagymaros (Hongrie/Slovaquie),
arrêt, C.I.J. Recueil 1997, p. 81, par. 152 ; Conséquences juridiques de l’édi-
fication d’un mur dans le territoire palestinien occupé, avis consultatif,
C.I.J. Recueil 2004 (I), p. 198, par. 152-153 ; Application de la conven-
 ion pour la prévention et la répression du crime de génocide (Bosnie-
Herzégovine c. Serbie-et-Monténégro), arrêt, C.I.J. Recueil 2007 (I),
p. 233, par. 460 ; voir également les articles 34 à 37 des articles de la Com-
mission du droit international sur la responsabilité de l’Etat pour fait
 nternationalement illicite).
   274. Tout comme les autres formes de réparation, la restitution doit
être appropriée au préjudice subi, compte tenu de la nature du fait illicite
dont il procède. Comme la Cour l’a souligné,
     « savoir ce qui constitue « une réparation dans une forme adé-
     quate » ... dépend, manifestement, des circonstances concrètes de
     chaque affaire ainsi que de la nature exacte et de l’importance du
     préjudice, puisqu’il s’agit de déterminer quelle est la « réparation
     dans une forme adéquate » qui correspond à ce préjudice » (Avena et
     autres ressortissants mexicains (Mexique c. Etats-Unis d’Amérique),
     arrêt, C.I.J. Recueil 2004 (I), p. 59, par. 119).
   275. Comme la Cour a eu l’occasion de le montrer (voir paragra-
phes 154 à 157 ci-dessus), les obligations de nature procédurale du statut
de 1975 n’emportaient pas, après l’expiration de la période de négocia-
 ion, l’interdiction pour l’Uruguay de construire l’usine Orion (Botnia) en
 ’absence du consentement de l’Argentine. La Cour a relevé cependant
que la construction de cette usine avait commencé avant la fin des négo-
ciations, en violation des obligations de nature procédurale énoncées par
 e statut de 1975. Par ailleurs, ainsi que la Cour l’a constaté sur la base
des éléments de preuve qui lui ont été soumis, le fonctionnement de
 ’usine Orion (Botnia) n’a pas entraîné une violation des obligations de
 ond prévues par le statut de 1975 (paragraphes 180, 189 et 265 ci-
dessus). Dès lors qu’il n’était pas interdit à l’Uruguay de construire et
de mettre en service l’usine Orion (Botnia) après l’expiration de la période
de négociation, et que l’Uruguay n’a violé aucune des obligations de fond
 mposées par le statut de 1975, ordonner le démantèlement de cette ins-
 allation ne saurait constituer, de l’avis de la Cour, une forme de répara-
 ion appropriée à la violation des obligations de nature procédurale.
   276. L’Uruguay n’ayant pas manqué aux obligations de fond décou-
 ant du statut de 1975, la Cour ne saurait davantage, pour les mêmes rai-
sons, accueillir la demande de l’Argentine relative à l’indemnisation de
certains préjudices dans différents secteurs économiques, notamment le
 ourisme et l’agriculture, dont elle allègue l’existence.
   277. L’Argentine demande aussi à la Cour de dire et juger que l’Uru-
guay doit « donner des garanties adéquates qu’[il] s’abstiendra à l’avenir
d’empêcher l’application du statut du fleuve Uruguay de 1975 et, en par-
 iculier, du mécanisme de consultation institué par le chapitre II de ce
 raité ».

94

   278. La Cour n’aperçoit pas en la présente espèce de circonstances
spéciales requérant d’ordonner une mesure telle que celle que réclame
 ’Argentine. Comme la Cour a eu récemment l’occasion de le rappeler :
        « [S]i la Cour peut, comme il lui est arrivé de le faire, ordonner à
     l’Etat responsable d’un comportement internationalement illicite
     d’offrir à l’Etat lésé des assurances et des garanties de non-
     répétition, c’est seulement si les circonstances le justifient, ce
     qu’il lui appartient d’apprécier.
        En règle générale, il n’y a pas lieu de supposer que l’Etat dont un
     acte ou un comportement a été déclaré illicite par la Cour répétera à
     l’avenir cet acte ou ce comportement, puisque sa bonne foi doit être
     présumée (voir Usine de Chorzów, fond, arrêt no 13, 1928, C.P.J.I.
     série A no 17, p. 63 ; Essais nucléaires (Australie c. France), arrêt,
     C.I.J. Recueil 1974, p. 272, par. 60 ; Essais nucléaires (Nouvelle-
     Zélande c. France), arrêt, C.I.J. Recueil 1974, p. 477, par. 63 ; et
     Activités militaires et paramilitaires au Nicaragua et contre celui-ci
     (Nicaragua c. Etats-Unis d’Amérique), compétence et recevabilité,
     arrêt, C.I.J. Recueil 1984, p. 437, par. 101). Il n’y a donc pas lieu,
     sauf circonstances spéciales ... d’ordonner [que des assurances et des
     garanties de non-répétition soient offertes]. » (Différend relatif à des
     droits de navigation et des droits connexes (Costa Rica c. Nicara-
     gua), arrêt, C.I.J. Recueil 2009, p. 267, par. 150.)
   279. L’Uruguay demande pour sa part à la Cour de confirmer son
droit « de poursuivre l’exploitation de l’usine Botnia conformément aux
dispositions du statut de 1975 ». L’Argentine estime que cette demande
doit être rejetée, notamment parce que, ayant été formulée pour la pre-
mière fois dans la duplique de l’Uruguay, elle constituerait une demande
reconventionnelle irrecevable au regard de l’article 80 du Règlement.
   280. Sans qu’il soit nécessaire à la Cour de trancher la question de
recevabilité de cette demande, il lui suffit de constater que la demande de
 ’Uruguay n’a aucune portée utile dès lors que les demandes de l’Argen-
 ine relatives aux violations, par l’Uruguay, de ses obligations de fond et
au démantèlement de l’usine Orion (Botnia) ont été rejetées.

                                   * * *
   281. La Cour souligne enfin que le statut de 1975 impose aux Parties
de coopérer entre elles, selon les modalités qu’il précise, afin d’assurer la
réalisation de son objet et de son but. Cette obligation de coopération
s’étend au contrôle et au suivi d’une installation industrielle, telle que
 ’usine Orion (Botnia). A cet égard, la Cour relève qu’il existe entre les
Parties une longue et efficace tradition de coopération et de coordination
dans le cadre de la CARU. En agissant conjointement au sein de la
CARU, les Parties ont établi une réelle communauté d’intérêts et de
droits dans la gestion du fleuve Uruguay et dans la protection de son
environnement. Elles ont également coordonné leurs actions au moyen

95

du mécanisme conjoint constitué par la CARU, conformément aux dis-
positions du statut de 1975, et trouvé dans ce cadre des solutions appro-
priées à leurs divergences sans éprouver la nécessité d’avoir recours au
règlement judiciaire des différends prévu à l’article 60 du statut, jusqu’à
ce que la présente affaire soit portée devant la Cour.

                                   * * *
  282. Par ces motifs,
  La COUR,
  1) Par treize voix contre une,
   Dit que la République orientale de l’Uruguay a manqué aux obliga-
 ions de nature procédurale lui incombant en vertu des articles 7 à 12 du
statut du fleuve Uruguay de 1975 et que la constatation par la Cour de
cette violation constitue une satisfaction appropriée ;
  POUR :M. Tomka, vice-président, faisant fonction de président en l’affaire ;
    MM. Koroma, Al-Khasawneh, Simma, Abraham, Keith, Sepúlveda-Amor,
    Bennouna, Skotnikov, Cançado Trindade, Yusuf, Greenwood, juges ;
    M. Vinuesa, juge ad hoc ;
  CONTRE : M. Torres Bernárdez, juge ad hoc ;

  2) Par onze voix contre trois,
  Dit que la République orientale de l’Uruguay n’a pas manqué aux obli-
gations de fond lui incombant en vertu des articles 35, 36 et 41 du statut
du fleuve Uruguay de 1975 ;
  POUR :M. Tomka, vice-président, faisant fonction de président en l’affaire ;
    MM. Koroma, Abraham, Keith, Sepúlveda-Amor, Bennouna, Skotnikov,
    Cançado Trindade, Yusuf, Greenwood, juges ; M. Torres Bernárdez, juge
    ad hoc ;
  CONTRE : MM. Al-Khasawneh, Simma, juges ; M. Vinuesa, juge ad hoc ;

  3) A l’unanimité,
  Rejette le surplus des conclusions des Parties.

   Fait en français et en anglais, le texte français faisant foi, au Palais de
 a Paix, à La Haye, le vingt avril deux mille dix, en trois exemplaires,
dont l’un sera déposé aux archives de la Cour et les autres seront transmis
respectivement au Gouvernement de la République argentine et au Gou-
vernement de la République orientale de l’Uruguay.


                                                     Le vice-président,
                                               (Signé) Peter TOMKA.
                                                         Le greffier,
                                            (Signé) Philippe COUVREUR.

96

   MM. les juges AL-KHASAWNEH et SIMMA joignent à l’arrêt l’exposé de
 eur opinion dissidente commune ; M. le juge KEITH joint à l’arrêt l’exposé
de son opinion individuelle ; M. le juge SKOTNIKOV joint une déclaration à
 ’arrêt ; M. le juge CANÇADO TRINDADE joint à l’arrêt l’exposé de son
opinion individuelle ; M. le juge YUSUF joint une déclaration à l’arrêt ;
M. le juge GREENWOOD joint à l’arrêt l’exposé de son opinion indivi-
duelle ; M. le juge ad hoc TORRES BERNÁRDEZ joint à l’arrêt l’exposé de
son opinion individuelle ; M. le juge ad hoc VINUESA joint à l’arrêt
 ’exposé de son opinion dissidente.


                                                      (Paraphé) P.T.
                                                      (Paraphé) Ph.C.




97

